EXECUTION VERSION

LOAN FINANCING AND SERVICING AGREEMENT

dated as of October 15, 2020

ABPCIC FUNDING II LLC

as Borrower

AB PRIVATE CREDIT INVESTORS LLC,

as Servicer,

AB PRIVATE CREDIT INVESTORS CORPORATION,

as Equityholder,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

SYNOVUS BANK, SPECIALTY FINANCE DIVISION,

as Facility Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent, as Collateral Custodian and as Securities Intermediary



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS

     1  

Section 1.1

 

Defined Terms

     1  

Section 1.2

 

Other Definitional Provisions

     42  

Article II THE FACILITY, ADVANCE PROCEDURES AND NOTES

     44  

Section 2.1

 

Advances

     44  

Section 2.2

 

Funding of Advances

     44  

Section 2.3

 

Notes

     45  

Section 2.4

 

Repayment and Prepayments

     45  

Section 2.5

 

Permanent Reduction of Facility Amount

     45  

Section 2.6

 

Extension of Revolving Period

     46  

Section 2.7

 

Valuation

     46  

Section 2.8

 

Increase in Facility Amount

     46  

Section 2.9

 

Defaulting Lenders

     47  

Article III YIELD, UNDRAWN FEE, ETC.

     48  

Section 3.1

 

Yield and Undrawn Fee

     48  

Section 3.2

 

Yield and Undrawn Fee Distribution Dates

     48  

Section 3.3

 

Yield Calculation

     48  

Section 3.4

 

Computation of Yield, Fees, Etc.

     49  

Article IV PAYMENTS; TAXES

     49  

Section 4.1

 

Making of Payments

     49  

Section 4.2

 

Due Date Extension

     49  

Section 4.3

 

Taxes

     49  

Article V INCREASED COSTS, ETC.

     53  

Section 5.1

 

Increased Costs, Capital Adequacy

     53  

Article VI EFFECTIVENESS; CONDITIONS TO ADVANCES

     55  

Section 6.1

 

Effectiveness

     55  

Section 6.2

 

Advances

     57  

Section 6.3

 

Transfer of Collateral Obligations and Permitted Investments

     58  

Section 6.4

 

Reinvestments

     59  

Article VII ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS

     60  

Section 7.1

 

Appointment of Servicer; Termination of the Servicer

     60  

Section 7.2

 

Appointment of Successor Servicer

     60  

Section 7.3

 

Duties of the Servicer

     61  

Section 7.4

 

Representations and Warranties of the Servicer

     63  

Section 7.5

 

Covenants of the Servicer

     64  

 

-i-



--------------------------------------------------------------------------------

Section 7.6

 

Servicing Fee; Payment of Certain Expenses by Servicer

     67  

Section 7.7

 

Collateral Reporting

     67  

Section 7.8

 

Notices

     67  

Section 7.9

 

Procedural Review of Collateral Obligations; Access to Servicer and Servicer’s
Records

     67  

Section 7.10

 

Optional Sales

     68  

Section 7.11

 

Servicer Default

     70  

Section 7.12

 

Servicer Indemnification of Indemnified Parties

     71  

Article VIII ACCOUNTS; PAYMENTS

     73  

Section 8.1

 

Accounts

     73  

Section 8.2

 

Excluded Amounts

     74  

Section 8.3

 

Distributions, Reinvestment and Dividends

     75  

Section 8.4

 

Fees

     79  

Section 8.5

 

Monthly Report

     79  

Article IX REPRESENTATIONS AND WARRANTIES OF THE BORROWER

     80  

Section 9.1

 

Organization and Good Standing

     80  

Section 9.2

 

Due Qualification

     80  

Section 9.3

 

Power and Authority

     80  

Section 9.4

 

Binding Obligations

     81  

Section 9.5

 

Security Interest

     81  

Section 9.6

 

No Violation

     82  

Section 9.7

 

No Proceedings

     82  

Section 9.8

 

No Consents

     82  

Section 9.9

 

Solvency

     82  

Section 9.10

 

Compliance with Laws

     83  

Section 9.11

 

Taxes

     83  

Section 9.12

 

Monthly Report

     83  

Section 9.13

 

No Liens, Etc.

     83  

Section 9.14

 

Information True and Correct

     84  

Section 9.15

 

Bulk Sales

     84  

Section 9.16

 

Collateral

     84  

Section 9.17

 

Selection Procedures

     84  

Section 9.18

 

Indebtedness

     84  

Section 9.19

 

No Injunctions

     84  

Section 9.20

 

No Subsidiaries

     84  

Section 9.21

 

ERISA Matters

     84  

Section 9.22

 

Investment Company Status

     85  

Section 9.23

 

Set-Off, Etc.

     85  

Section 9.24

 

Collections

     85  

Section 9.25

 

Value Given

     85  

Section 9.26

 

Use of Proceeds

     85  

Section 9.27

 

Separate Existence

     85  

Section 9.28

 

Transaction Documents

     86  

Section 9.29

 

Anti-Terrorism, Anti-Money Laundering

     86  

Section 9.30

 

Reimbursement of Servicer Expenses

     87  

Section 9.31

 

Anti-Bribery and Corruption

     87  

Section 9.32

 

Volcker Rule

     88  

 

-ii-



--------------------------------------------------------------------------------

Article X COVENANTS

     88  

Section 10.1

 

Protection of Security Interest of the Secured Parties

     88  

Section 10.2

 

Other Liens or Interests

     89  

Section 10.3

 

Costs and Expenses

     89  

Section 10.4

 

Reporting Requirements

     89  

Section 10.5

 

Separate Existence

     89  

Section 10.6

 

Hedging Agreements

     92  

Section 10.7

 

[Reserved]

     93  

Section 10.8

 

Taxes

     93  

Section 10.9

 

Merger, Consolidation, Etc.

     93  

Section 10.10

 

Deposit of Collections

     93  

Section 10.11

 

Indebtedness; Guarantees

     94  

Section 10.12

 

Limitation on Purchases from Affiliates

     94  

Section 10.13

 

Transaction Documents

     94  

Section 10.14

 

Preservation of Existence

     94  

Section 10.15

 

Limitation on Investments

     94  

Section 10.16

 

Distributions

     94  

Section 10.17

 

Performance of Borrower Assigned Agreements

     95  

Section 10.18

 

Further Assurances; Financing Statements

     95  

Section 10.19

 

Obligor Payment Instructions

     96  

Section 10.20

 

Delivery of Collateral Obligation Files

     96  

Section 10.21

 

Collateral Obligation Schedule

     96  

Section 10.22

 

Notice to Specified Obligors

     96  

Section 10.23

 

ERISA

     97  

Section 10.24

 

Proceedings

     97  

Section 10.25

 

Policies and Procedures for Sanctions

     97  

Section 10.26

 

Compliance with Sanctions

     97  

Section 10.27

 

Compliance with Anti-Money Laundering

     97  

Section 10.28

 

Ineligible Collateral

     98  

Article XI THE COLLATERAL AGENT

     98  

Section 11.1

 

Appointment of Collateral Agent

     98  

Section 11.2

 

Monthly Reports

     98  

Section 11.3

 

Collateral Administration

     98  

Section 11.4

 

Removal or Resignation of Collateral Agent

     101  

Section 11.5

 

Representations and Warranties

     102  

Section 11.6

 

No Adverse Interest of Collateral Agent

     102  

Section 11.7

 

Reliance of Collateral Agent

     103  

Section 11.8

 

Limitation of Liability and Collateral Agent Rights

     103  

Section 11.9

 

Tax Reports

     106  

Section 11.10

 

Merger or Consolidation

     106  

Section 11.11

 

Collateral Agent Compensation

     106  

Section 11.12

 

Compliance with Applicable Anti-Bribery and Corruption, Anti-Terrorism and
Anti-Money Laundering Regulations

     106  

Section 11.13

 

Electronic Communications and Signatures

     106  

 

-iii-



--------------------------------------------------------------------------------

Article XII GRANT OF SECURITY INTEREST

     107  

Section 12.1

 

Borrower’s Grant of Security Interest

     107  

Section 12.2

 

Borrower Remains Liable

     109  

Section 12.3

 

Release of Collateral

     109  

Article XIII EVENTS OF DEFAULT

     110  

Section 13.1

 

Events of Default

     110  

Section 13.2

 

Effect of Event of Default

     112  

Section 13.3

 

Rights upon Event of Default

     112  

Section 13.4

 

Collateral Agent May Enforce Claims Without Possession of Notes

     113  

Section 13.5

 

Collective Proceedings

     113  

Section 13.6

 

Insolvency Proceedings

     113  

Section 13.7

 

Delay or Omission Not Waiver

     114  

Section 13.8

 

Waiver of Stay or Extension Laws

     115  

Section 13.9

 

Limitation on Duty of Collateral Agent in Respect of Collateral

     115  

Section 13.10

 

Power of Attorney

     115  

Section 13.11

 

Standstill Period

     116  

Article XIV THE FACILITY AGENT

     116  

Section 14.1

 

Appointment

     116  

Section 14.2

 

Delegation of Duties

     117  

Section 14.3

 

Exculpatory Provisions

     117  

Section 14.4

 

Reliance by Facility Agent

     117  

Section 14.5

 

Notices

     118  

Section 14.6

 

Non-Reliance on Facility Agent

     118  

Section 14.7

 

Indemnification

     119  

Section 14.8

 

Successor Facility Agent

     119  

Section 14.9

 

Facility Agent in its Individual Capacity

     119  

Section 14.10

 

Borrower Audit

     120  

Section 14.11

 

Compliance with Applicable Anti-Bribery and Corruption, Anti-Terrorism and
Anti-Money Laundering Regulations

     120  

Article XV ASSIGNMENTS

     120  

Section 15.1

 

Restrictions on Assignments by the Borrower and the Servicer

     120  

Section 15.2

 

Documentation

     121  

Section 15.3

 

Rights of Assignee

     121  

Section 15.4

 

Assignment by Lenders

     121  

Section 15.5

 

Registration; Registration of Transfer and Exchange

     122  

Section 15.6

 

Mutilated, Destroyed, Lost and Stolen Notes

     123  

Section 15.7

 

Persons Deemed Owners

     123  

Section 15.8

 

Cancellation

     124  

Section 15.9

 

Participations; Pledge

     124  

Section 15.10

 

Reallocation of Advances

     125  

 

-iv-



--------------------------------------------------------------------------------

Article XVI INDEMNIFICATION

     125  

Section 16.1

 

Borrower Indemnity

     125  

Section 16.2

 

Contribution

     126  

Section 16.3

 

After-Tax Basis

     127  

Article XVII MISCELLANEOUS

     127  

Section 17.1

 

No Waiver; Remedies

     127  

Section 17.2

 

Amendments, Waivers

     127  

Section 17.3

 

Notices, Etc.

     128  

Section 17.4

 

Costs and Expenses

     129  

Section 17.5

 

Binding Effect; Survival

     129  

Section 17.6

 

Captions and Cross References

     130  

Section 17.7

 

Severability

     130  

Section 17.8

 

GOVERNING LAW

     130  

Section 17.9

 

Counterparts

     130  

Section 17.10

 

WAIVER OF JURY TRIAL

     130  

Section 17.11

 

No Proceedings

     130  

Section 17.12

 

Limited Recourse

     131  

Section 17.13

 

ENTIRE AGREEMENT

     131  

Section 17.14

 

Confidentiality

     131  

Section 17.15

 

Non-Confidentiality of Tax Treatment

     132  

Section 17.16

 

Replacement of Lenders

     132  

Section 17.17

 

Consent to Jurisdiction

     133  

Section 17.18

 

Option to Acquire Rating

     134  

Section 17.19

 

Lender and Participant Representations

     134  

Section 17.20

 

Acknowledgement Regarding Any Supported QFCs

     134  

Article XVIII COLLATERAL CUSTODIAN

     135  

Section 18.1

 

Designation of Collateral Custodian

     135  

Section 18.2

 

Duties of the Collateral Custodian

     135  

Section 18.3

 

Delivery of Collateral Obligation Files

     137  

Section 18.4

 

Collateral Obligation File Certification

     137  

Section 18.5

 

Release of Collateral Obligation Files

     138  

Section 18.6

 

Examination of Collateral Obligation Files

     140  

Section 18.7

 

Lost Note Affidavit

     140  

Section 18.8

 

Transmission of Collateral Obligation Files

     140  

Section 18.9

 

Merger or Consolidation

     141  

Section 18.10

 

Collateral Custodian Compensation

     141  

Section 18.11

 

Removal or Resignation of Collateral Custodian

     141  

Section 18.12

 

Limitations on Liability

     142  

Section 18.13

 

Collateral Custodian as Agent of Collateral Agent

     143  

 

EXHIBIT A    Form of Note EXHIBIT B    Audit Standards EXHIBIT C-1    Form of
Advance Request EXHIBIT C-2    Form of Prepayment Notice

 

-v-



--------------------------------------------------------------------------------

EXHIBIT D    Form of Monthly Report EXHIBIT E-1    Authorized Representatives of
Servicer EXHIBIT E-2    Request for Release and Receipt EXHIBIT E-3    Request
for Release of Request for Release and Receipt EXHIBIT F-1    U.S. Tax
Compliance Certificate (Foreign Lender - non-Partnerships) EXHIBIT F-2    U.S.
Tax Compliance Certificate (Foreign Participant - non-Partnerships) EXHIBIT F-3
   U.S. Tax Compliance Certificate (Foreign Participants - Partnerships) EXHIBIT
F-4    U.S. Tax Compliance Certificate (Foreign Lenders - Partnerships) EXHIBIT
G    Form of Joinder Agreement SCHEDULE 1    S&P Industry Classification Group
List SCHEDULE 2    Collateral Obligations SCHEDULE 3    S&P Recovery Rate Tables
SCHEDULE 4    DBRS Recovery Rate Tables ANNEX A    Notice Information ANNEX B   
Commitments

 

-vi-



--------------------------------------------------------------------------------

LOAN FINANCING AND SERVICING AGREEMENT

THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of
October 15, 2020, among ABPCIC FUNDING II LLC, a Delaware limited liability
company (the “Borrower”), AB PRIVATE CREDIT INVESTORS CORPORATION, a Maryland
corporation, as equityholder (in such capacity, together with its successors and
permitted assigns in such capacity, the “Equityholder”), the SERVICER (as
hereinafter defined), each LENDER (as hereinafter defined) FROM TIME TO TIME
PARTY HERETO, U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent, Collateral
Custodian and Securities Intermediary (each as hereinafter defined), and SYNOVUS
BANK, SPECIALTY FINANCE DIVISION, as Facility Agent (in such capacity, together
with its successors and permitted assigns in such capacity, the “Facility
Agent”).

RECITALS

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Servicer to perform
certain servicing functions related to the Collateral Obligations (as defined
herein) on the terms and conditions set forth herein; and

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Servicer desires to perform certain servicing functions
related to the Collateral Obligations on the terms and conditions set forth
herein.

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“1940 Act” means the Investment Company Act of 1940.

“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary, for convenience in
administering such accounts.

“Account Collateral” has the meaning set forth in Section 12.1(d).

“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Closing Date, by and among the Borrower, as pledgor, the
Collateral Agent on behalf of the Secured Parties, as secured party, and the
Collateral Custodian, as Securities Intermediary.



--------------------------------------------------------------------------------

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Closing Date) through and including
the day preceding such Distribution Date.

“Advance” has the meaning set forth in Section 2.1(a).

“Advance Date” has the meaning set forth in Section 2.1(a).

“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination (a) prior to the Advance Rate Increase Date (i) that is a
Recurring Revenue Loan, 40% or (ii) that is a First Lien Loan (other than a
Recurring Revenue Loan), 55% and (b) on and after the Advance Rate Increase Date
(i) that is a Recurring Revenue Loan, 50% or (ii) that is a First Lien Loan
(other than a Recurring Revenue Loan), 65%.

“Advance Rate Increase Condition” means a condition that is satisfied on the
Effective Date or on any Retest Date if in the preceding six (6) calendar
months: (i) two (2) or fewer Collateral Obligations have become Defaulted
Collateral Obligations pursuant to clause (a) of the definition thereof;
(ii) five (5) or fewer Collateral Obligations have been subject to a Material
Modification; and (iii) the sum of the Principal Balances of all Collateral
Obligations which have become Defaulted Collateral Obligations pursuant to
clause (a) of the definition thereof and/or have been subject to a Material
Modification is less than 25% of the sum of the Principal Balances of all
Collateral Obligations included in the Collateral on such date.

“Advance Rate Increase Date” means (i) if the Advance Rate Increase Condition is
satisfied on the Effective Date, the Effective Date or (ii) if the Advance Rate
Increase Condition is not satisfied on the Effective Date or any preceding
Retest Date, but is satisfied on a Retest Date, such Retest Date.

“Advance Request” has the meaning set forth in Section 2.2(a).

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

“Affected Person” has the meaning set forth in Section 5.1.

“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan); provided that for purposes of this
Agreement and the other Transaction Documents, AXA Equitable Life Insurance
Company and any entity Controlled by it that is not a subsidiary of
AllianceBernstein L.P. shall not be deemed to be an Affiliate of the Servicer,
the Equityholder or the Borrower. For the purposes of this definition, “Control”
means the possession, directly or indirectly (including through affiliated
entities), of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and the terms “Controlling” and “Controlled” shall have
meanings correlative thereto.

 

-2-



--------------------------------------------------------------------------------

“Aggregate Eligible Collateral Obligation Balance” means, as of any date of
determination, the sum of the Principal Balances for all Eligible Collateral
Obligations.

“Aggregate Funded Spread” means, as of any date of determination, the sum of:
(a) in the case of each Eligible Collateral Obligation (including, for any
Deferrable Collateral Obligation, only the required current cash pay interest
thereon) that bears interest at a spread over a London interbank offered rate
based index, (i) the stated interest rate spread on each such Collateral
Obligation above such index multiplied by (ii) the Principal Balance of each
such Collateral Obligation, plus (b) in the case of each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that bears interest at a spread over
an index other than a London interbank offered rate based index, (A) the excess
for each such Collateral Obligation of the sum of such spread for each such
Collateral Obligation and such index for each such Collateral Obligation over
the Reference Rate for such applicable period of time (which spread or excess
may be expressed as a negative percentage) multiplied by (B) the Principal
Balance of each such Collateral Obligation plus (c) in the case of each Eligible
Collateral Obligation (including, for any Deferrable Collateral Obligation, only
the required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation, (x) the interest rate for such Collateral Obligation minus the
then-applicable Reference Rate of a period matching the term to maturity of such
Collateral Obligation multiplied by (y) the Principal Balance of each such
Collateral Obligation.

“Aggregate Notional Amount” means, as of any date of determination, an amount
equal to the sum of the notional amounts or equivalent amounts of all
outstanding Hedging Agreements, Replacement Hedging Agreements and Qualified
Substitute Arrangements, each as of such date.

“Aggregate Unfunded Amount” means, as of any date of determination, the sum of
the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date. The Aggregate Unfunded Amount shall not include any commitments under
Variable Funding Assets that have expired, terminated or been reduced to zero,
and shall be reduced concurrently (and upon notice thereof to the Facility
Agent) with each documented reduction in commitments of the Borrower under such
Variable Funding Assets.

“Agreement” means this Loan Financing and Servicing Agreement (including each
annex, exhibit and schedule hereto), as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period
(excluding any Collections necessary to settle the acquisition of Eligible
Collateral Obligations) and any amounts paid into a Collection Account under any
Hedging Agreement, Replacement Hedging Agreement or Qualified Substitute
Arrangement with respect to the related Collection Period or paid in by the
Equityholder pursuant to Section 8.1(d), plus (b) any investment income earned
on amounts on deposit in the Collection Account since the immediately prior
Distribution Date (or since the Closing Date in the case of the first
Distribution Date), plus (c) any Repurchase Amounts or other sales proceeds from
the sale of Collateral deposited in the Collection Account with respect to the
related Collection Period.

 

-3-



--------------------------------------------------------------------------------

“Annual Expense Cap” means with respect to any calendar year, an amount equal to
(i) $150,000 plus (ii) 0.02% per annum multiplied by the sum of (x) the
aggregate outstanding principal balance of the Collateral Obligation plus
(y) the sum of (A) the aggregate amount of Permitted Investment and cash on
deposit in the Collection Account constituting Principal Collections and (B) (1)
the aggregate amount of Permitted Investments and cash in the Unfunded Exposure
Account minus (2) the Aggregate Unfunded Amount.

“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.31.

“Anti-Money Laundering Laws” has the meaning set forth in Section 9.29.

“Applicable Banking Law” means, for any Person, all laws, rules, regulations and
executive orders in effect from time to time applicable to banking institutions,
including, without limitation, those relating to anti-bribery and corruption,
the funding of terrorist activities and money laundering, including the
Anti-Money Laundering Laws, the U.S. Foreign Corrupt Practices Act, the U.K.
Bribery Act, other applicable anti-bribery and corruption legislation, and
Section 326 of the USA Patriot Act.

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person and applicable
judgments, decrees, injunctions, writs, awards or orders of any court,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.

“Applicable Margin” means 3.00% per annum.

“Approved Valuation Firm” means (a) with respect to Section 2.7(a), Lincoln
International (or any other valuation firm agreed upon by the Servicer and the
Facility Agent) and (b) with respect to Section 2.7(b), any of Duff & Phelps
Corp., Houlihan Lokey, Howard & Zukin, Valuation Research Corp., Murray,
Devine & Company or any other nationally recognized accounting firm or valuation
firm agreed upon by the Servicer and the Facility Agent.

“Assigned Value” means, with respect to a Collateral Obligation, an amount equal
to the lowest of:

(a) for any Eligible Collateral Obligation other than a Defaulted Collateral
Obligation, (i) if such Collateral Obligation was acquired with a Purchase Price
Ratio of 90% or greater, the Principal Balance of such Collateral Obligation or
(ii) if such Collateral Obligation was acquired with a Purchase Price Ratio of
less than 90%, the product of (A) the Principal Balance of such Collateral
Obligation and (B) the Purchase Price Ratio of such Collateral Obligation;

(b) for any Eligible Collateral Obligation that has been subject to an
Revaluation Event, the Revaluation Value of such Eligible Collateral Obligation;

 

-4-



--------------------------------------------------------------------------------

(c) for any Defaulted Collateral Obligation, the Recovery Value of such
Collateral Obligation; or

(d) for any Collateral Obligation that is not an Eligible Collateral Obligation
shall be zero;

provided, that any Collateral Obligation, or portion thereof, that exceeds a
Concentration Limitation shall have an Assigned Value of zero with respect to
such excess amount.

“Average Life” means, as of any day with respect to any Collateral Obligation,
the quotient obtained by dividing (i) the sum of the products of (a) the number
of years (rounded up to the nearest one hundredth thereof) from such day to the
respective dates of each successive Scheduled Collateral Obligation Payment of
principal on such Collateral Obligation (assuming, for purposes of this
definition, the full exercise of any option to extend the maturity date or
otherwise lengthen the maturity schedule that is exercisable without the consent
of the Borrower) multiplied by (b) the respective amounts of principal of such
Scheduled Collateral Obligation Payments by (ii) the sum of all successive
Scheduled Collateral Obligation Payments of principal on such Collateral
Obligation.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Reference Rate and each date thereafter agreed to by the
Servicer and the Facility Agent following the occurrence of any of the following
events: (i) in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event”, the later of (x) the date of the public statement or
publication of information referenced therein and (y) the date on which the
administrator of the Reference Rate permanently or indefinitely ceases to
provide the Reference Rate; (ii) in the case of clause (c) of the definition of
“Benchmark Transition Event”, the date of the public statement or publication of
information referenced therein; (iii) in the case of clause (d) of the
definition of “Benchmark Transition Event”, the date on which the Servicer in
its sole discretion has notified the Facility Agent and the Collateral Agent
that a “Benchmark Replacement Date” has occurred; (iv) in the case of clause
(e) of the definition of “Benchmark Transition Event”, the date on which the
Servicer and the Facility Agent agree to replace the then current Reference Rate
with Term SOFR; or (v) in the case of clause (f) of the definition of “Benchmark
Transition Event”, the date on which the Servicer and the Facility Agent agree
that such Benchmark Transition Event has occurred.

“Benchmark Replacement Rate” means the reference rate that, the Servicer and the
Facility Agent agree to as a replacement for the base rate component applicable
to the Advances as of the applicable Benchmark Replacement Date that meets each
of clauses (i) and (ii) below:

(i) the first applicable alternative set forth in the order below that also
meets clause (ii) below:

(1) the sum of: (a) Term SOFR and (b) in the case of an Unadjusted Benchmark
Replacement Rate, the Benchmark Replacement Rate Adjustment;

 

-5-



--------------------------------------------------------------------------------

(2) the sum of: (a) Daily Simple SOFR and (b) in the case of an Unadjusted
Benchmark Replacement Rate, the Benchmark Replacement Rate Adjustment;

(3) the sum of: (a) the alternate rate of interest that has been selected or
recommended by the Relevant Governmental Body or the LSTA as the replacement for
the then current Reference Rate for the applicable Corresponding Tenor with
respect to quarterly pay floating rate Loans of the type included in the
Collateral and (b) the Benchmark Replacement Rate Adjustment; and

(4) the sum of: (a) the alternate rate of interest identified by the Servicer as
expected to be used in a majority of the quarterly pay floating rate Collateral
Obligations included in the Collateral or a majority of the new issue
collateralized loan obligation transactions priced in the six months prior to
the applicable Benchmark Replacement Date and (b) in the case of an Unadjusted
Benchmark Replacement Rate, the Benchmark Replacement Rate Adjustment; and

(ii) used in a majority of the quarterly pay floating rate Collateral
Obligations included in the Collateral or a majority of the new issue
collateralized loan obligation transactions priced in the six months prior to
the applicable Benchmark Replacement Date as determined by the Servicer in its
sole discretion.

“Benchmark Replacement Rate Adjustment” means with respect to any replacement of
the Reference Rate with an Unadjusted Benchmark Replacement Rate, the spread
adjustment, or method for calculating or determining such spread adjustment
(which may be a positive or negative value or zero) that has been agreed to by
the Servicer and the Facility Agent in the following order: (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the Reference Rate with the
applicable Unadjusted Benchmark Replacement Rate by the Relevant Governmental
Body or the Loan Syndication Trading Association or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Reference Rate with the applicable Unadjusted Benchmark Replacement Rate for
Dollar-denominated collateralized loan obligation securitization transactions at
such time.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Reference Rate: (a) public statement or
publication of information by or on behalf of the administrator of the Reference
Rate announcing that such administrator has ceased or will cease to provide such
Reference Rate, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide such Reference Rate; (b) a public statement or publication of
information by the regulatory supervisor for the administrator of the Reference
Rate, the U.S. Federal Reserve System, an insolvency official with jurisdiction
over the administrator for the Reference Rate, a resolution authority with
jurisdiction over the administrator for the Reference Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the Reference Rate, which states that the administrator of the Reference
Rate has ceased or will cease to provide the Reference Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the

 

-6-



--------------------------------------------------------------------------------

Reference Rate; (c) a public statement or publication of information by the
regulatory supervisor for the administrator of the Reference Rate announcing
that the Reference Rate is no longer representative; (d) (x) the aggregate
Principal Balance of floating rate Collateral Obligations included in the
Collateral (on a trade date basis) that are utilizing a benchmark rate that is
not the Reference Rate or has had a Benchmark Transition Event occur divided by
(y) the aggregate Principal Balance of all Collateral Obligations included in
the Collateral (on a trade date basis) plus without duplication, amounts on
deposit in any Account representing Principal Collections (including Permitted
Investments therein) is greater than 50%; (e) if at any time after the
occurrence of a Benchmark Transition Event set forth in clauses (a) – (d) the
Reference Rate is a rate other than Term SOFR, the Servicer and the Facility
Agent agree to replace the then current Reference Rate with Term SOFR following
the Servicer’s determination that Term SOFR is being used in a majority of the
quarterly pay floating rate Loans of the type included in the Collateral or a
majority of the new issue collateralized loan obligation transactions priced in
the six months prior to such determination; or (f) if at any time after the
occurrence of a Benchmark Transition Event set forth in clauses (a) – (e) the
Reference Rate is a rate that does not satisfy clause (ii) of the definition of
Benchmark Replacement Rate, the Servicer and the Facility Agent agree to replace
the then current Reference Rate with a rate that satisfies clause (ii) of the
definition of Benchmark Replacement Rate.

“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, (c) any
governmental or other plan or arrangement that is not subject to ERISA or to
Section 4975 of the Code but is subject to any law or restriction substantially
similar to Section 406 of ERISA or Section 4975 of the Code or (d) any entity
whose underlying assets include “plan assets” of the foregoing employee benefit
plans or plans (within the meaning of the DOL Regulations or otherwise).

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning set forth in the Preamble.

“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).

“Borrowing Base” means, as of any Measurement Date, an amount equal to the least
of:

(a) an amount equal to (i) the aggregate sum of the products of (A) the
applicable Advance Rate for each Eligible Collateral Obligation multiplied by
(B) the Assigned Value of such Eligible Collateral Obligation plus (ii) the
amount on deposit in the Principal Collection Account minus (iii) the Aggregate
Unfunded Amount plus (iv) the amount on deposit in the Unfunded Exposure
Account;

(b) an amount equal to (i) the aggregate sum of the Assigned Value of each
Eligible Collateral Obligation plus (ii) the amount on deposit in the Principal
Collection Account minus (iii) the Minimum Equity Amount minus (iv) the
Aggregate Unfunded Amount plus (v) the amount on deposit in the Unfunded
Exposure Account; and

 

-7-



--------------------------------------------------------------------------------

(c) an amount equal to (i) the Facility Amount minus (ii) the Aggregate Unfunded
Amount plus (iii) the amount on deposit in the Unfunded Exposure Account;

provided that, for the purpose of calculating the Borrowing Base, each Defaulted
Collateral Obligation shall be deemed to have an Assigned Value of zero, except
that the Defaulted Collateral Obligation with the highest Assigned Value (as
determined pursuant to the definition thereof) shall have such Assigned Value.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian or Facility Agent are
located are authorized or obligated by law, executive order or government decree
to remain closed; provided that, when used in connection with the LIBOR Rate,
the term “Business Day” shall also exclude any day on which dealings in deposits
in Dollars are not carried out in the London interbank market. All references to
any “day” or any particular day of any “calendar month” shall mean a calendar
day unless otherwise specified.

“Cash” means immediately available Dollars.

“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute willful disregard of such Independent
Manager’s duties as set forth in the Borrower’s Constituent Documents, (ii) that
such Independent Manager has engaged in or has been charged with, or has been
convicted of, fraud or other acts constituting a crime under any law applicable
to such Independent Manager, (iii) that such Independent Manager is unable to
perform his or her duties as Independent Manager due to death, disability or
incapacity, or (iv) that such Independent Manager no longer meets the definition
of “Independent Manager”.

“Change of Control” means AllianceBernstein L.P. shall cease to directly or
indirectly own (free and clear of any liens) more than 50% of the outstanding
equity interests of the Servicer.

“Cleanup Call Date” means the earlier of (i) the date on which the Borrower owns
three (3) or fewer Eligible Collateral Obligations and (ii) the date on which
the Aggregate Eligible Collateral Obligation Balance is less than $20,000,000.

“Closing Date” means October 15, 2020

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 12.1.

“Collateral Agent” means U.S. Bank National Association, solely in its capacity
as collateral agent hereunder, together with its successors and permitted
assigns in such capacity.

“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement among the Collateral Agent, the Collateral Custodian and the Borrower
and hereby acknowledged by the Servicer and the Facility Agent, as the same may
be amended, supplemented or otherwise modified by the parties thereto with the
consent of the Facility Agent.

 

-8-



--------------------------------------------------------------------------------

“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.

“Collateral Custodian” means U.S. Bank National Association, solely in its
capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.

“Collateral Custodian Fees and Expenses” has the meaning set forth in
Section 18.10.

“Collateral Database” has the meaning set forth in Section 11.3(a)(i).

“Collateral Interest Amount” means, as of any date of determination, without
duplication, the aggregate amount of Interest Collections that has been received
or that is expected to be received with respect to the Collateral (other than
Interest Collections expected to be received from Defaulted Collateral
Obligations, but including Interest Collections actually received from Defaulted
Collateral Obligations), in each case during the Collection Period in which such
date of determination occurs (or after such Collection Period but on or prior to
the related Distribution Date if such Interest Collections would be treated as
Interest Collections with respect to such Collection Period).

“Collateral Obligation” means a Loan owned by the Borrower, excluding the
Retained Interest thereon.

“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, (i)(A) if the Collateral
Obligation includes a note, (x) an original, executed copy of the related
promissory note, or (y) in the case of a lost promissory note, a copy of the
executed underlying promissory note accompanied by an original executed
affidavit and indemnity endorsed by the Borrower or the prior holder of record
either in blank or to the Collateral Agent, in each case with respect to clause
(x) or clause (y) with an unbroken chain of endorsements from each prior holder
of such promissory note to the Borrower or to the Collateral Agent, or in blank,
or (B) in the case of a noteless Collateral Obligation, a copy of each executed
document or instrument evidencing the assignment of such Collateral Obligation
to the Borrower, (ii) paper or electronic copies of the related loan agreement,
guaranty, security agreement, intercreditor agreement or any other material
agreement (as determined by the Servicer in its reasonable discretion),
(iii) paper or electronic copies of the file-stamped (or the electronic
equivalent of) UCC financing statements and continuation statements (including
amendments or modifications thereof) authorized by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Collateral Obligation
or evidence that such financing statements have been submitted for filing, in
each case only to the extent reasonably available to the Servicer, and (iv) any
other document included on the related Document Checklist that is reasonably
requested by the Facility Agent and reasonably available to the Servicer.

“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 2, as the same may be updated by the Borrower (or the Servicer
on behalf of the Borrower) from time to time.

 

-9-



--------------------------------------------------------------------------------

“Collateral Portfolio Test” means, as of any Measurement Date on and after the
Effective Date, a test that will be satisfied if both (i) the First Lien Loan
Percentage is not less than 100% and (ii) the Recurring Revenue Loan Percentage
is not more than 55%.

“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Weighted Average Spread Test and the Maximum Weighted Average
Life Test.

“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.

“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Closing Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.

“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.

“Commitment” means, for each Lender, (a) prior to the Facility Termination Date,
the commitment of such Lender to make Advances to the Borrower in an amount not
to exceed, in the aggregate, the amount set forth opposite such Lender’s name on
Annex B or pursuant to the assignment executed by such Lender and its
assignee(s) and delivered pursuant to Article XV or pursuant to a Joinder
Agreement executed and delivered pursuant to Article XV (as such Commitment may
be reduced as set forth in Section 2.5 or increased as set forth in
Section 2.8), and (b) on and after the earlier to occur of (i) the Facility
Termination Date and (ii) the end of the Revolving Period, such Lender’s pro
rata share of all Advances outstanding.

“Competitor” means any (a) fund engaged in credit lending or direct lending,
(b) hedge fund investing principally in distressed investments or an Affiliate
thereof or (c) activist hedge fund or an Affiliate thereof.

“Concentration Limitations” means limitations that are satisfied if, as of any
Measurement Date on or after the Effective Date, in the aggregate, the aggregate
Principal Balance of the Collateral Obligations owned (or, in relation to a
proposed acquisition or origination of a Collateral Obligation, proposed to be
owned) by the Borrower comply with all of the requirements set forth below,
calculated as a percentage of Total Capitalization (unless otherwise specified)
and in each case in accordance with the procedures set forth in Section 1.2:

(a) not more than 3.5% may consist of obligations of any single Obligor;
provided that up to five Obligors may each constitute up to 7.0%;

(b) not more than 15% may consist of obligations of Obligors in any single S&P
Industry Classification; provided, that (i) as to the largest S&P Industry
Classification, up to 25% may consist of Collateral Obligations of Obligors that
fall within such S&P Industry Classification and (ii) as to the second largest
S&P Industry Classification, up to 17.5% may consist of Collateral Obligations
of Obligors that fall within such S&P Industry Classification;

 

-10-



--------------------------------------------------------------------------------

(c) not more than 5% may consist of Fixed Rate Collateral Obligations;

(d) not more than 5% may consist of Deferrable Collateral Obligations other than
Permitted Deferrable Collateral Obligations;

(e) not more than 10% may consist of Variable Funding Assets;

(f) not more than 10% may consist of Collateral Obligations (other than
Recurring Revenue Loans) with respect to which the EBITDA for the prior twelve
calendar months of the related Obligor is less than $10,000,000; and

(g) not more than 20% may consist of obligations of Obligors organized in an
Eligible Jurisdiction other than the United States.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means, for any Person, its constituent or organizational
documents, including: (a) in the case of any limited partnership, joint venture,
trust or other form of business entity, the limited partnership agreement, joint
venture agreement, articles of association or other applicable certificate or
agreement of registration or formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state or jurisdiction of its
formation; (b) in the case of any limited liability company, the certificate or
articles of formation and operating agreement for such Person; (c) in the case
of a corporation or exempted company, the certificate or articles of
incorporation or association and the bylaws for such Person or its memorandum
and articles of association; and (d) in the case of any trust, the trust deed,
declaration of trust or equivalent establishing such trust, in each such case as
it may be restated, modified, amended or supplemented from time to time.

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent, the Securities Intermediary or the Collateral
Custodian, as applicable, specified on Annex A hereto, or such other address
within the United States as it may designate from time to time by notice to the
Facility Agent, the Borrower and the Servicer.

“Corresponding Tenor” means with respect to a Benchmark Replacement Rate, a
tenor having approximately the same length (disregarding business day
adjustment) as the applicable tenor for the then current Reference Rate.

“Coverage Tests” means, collectively or individually as the case may be, the
Interest Coverage Test and the Overcollateralization Ratio Test.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

-11-



--------------------------------------------------------------------------------

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 17.20.

“Cut-Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes part of the Collateral.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Facility Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for syndicated
business loans; provided, that if the Facility Agent decides that any such
convention is not administratively feasible for the Facility Agent, then the
Facility Agent may establish another convention in its reasonable discretion.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:

(a) any Scheduled Collateral Obligation Payment or part thereof is unpaid more
than two (2) Business Days beyond the grace period (if any) permitted by the
related Underlying Instrument;

(b) a Responsible Officer of the Servicer or the Borrower has actual knowledge
that the occurrence of a default as to the payment of principal, interest and/or
unutilized/commitment fees (as applicable) has occurred and is continuing for
more than two (2) Business Days beyond the grace period (if any) permitted by
the related underlying instruments with respect to another debt obligation of
the same Obligor secured by the same collateral which is both full recourse and
senior to or pari passu with in right of payment to such Collateral Obligation;

(c) a Responsible Officer of the Servicer or the Borrower has received written
notice or has actual knowledge that a default has occurred under the Underlying
Instruments, any applicable grace period has expired and the holders of such
Collateral Obligation have accelerated the repayment of such Collateral
Obligation (but only until such default is cured or waived) in the manner
provided in the Underlying Instruments;

(d) a Responsible Officer of the Servicer or the Borrower has actual knowledge
that the occurrence of a default has occurred under the related underlying
instruments, any applicable grace period has expired and the holders of such
debt obligation have accelerated the repayment of such debt obligation (but only
until such default is cured or waived) in the manner provided in the related
underlying instruments with respect to another debt obligation of the same
Obligor secured by the same collateral which is both full recourse and senior to
or pari passu with in right of payment to such Collateral Obligation; or

 

-12-



--------------------------------------------------------------------------------

(e) the Servicer, in its sole discretion, in accordance with the Servicing
Standard, has declared such Collateral Obligation to be a Defaulted Collateral
Obligation and has not rescinded such declaration.

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Facility Agent, the Collateral Custodian or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Servicer, the Facility Agent or the
Collateral Custodian that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply or has failed to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits or is obligated to extend credit, (iv) has failed, within one Business
Day after request by the Facility Agent or the Borrower, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
Advances under this Agreement, or (v) has (or has a parent company) become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.

“Delayed Drawdown Loan” means a Collateral Obligation that (a) requires the
Borrower to make one or more future advances to the Obligor under the Underlying
Instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the Obligor thereunder; but any
such Collateral Obligation shall be a Delayed Drawdown Loan only until all
commitments by the Borrower to make advances to the Obligor expire or are
terminated or are reduced to zero.

“Designated Base Rate” means the quarterly reference or base rate (and, if
applicable, the methodology for calculating such reference rate) determined by
the Facility Agent (in its commercially reasonable discretion), which may be
based on the rate acknowledged as a standard replacement in the leveraged loan
market for the LIBOR Rate by the Loan Syndications and Trading Association® and
which may include a modifier applied to a reference or base rate in order to
cause such rate to be comparable to the LIBOR Rate, which modifier is recognized
or acknowledged as being the industry standard by the Loan Syndications and
Trading Association and which modifier may include an addition or subtraction to
such unadjusted rate.

“Determination Date” means the last calendar day of each month, or if such day
is not a Business Day, the next succeeding Business Day.

 

-13-



--------------------------------------------------------------------------------

“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.

“Distribution Date” means the 20th day of each January, April, July and October,
or if such date is not a Business Day, the next succeeding Business Day,
commencing in January, 2021.

“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Servicer on behalf of the Borrower) to the Collateral
Custodian that identifies each of the documents that have been included in or
may be reasonably requested by the Facility Agent to be included in each
Collateral Obligation File whether such document is an original or a copy and
whether a hard copy or electronic copy will be delivered to the Collateral
Custodian related to a Collateral Obligation and includes the name of the
Obligor with respect to such Collateral Obligation, in each case as of the
related Funding Date.

“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, and at 29
C.F.R. § 2550.401c-1.

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation. In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation, amortization and, to the extent approved by the Facility Agent on
a Collateral Obligation by Collateral Obligation basis or otherwise, any other
non-cash charges and organization costs deducted in determining earnings from
continuing operations for such period, and costs and expenses reducing earnings
and other extraordinary non-recurring costs and expenses for such period (to the
extent deducted in determining earnings from continuing operations for such
period).

“Effective Date” means April 15, 2021.

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Facility Agent,
acting in its reasonable discretion, by written notice to the Servicer. Synovus
and U.S. Bank National Association are deemed to be acceptable securities
intermediaries to the Facility Agent.

 

-14-



--------------------------------------------------------------------------------

“Eligible Collateral Obligation” means each Collateral Obligation that satisfies
the following conditions (unless otherwise waived by the Facility Agent in its
sole discretion) as of the date on which the borrower commits to acquire such
Collateral Obligation:

(a) such Collateral Obligation is a First Lien Loan or a Recurring Revenue Loan;

(b) such Collateral Obligation is not a Defaulted Collateral Obligation;

(c) such Collateral Obligation is not an Equity Security and is not convertible
into an Equity Security at the option of the applicable Obligor or any Person
other than the Borrower;

(d) such Collateral Obligation is not a Structured Finance Obligation or a
participation interest;

(e) such Collateral Obligation is denominated in Dollars and is not convertible
by the Obligor thereof into any currency other than Dollars;

(f) such Collateral Obligation is not a real estate based loan, a construction
loan or a project finance loan;

(g) such Collateral Obligation is not a lease (including a financing lease);

(h) such Collateral Obligation is not a purpose credit, advanced for the
acquisition of Margin Stock and does not constitute Margin Stock;

(i) such Collateral Obligation is not a security or swap transaction that has
payments associated with either payments of interest on and/or principal of a
reference obligation or the credit performance of a reference obligation;

(j) such Collateral Obligation provides for the periodic payment of cash
interest or is a Permitted Deferrable Collateral Obligation;

(k) as of the date of acquisition, such Collateral Obligation has a term to
stated maturity that does not exceed eight (8) years;

(l) such Collateral Obligation is capable of being transferred to and owned by
the Borrower (whether directly or by means of a security entitlement) and of
being pledged, assigned or novated by the owner thereof or of an interest
therein, subject to customary qualifications for instruments similar to such
Collateral Obligation, (i) to the Facility Agent, (ii) to any assignee of the
Facility Agent permitted or contemplated under this Agreement, (iii) to any
Person at any foreclosure or strict foreclosure sale or other disposition
initiated by a secured creditor in furtherance of its security interest, and
(iv) to commercial banks, financial institutions, offshore and other funds (in
each case, including transfer permitted by operation of the UCC);

(m) the related Underlying Instruments require delivery of reporting in
reasonable detail to each lender not less frequently than quarterly;

 

-15-



--------------------------------------------------------------------------------

(n) the related Obligor is not in any subcategory of the “Energy” S&P Industry
Classification other than the “Oil & Gas Storage & Transportation” S&P Industry
Classification;

(o) such Collateral Obligation does not pay interest less frequently then
annually;

(p) such Collateral Obligation provides for a fixed amount of principal payable
in cash on scheduled payment dates and/or at maturity and does not by its terms
provide for earlier amortization or prepayment at a price of less than par;

(q) other than with respect to a Recurring Revenue Loan, the Obligor of such
Collateral Obligation had EBITDA for the prior twelve calendar months of more
than $5,000,000;

(r) other than with respect to a Recurring Revenue Loan, the Obligor of such
Collateral Obligation has a Leverage Multiple of less than 8.0x;

(s) with respect to a Recurring Revenue Loan other than a Hybrid Asset-Based
Recurring Revenue Loan, the Obligor of such Collateral Obligation (i) has a net
debt to enterprise value ratio at of less than 45%, (ii) has an enterprise value
greater than $100,000,000 and (iii) has recurring revenue of at least
$20,000,000 annually; and

(t) with respect to a Hybrid Asset-Based Recurring Revenue Loan, at the time the
Borrower acquired such Collateral Obligation, the Obligor of such Collateral
Obligation has an enterprise value greater than $100,000,000.

“Eligible Jurisdiction” means Canada or any other jurisdiction (other than the
United States) consented to by the Facility Agent.

“Environmental Laws” means any and all applicable foreign, federal, state and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, binding and enforceable interpretations and orders of courts or any
other Official Body, relating to the protection of human health from exposure to
Hazardous Materials or protection of the environment, including requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials. Environmental Laws include,
where applicable and without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.; to the extent related to exposure to Hazardous Materials), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

 

-16-



--------------------------------------------------------------------------------

“Equity Security” means any asset which, at the time of its acquisition, does
not satisfy the definition of Eligible Collateral Obligation and is not a
Permitted Investment.

“Equityholder” has the meaning set forth in the Preamble.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, including all regulations promulgated thereunder.

“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of the Borrower’s “controlled group” or is under “common control” with
the Borrower, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4043 of ERISA, unless the thirty (30)-day
notice requirement with respect thereto has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such a Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of the Borrower or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal
by the Borrower or any ERISA Affiliate from a Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions set forth in Section 430(k) of the Code or
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
assets or rights to property or assets of the Borrower or any ERISA Affiliate
for failure to make a required payment to a Plan are satisfied; (g) the
termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (h) any failure by any Plan to satisfy the minimum funding
standards of Sections 412 or 430 of the Code or Section 302 of ERISA, whether or
not waived; (i) the determination that any Plan is or is expected to be in
“at-risk” status, within the meaning of Section 430 of the Code or Section 303
of ERISA, (j) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of liability with respect to
the withdrawal or partial withdrawal from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA), in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A or Section 4042 of ERISA);
(k) the failure of the Borrower or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to withdrawal liability under Section 4201 of ERISA; (l) the Borrower or any
ERISA Affiliate incurs any liability under Title IV of ERISA with respect to any
Plan (other than premiums due and not delinquent under Section 4007 of ERISA);
or (m) the Borrower or any ERISA Affiliate commits any act (or omission) which
could give rise to the imposition of fines, penalties, taxes, or related charges
under ERISA or the Code.

“Event of Default” means any of the events described in Section 13.1.

 

-17-



--------------------------------------------------------------------------------

“Excess Concentration Amount” means, without duplication, at any time in respect
of which any one or more of the Concentration Limitations are exceeded, all or
any portion of each Collateral Obligation that causes such Concentration
Limitations to be exceeded. For the avoidance of doubt, prior to the Effective
Date, the Excess Concentration Amount shall be zero.

“Excluded Amounts” means, as of any date of determination, (i) any amount
deposited into a Collection Account with respect to any Collateral Obligation,
which amount is attributable to the reimbursement of payment by the Borrower of
any Tax, fee or other charge imposed by any Official Body on such Collateral
Obligation or on any Related Security, (ii) any interest or fees (including
origination, agency, structuring, management or other up-front fees) that are
for the account of the applicable Person from whom the Borrower purchased such
Collateral Obligation, (iii) any reimbursement of insurance premiums, (iv) any
escrows relating to Taxes, insurance and other amounts in connection with
Collateral Obligations which are held in an escrow account for the benefit of
the Obligor and the secured party pursuant to escrow arrangements under
Underlying Instruments and (v) any amount deposited into a Collection Account in
error (including any amounts relating to any portion of an asset sold by the
Borrower and occurring after the date of such sale).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 4.3, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.3(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Facility Agent” has the meaning set forth in the Preamble.

“Facility Amount” means (a) prior to the end of the Revolving Period,
$100,000,000, unless this amount is permanently reduced pursuant to Section 2.5
or increased pursuant to Section 2.8, in which event it means such lower or
higher amount and (b) from and after the end of the Revolving Period, the
Advances outstanding.

“Facility Termination Date” means the earliest of (i) the later of (x) the date
that is five (5) years after the Closing Date and (y) the date that is two
(2) years after the last day of the Revolving Period, (ii) the effective date on
which the facility hereunder is terminated pursuant to Section 13.2, (iii) the
date of any permanent reduction in full of the Facility Amount pursuant to
Section 2.5 and (iv) the Cleanup Call Date.

 

-18-



--------------------------------------------------------------------------------

“Fallback Rate” means the rate determined by the Facility Agent as follows:
(a) the sum of (i) the quarterly-pay rate associated with the reference rate
applicable to the largest percentage of the floating rate Collateral Obligations
(as determined by the Servicer as of the applicable Interest Determination Date)
plus (ii) the average of the daily difference between the last available LIBOR
Rate and the rate determined pursuant to clause (i) above during the 20 Business
Day period immediately preceding the applicable Interest Determination Date, as
calculated by the Facility Agent, which may consist of an addition to or
subtraction from such unadjusted rate and (b) if a rate cannot be determined
using clause (a), the Designated Base Rate.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org or any successor source

“Fee Letter” has the meaning set forth in Section 8.4.

“Fees” has the meaning set forth in Section 8.4.

“First Lien Loan” means any Loan that (a)(i) is not (and is not permitted by its
terms become) subordinate in right of payment to any obligation of the related
Obligor in any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings (other than with respect to trade claims, capitalized
leases or similar obligation) other than a Working Capital Revolver, (ii) is
secured by a pledge of specified collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to liens permitted
under the applicable Underlying Instruments, and liens accorded priority by law
in favor of any Official Body), and (iii) the Servicer determines in good faith
that the value of the collateral or the enterprise value securing the Loan on or
about the time of origination or acquisition equals or exceeds the outstanding
principal balance of the Loan plus the aggregate outstanding balances of all
other loans of equal or higher seniority secured by the same collateral or
(b) is deemed by the Facility Agent in its sole discretion to be a First Lien
Loan following the request of the Borrower (or the Servicer on its behalf).

“First Lien Loan Percentage” means the number expressed as a percentage equal to
(i) the sum of the Principal Balances of all First Lien Loans held by the
Borrower divided by (ii) the Aggregate Eligible Collateral Obligation Balance.

“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.

“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.

 

-19-



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase or extend the term of the
Commitments (other than an increase in the Commitment of another Lender or the
addition of a new Lender) or change the Facility Termination Date, (b) release
any material portion of the Collateral, except in connection with dispositions
permitted hereunder, (c) alter the terms of Section 2.4(a) or Section 8.3 or any
related definitions or provisions in a manner that would alter the effect of
such Sections or (d) modify the definition of the terms “Advance Rate”,
“Borrowing Base”, “Eligible Collateral Obligation”, “Excess Concentration
Amount”, “Event of Default”, “First Lien Loan”, or “Fundamental Amendment”, or
any defined term used therein, in each case in a manner which would have the
effect of making more credit available to the Borrower, or make such provision
less restrictive on the Borrower in any other material fashion.

“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

“Hedge Counterparty” means (a) Synovus and its affiliates and (b) any other
entity that (i) on the date of entering into any Hedge Transaction (x) is an
interest rate swap dealer that has been approved in writing by the Facility
Agent, and (y) has a long-term unsecured debt rating of not less than “A” by
S&P, not less than “A2” by Moody’s and not less than “A” by Fitch (if such
entity is rated by Fitch) (the “Long-term Rating Requirement”) and a short-term
unsecured debt rating of not less than “A-1” by S&P, not less than “P-1” by
Moody’s and not less than “Fl” by Fitch (if such entity is rated by Fitch) (the
“Short-term Rating Requirement”), and (ii) in a Hedging Agreement (x) consents
to the assignment hereunder of the Borrower’s rights under the Hedging Agreement
to the Facility Agent on behalf of the Secured Parties and (y) agrees that in
the event that Moody’s, S&P or Fitch reduces its long-term unsecured debt rating
below the Long-term Rating Requirement or reduces it short-term debt rating
below the Short-term Rating

 

-20-



--------------------------------------------------------------------------------

Requirement, it shall either collateralize its obligations in a manner
reasonably satisfactory to the Facility Agent, or transfer its rights and
obligations under each Hedging Agreement (excluding, however, any right to net
payments or Hedge Breakage Costs under any Hedge Transaction, to the extent
accrued to such date or to accrue thereafter and owing to the transferring Hedge
Counterparty as of the date of such transfer) to another entity that meets the
requirements of clauses (b)(i) and (b)(ii) hereof.

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

“Hybrid Asset-Based Recurring Revenue Loan” means, as of any date of
determination, a Recurring Revenue Loan that is primarily underwritten on the
basis of such Obligor’s sale of discrete, separable assets, including, without
limitation, cellular tower leases and security alarm monitoring contracts.

“Increased Costs” means, collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V.

“Indebtedness” means, with respect to any Person, as of any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss (in each case excluding any
unfunded commitments of the Borrower with respect to any Variable Funding
Asset).

“Indemnified Amounts” has the meaning set forth in Section 16.1.

“Indemnified Party” has the meaning set forth in Section 16.1.

 

-21-



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

“Independent Manager” means with respect to any Person, that such Person is an
individual who has prior experience as an independent director, independent
manager, independent limited partner or independent member with at least three
years of employment experience and who is provided by CT Corporation,
Corporation Service Company, Puglisi & Associates, National Registered Agents,
Inc., Wilmington Trust Company, Lord Securities Corporation or an Affiliate
thereof or, if none of those companies is then providing professional
independent managers or members, another nationally-recognized company
reasonably approved by the Facility Agent, in each case that is not an Affiliate
of the Borrower and that provides professional independent directors, managers,
limited partners and/or members and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Manager and is not, and has never been, and will not while serving as
Independent Manager be, any of the following:

(a) a member, partner, equityholder, manager, director, officer or employee of
the Borrower, the Equityholder or any of their respective equityholders or
Affiliates (other than as Independent Manager of the Borrower, the Servicer, the
Equityholder or any of their Affiliates);

(b) a creditor, supplier or service provider (including provider of professional
services) to the Borrower, the Equityholder, or any of their respective
equityholders or Affiliates (other than a nationally-recognized company that
routinely provides professional independent directors, managers, limited
partners and/or members and other corporate services to the Borrower, the
Equityholder or any of their respective Affiliates in the ordinary course of its
business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, winding-up, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, or the commencement of an involuntary case
under the federal bankruptcy laws, as now or hereinafter in effect, or another
present or future federal or state bankruptcy, insolvency or similar law and
such case is not dismissed within 90 days; (b) the commencement

 

-22-



--------------------------------------------------------------------------------

by such Person of a voluntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or such Person shall admit in writing its inability to pay
its debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing or (c) any analogous procedure or step is
taken in any jurisdiction to which such Person is subject.

“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
197998-200, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to or received
by the Borrower in its capacity as a lender and attributable to interest on any
Collateral Obligation or other Collateral, including scheduled payments of
interest, delayed compensation (representing compensation for delayed
settlement) and payments of interest relating to principal prepayments, all
guaranty payments attributable to interest and proceeds of any liquidations,
sales, dispositions or securitizations attributable to interest on such
Collateral Obligation or other Collateral, (ii) all periodic payments received
by the Borrower pursuant to any Hedging Agreement (other than any notional
amount received upon the early termination of any Hedge Transaction or any
portion thereof), (iii) any commitment, ticking, upfront, underwriting,
origination, consent, forbearance, waiver, exit or prepayment, amendment fees or
similar premiums or payment received by the Borrower in its capacity as a lender
in respect of any Collateral Obligation and (iv) the earnings on Interest
Collections in the Collection Account that are invested in Permitted
Investments, in each case other than Retained Interests; provided that, any
amounts received in respect of any Defaulted Collateral Obligation (and only so
long as it remains a Defaulted Collateral Obligation) will constitute Principal
Collections (and not Interest Collections) until the aggregate of all
collections in respect of such Defaulted Collateral Obligation since it became a
Defaulted Collateral Obligation equals the outstanding principal balance of such
Loan at the time it became a Defaulted Collateral Obligation.

“Interest Coverage Ratio” means, as of any date of determination, the percentage
derived from: (i) Collateral Interest Amount as of such date of determination
divided by (ii) Yield due and payable (or expected as of the date of
determination to be payable) on the following Distribution Date.

“Interest Coverage Test” means a test that is satisfied on any Measurement Date
on or after the Effective Date if the Interest Coverage Ratio is at least equal
to 150%.

“Interest Determination Date” means, with respect to an Accrual Period, two
Business Days prior to the first day of such Accrual Period.

 

-23-



--------------------------------------------------------------------------------

“Interest Rate” means, for any Accrual Period, a rate per annum equal to the sum
of (a) the Applicable Margin and (b) the Reference Rate for such Accrual Period.

“Intervening Event” means with respect to any Trading Plan, the prepayment of
any Collateral Obligation included in such Trading Plan or any change in any
characteristic of any Collateral Obligation (or the obligor thereof) relevant to
any of the requirements of Section 6.4(a), in each case to the extent beyond the
Borrower’s or the Servicer’s control, so long as no other Collateral Obligation
(or the obligor thereof) included in such Trading Plan had any change in any
characteristic relevant to any of the requirements of Section 6.4(a) since the
first day of the related Trading Plan Period.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means an agreement among the Borrower, a Lender and the
Facility Agent in the form of Exhibit G to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date, as contemplated by the terms of this Agreement, a copy
of which shall be delivered to the Collateral Agent, the Loan Registrar and the
Servicer.

“Lender” means any Person that shall become a party to this Agreement in the
capacity of a “Lender” and any assignee of any of the foregoing.

“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of the relevant Obligor, the ratio of (i) Indebtedness of
the relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash and
cash equivalents of the relevant Obligor to (ii) EBITDA of such Obligor.

“LIBOR Rate” means, with respect to any Accrual Period, the greater of (a) 0.25%
and (b) the rate per annum shown by the Bloomberg Professional Service as the
London interbank offered rate for deposits in Dollars for a period equal to
three (3) months as of 11:00 a.m., London time on the applicable Interest
Determination Date; provided, that in the event no such rate is shown, the LIBOR
Rate shall be the rate per annum based on the rates at which Dollar deposits for
a period equal to three (3) months are displayed on page “LIBOR” of the Reuters
Monitor Money Rates Service or such other page as may replace the LIBOR page on
that service for the purpose of displaying London interbank offered rates of
major banks as of 11:00 a.m., London time, two Business Days prior to the first
day of such Accrual Period (it being understood that if at least two such rates
appear on such page, the rate will be the arithmetic mean of such displayed
rates); provided, further, that in the event fewer than two such rates are
displayed, or if no such rate is relevant, and the Benchmark Transition Event
and its related Benchmark Replacement Date have not occurred, the LIBOR Rate
will be the Fallback Rate until a Reference Rate Amendment has been executed.

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including Tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

-24-



--------------------------------------------------------------------------------

“Loan” means any commercial loan.

“Loan Register” has the meaning set forth in Section 15.5(a).

“Loan Registrar” has the meaning set forth in Section 15.5(a).

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS Board.

“Market Value” means, as of any date of determination with respect to a
Collateral Obligation:

(a) the product of (i) the Principal Balance of such Collateral Obligation and
(ii) the bid price (as a percentage of par) determined by the Loan Pricing
Corporation, LoanX Inc., Markit Group Limited, or another price source as agreed
upon by the Facility Agent and the Servicer, if such bid price is available;

(b) if the bid price in clause (a) is unavailable, the product of (i) the
Principal Balance of such Collateral Obligation and (ii)(A) the average of the
bid prices (as a percentage of par) determined by three broker-dealers active in
the trading of such Collateral Obligation that are independent from each other,
the Facility Agent and the Servicer; (B) if only two such bids can be obtained,
the lower of the two bid prices (expressed as a percentage of par); or (C) if
only one such bid can be obtained, and such bid was obtained from a qualified
broker/dealer, such bid price (expressed as a percentage of par); and

(c) if the Market Value cannot be determined pursuant to clause (a) or (b), the
Market Value shall be the Revaluation Value.

“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts, or consent to the institution of
bankruptcy or insolvency proceedings against the Borrower or file a petition
seeking, or consent to, reorganization or relief with respect to the Borrower
under any applicable federal or state law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Borrower or a substantial part of its property,
or make any assignment for the benefit of creditors of the Borrower, or admit in
writing the Borrower’s inability to pay its debts generally as they become due,
or take action in furtherance of any such action.

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business, taken as a whole, of
the Borrower or the Servicer; (b) the ability of the Borrower or the Servicer to
perform its obligations under this Agreement or any of the other Transaction
Documents; (c) the validity or enforceability of this Agreement, any of the
other Transaction Documents, or the rights and remedies of the Secured Parties
hereunder or thereunder taken as a whole; or (d) the aggregate value of the
Collateral or on the assignments and security interests granted by the Borrower
in this Agreement.

 

-25-



--------------------------------------------------------------------------------

“Material Modification” means any amendment or waiver of or modification to (it
being agreed and understood that a release document or similar instrument
executed or delivered in connection with a disposition that is otherwise
permitted under the applicable Underlying Instruments shall not constitute an
amendment or modification to such Underlying Instrument), any Underlying
Instrument governing a Collateral Obligation executed or effected on or after
the related Cut-Off Date which:

(a) reduces or forgives any or all of the principal amount due under such
Collateral Obligation or waives, extends or postpones any scheduled payment of
principal on such Collateral Obligation;

(b) (i) waives one or more interest payments, (ii) permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Collateral Obligation (other than any deferral or capitalization already allowed
by the terms of any Deferrable Collateral Obligation as of the related Cut-Off
Date) or (iii) reduces the spread or coupon payable on such Collateral
Obligation;

(c) contractually or structurally subordinates such Collateral Obligation by
operation of (i) any priority of payment provisions, (ii) turnover provisions or
(iii) the transfer of assets in order to limit recourse to the related Obligor;

(d) either (i) extends the maturity date of such Collateral Obligation past the
maturity date as of the related Cut-Off Date or (ii) extends the amortization
schedule with respect thereto;

(e) substitutes, alters or releases (other than by the granting of Permitted
Liens or as expressly permitted pursuant to the applicable Underlying
Instruments as of the related Cut-Off Date) the Related Security securing such
Collateral Obligation and such substitution, alteration or release, individually
or in the aggregate and as determined in the Facility Agent’s commercially
reasonable discretion, materially and adversely affects the value of such
Collateral Obligation;

(f) amends, waives, forbears, supplements or otherwise modifies in any way the
definition of “permitted lien” or “indebtedness” (or any similar term) in a
manner that the Facility Agent determines in its reasonable discretion is
materially adverse to any Lender;

(g) grants relief from the borrowing base or any related definition; or

(h) amends, waives, forbears, supplements or otherwise modifies in any way the
definition of “Net Senior Leverage Ratio”, “Net Total Obligor Leverage Ratio”,
“Cash Interest Coverage Ratio”, “Recurring Revenue Multiple” or “EBITDA” (or any
respective comparable definitions in the applicable Underlying Instruments) or
the definition of any component thereof in a manner that, in the sole discretion
of the Facility Agent, is materially adverse to the Facility Agent or any
Lender.

“Maximum Availability” means, as of any date of determination, the difference of
(i) the Facility Amount minus (ii) the balance of all unfunded Advances approved
but not yet funded minus (iii) the difference (not less than zero) of (x) the
product of the Aggregate Unfunded Amount and the Weighted Average Unfunded
Advance Rate minus (y) the amount on deposit in the Unfunded Exposure Account,
each as of such date.

 

-26-



--------------------------------------------------------------------------------

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
Measurement Date on or after the Effective Date if the Weighted Average Life of
all Eligible Collateral Obligations included in the Collateral is less than or
equal to (i) during the Revolving Period, 6 years and (ii) after the Revolving
Period, 6 years minus the amount of time that has elapsed since the end of the
Revolving Period.

“Measurement Date” means each of the following, as applicable and without
duplication: (i) each Determination Date; (ii) the Effective Date; (iii) each
Retest Date; and (iv) each date the Borrower delivers an Advance Request to the
Facility Agent and the Collateral Agent pursuant to Section 2.2(a).

“Minimum Equity Amount” means the greater of (a) the sum of the Principal
Balances of the three Collateral Obligations constituting the highest aggregate
Principal Balances and (b) $15,000,000.

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any Measurement Date on or after the Effective Date if the Weighted Average
Spread of all Eligible Collateral Obligations included in the Collateral on such
date is equal to or greater than 4.5%.

“Monthly Report” means a monthly report in the form of Exhibit D prepared as of
the close of business on each Reporting Date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, as applicable, in respect of which the Borrower or
any ERISA Affiliate has or could have any obligation or liability, contingent or
otherwise.

“Note” means a promissory grid note, in the form of Exhibit A, made payable to a
Lender.

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Collateral Agent, the Collateral Custodian, the Facility Agent
or any other Affected Person or Indemnified Party arising under or in connection
with this Agreement, the Notes and each other Transaction Document.

“Obligor” means any Person that owes payments under any Collateral Obligation
and, solely for purposes of calculating the Concentration Limitations pursuant
to clause (a), (b), (f) or (g) of the definition thereof, any Obligor that is an
Affiliate of another Obligor shall be treated as the same Obligor; provided that
for purposes of this definition, (i) the term Affiliate shall not include any
Affiliate relationship which may exist solely as a result of direct or indirect
ownership of, or control by, a common financial sponsor and (ii) Obligors shall
not be deemed Affiliates if they have a distinct corporate family credit rating
and/or distinct issuer credit ratings.

 

-27-



--------------------------------------------------------------------------------

“Obligor Information” means, with respect to any Obligor, (i) the legal name,
address and organizational chart and, if available to the Servicer using
commercially reasonable efforts, tax identification number of such Obligor,
(ii) the jurisdiction in which such Obligor is domiciled, (iii) the audited
financial statements for the two prior fiscal years of such Obligor (or such
shorter period of time for which such audited financial statements have been
prepared and are available, unless the Servicer has notified the Facility Agent
that such audited financial statements are unavailable and the Facility Agent
has, in its sole discretion, waived the requirement to deliver such audited
financial statements), (iv) the annual report for the most recent fiscal year of
such Obligor, (v) a company forecast of such Obligor including plans related to
capital expenditures, (vi) the business model, company strategy and names of
known peers of such Obligor, (vii) the shareholding pattern and details of the
management team of such Obligor and (viii) details of any banking facilities and
the debt maturity schedule of such Obligor, but excluding, in each case in the
preceding clauses (i) through (viii), any item of Obligor Information that is
designated in writing as unavailable by the Servicer.

“OFAC” has the meaning set forth in Section 9.29.

“Officer’s Certificate” means a certificate signed by a Responsible Officer.

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Facility Agent.

“Optional Sale” has the meaning set forth in Section 7.10.

“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Servicer in accordance with the definition of Leverage Multiple and the
definitions used therein.

“Original Recurring Revenue Multiple” means, with respect to any Recurring
Revenue Loan, the Recurring Revenue Multiple applicable to such Collateral
Obligation as calculated by the Servicer in accordance with the definition of
Recurring Revenue Multiple and the definitions used therein.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the

 

-28-



--------------------------------------------------------------------------------

execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Transaction Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 17.16).

“Overcollateralization Ratio” means, as of any date of determination, the
percentage derived from: (i) the sum of the Assigned Value of each Eligible
Collateral Obligation divided by (ii) the aggregate Advances outstanding;
provided that, for the purpose of calculating the Overcollateralization Ratio,
each Defaulted Collateral Obligation shall be deemed to have an Assigned Value
of zero, except that the Defaulted Collateral Obligation with the highest
Assigned Value (as determined pursuant to the definition thereof) shall have
such Assigned Value.

“Overcollateralization Ratio Test” means a test that is satisfied on any
Measurement Date on or after the Effective Date (a) prior to the Advance Rate
Increase Date, if the Overcollateralization Ratio on such date is at greater
than the applicable ratio in the table set forth below (or the linear
interpolation between two adjacent rows), based on the Recurring Revenue Loan
Percentage as of such date:

 

Recurring
Revenue Loan Percentage   Overcollateralization
Ratio 0.00%   166.82% 2.50%   168.07% 5.00%   169.33% 7.50%   170.61% 10.00%  
171.92% 12.50%   173.24% 15.00%   174.57% 17.50%   175.93% 20.00%   177.31%
22.50%   178.70% 25.00%   180.12% 27.50%   181.56% 30.00%   183.02% 32.50%  
184.50% 35.00%   186.01% 37.50%   187.53% 40.00%   189.08% 42.50%   190.66%
45.00%   192.25% 47.50%   193.88% 50.00%   195.53% 52.50%   197.20% 55.00%  
198.90%

 

-29-



--------------------------------------------------------------------------------

and (b) on and after the Advance Rate Increase Date, if the
Overcollateralization Ratio on such date is at greater than the applicable ratio
in the table set forth below (or the linear interpolation between two adjacent
rows), based on the Recurring Revenue Loan Percentage as of such date:

 

Recurring
Revenue Loan Percentage   Overcollateralization
Ratio 0.00%   138.85% 2.50%   139.74% 5.00%   140.64% 7.50%   141.56% 10.00%  
142.48% 12.50%   143.42% 15.00%   144.36% 17.50%   145.32% 20.00%   146.29%
22.50%   147.27% 25.00%   148.27% 27.50%   149.27% 30.00%   150.29% 32.50%  
151.32% 35.00%   152.36% 37.50%   153.42% 40.00%   154.49% 42.50%   155.58%
45.00%   156.67% 47.50%   157.79% 50.00%   158.91% 52.50%   160.05% 55.00%  
161.21%

“Participant” has the meaning set forth in Section 15.9(a).

“Participant Register” has the meaning set forth in Section 15.9(c).

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Permitted Deferrable Collateral Obligation” means any Deferrable Collateral
Obligation that provides for periodic payments of interest thereon in cash no
less frequently than semi-annually and the portion of interest required to be
paid in cash under the terms of the applicable Underlying Instruments results in
such loan having an effective rate of current interest paid in cash on such day
of not less than the Reference Rate + 1.00% per annum.

“Permitted Investment” means, at any time:

(a) direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

 

-30-



--------------------------------------------------------------------------------

(b) demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian or Facility Agent or any agent thereof acting in its
commercial capacity); provided, that the short-term unsecured debt obligations
of such depository institution or trust company at the time of such investment,
or contractual commitment providing for such investment, are rated at least
“A-1” by Standard & Poor’s and “P-1” by Moody’s;

(c) commercial paper that (i) is payable in Dollars and (ii) is rated at least
“A-1” by Standard & Poor’s and “P-1” by Moody’s; or

(d) shares or other securities of non-United States registered money market
funds which funds have, at all times, credit ratings of “Aaa-mf” by Moody’s and
“AAAm” by Standard & Poor’s.

Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Securities Intermediary. No Permitted Investment shall have an “f”, “r”,
“p”, “pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating.
Any such investment may be made or acquired from or through the Collateral Agent
or the Facility Agent or any of their respective affiliates, or any entity for
whom the Collateral Agent or the Facility Agent or any of their respective
affiliates provides services and receives compensation (so long as such
investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (d), unless the Borrower and
the Servicer have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Servicer to the Facility Agent and the
Collateral Agent that the advice specified in this definition has been received
by the Borrower and the Servicer), Permitted Investments may only include
obligations or securities that constitute cash equivalents for purposes of the
rights and assets in paragraph (c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule.

“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) as to Related Security, Liens for Taxes and
mechanics’ or suppliers’ liens for services or materials supplied, in either
case, not yet due and payable and for which adequate reserves have been
established in accordance with GAAP, (iii) as to Related Security (1) the Lien
in favor of the Borrower pursuant to the Sale Agreement and (2) any Liens on the
Related Security permitted pursuant to the applicable Underlying Instruments,
provided that such Liens are subordinate to the Lien of the Collateral Agent for
the benefit of the Secured Parties created pursuant to Article XII hereof, and
(iv) as to agented Loans, Liens in favor of the agent on behalf of all the
lenders of the related Obligor.

 

-31-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
that is subject to Title IV of ERISA, Section 412 and 430 of the Code, or
Section 302 of ERISA and in respect of which the Borrower or any ERISA Affiliate
(x) is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA, or (y) has or could have any obligation or liability, contingent or
otherwise.

“Prepayment Fee” has the meaning set forth in the Fee Letter.

“Prepayment Notice” has the meaning set forth in Section 2.4(b)(i).

“Principal Balance” means with respect to any Collateral Obligation as of any
date, the outstanding principal balance of such Collateral Obligation, exclusive
of (x) any deferred or capitalized interest on such Collateral Obligation and
(y) any unfunded amounts with respect to any Variable Funding Asset; provided,
that for purposes of calculating the “Principal Balance” of any Deferrable
Collateral Obligation, principal payments received on such Collateral Obligation
shall first be applied to reducing or eliminating any outstanding deferred or
capitalized interest; provided, further, that for purposes of the calculation
set forth in clause (e) of the definition of Concentration Limitations, the
Principal Balance of each Variable Funding Asset shall include any unfunded
commitment owed by the Borrower with respect thereto. The “Principal Balance” of
any Equity Security shall be zero.

“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
197998-201, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections, including (but not
limited to) (i) all collections attributable to principal on such Collateral
(including any proceeds received by the Borrower as a result of exercising any
Warrant Asset at any time), (ii) all payments received by the Borrower pursuant
to any Hedging Agreement, (iii) the earnings on Principal Collections in the
Collection Account that are invested in Permitted Investments, (iv) all
Repurchase Amounts and all other sales proceeds from the sale of Collateral and
(v) any amounts designated as Principal Collections deposited by the
Equityholder into the Principal Collection Account pursuant to Section 8.1(d),
in each case other than Retained Interests.

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

-32-



--------------------------------------------------------------------------------

“Purchase Notice” has the meaning set forth in the Sale Agreement.

“Purchase Price” means, with respect to any Collateral Obligation as of the date
such Collateral Obligation was acquired by the Borrower, the greater of (a) zero
and (b) the actual price in Dollars paid by the Borrower for such Collateral
Obligation.

“Purchase Price Ratio” means, with respect to any Collateral Obligation, a
fraction expressed as a percentage equal to (i) the Purchase Price of such
Collateral Obligation divided by (ii) the Principal Balance of such Collateral
Obligation at the time of its acquisition.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 17.20.

“Qualified Purchaser” has the meaning set forth in Section 2(a)(51) of the
Investment Company Act of 1940, as amended.

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

“Rating Agencies” means Standard & Poor’s, Moody’s and Fitch.

“Recipient” means (a) the Facility Agent and (b) any Lender.

“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.

“Recovery Rate” means, with respect to a Collateral Obligation, the recovery
rate equivalent to an Initial Liability Rating of ‘A’ as set forth in Schedule 3
or Schedule 4, as applicable.

“Recovery Value” means, with respect to a Defaulted Collateral Obligation, the
lowest of:

(a) the Revaluation Value of such Collateral Obligation;

(b) the Market Value of such Collateral Obligation;

(c) the product of (i) the Principal Balance of such Defaulted Collateral
Obligation and (ii) the Recovery Rate assigned to such Collateral Obligation;
and

(d) the product of (i) the Principal Balance of such Defaulted Collateral
Obligation and (ii) 25%;

provided, that the Recovery Value of any Defaulted Collateral Obligation that
has been a Defaulted Collateral Obligation for six (6) consecutive months shall
be $0.

 

-33-



--------------------------------------------------------------------------------

“Recurring Revenue Loan” means any Loan issued by an Obligor that provides
software or technology-enabled services and solutions and is underwritten on the
basis of debt to recurring revenue.

“Recurring Revenue Loan Percentage” means the number expressed as a percentage
equal to (i) the sum of the Principal Balances of all Recurring Revenue Loans
held by the Borrower divided by (ii) the Aggregate Eligible Collateral
Obligation Balance.

“Recurring Revenue Multiple” means, with respect to a Recurring Revenue Loan,
for the most recent relevant period of time for which the Borrower has received
the financial statements of the relevant Obligor, the ratio of (i) Indebtedness
of the relevant Obligor (other than Indebtedness of such Obligor that is junior
in terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash and
cash equivalents of the relevant Obligor to (ii) the annualized recurring
revenue of such Obligor, as determined pursuant to such Obligor’s Underlying
Instruments.

“Reference Rate” means (a) initially the LIBOR Rate, (b) following a Benchmark
Replacement Date, a Benchmark Replacement Rate or (c) if the Reference Rate
cannot be determined pursuant to clause (a) or (b) above, the Fallback Rate;
provided that if the Reference Rate with respect to the Advances is less than
0.25%, such rate shall be deemed equal to 0.25% with respect to the Advances;
provided, that if at any time when the Fallback Rate is effective the Facility
Agent notifies the Borrower, the Servicer and the Collateral Agent that any
Benchmark Replacement Rate can be determined by the Facility Agent, then such
Benchmark Replacement Rate shall be the Reference Rate commencing with the
Accrual Period immediately succeeding the Accrual Period during which the
Facility Agent provides such notification.

“Reference Rate Amendment” has the meaning set forth in Section 17.2.

“Reinvestment” has the meaning set forth in Section 8.3(b).

“Reinvestment Date” has the meaning set forth in Section 8.3(b).

“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.

“Related Security” means, with respect to each Collateral Obligation:

(a) the Collateral Obligation File;

(b) the Underlying Instruments;

(c) all Warrant Assets and any Related Property securing a Collateral
Obligation, all payments paid to the Borrower in respect thereof and all monies
due, to become due and paid to the Borrower in respect thereof accruing after
the applicable Advance Date and all liquidation proceeds thereof;

 

-34-



--------------------------------------------------------------------------------

(d) all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

(e) all Collections with respect to such Collateral Obligation and any of the
foregoing;

(f) any guarantees or similar credit enhancement for an Obligor’s obligations
under any Collateral Obligation, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due and to become due to the Borrower thereunder
and all rights, remedies, powers, privileges and claims of the Borrower
thereunder (whether arising pursuant to the terms of such agreement or otherwise
available to the Borrower at law or in equity);

(g) all Records with respect to such Collateral Obligation and any of the
foregoing; and

(h) all recoveries and proceeds of the foregoing.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York, including the
Alternative Reference Rates Committee, or any successor thereto.

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6 to maintain
Hedging Agreements.

“Reporting Date” means the date that is for each month, the eighth Business Day
prior to the 20th day of such month, or, in each case, if such date is not a
Business Day, the next succeeding Business Day.

“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 6.1 of the Sale
Agreement as of any time of determination, the sum of (i)(A) during the
Revolving Period, so long as no Event of Default has occurred and is continuing,
an amount equal to the purchase price paid by the Borrower for such Collateral
Obligation (excluding purchased accrued interest and original issue discount)
less all payments of principal received in connection with such Collateral
Obligation since the date it was added to the Collateral or (B) otherwise, the
greater of (a) an amount equal to the purchase price paid by the Borrower for
such Collateral Obligation (excluding purchased accrued interest and original
issue discount) less all payments of principal received in connection with such
Collateral Obligation since the date it was added to the Collateral and (b) the
Principal Balance of such Collateral Obligation, (ii) any accrued and unpaid
interest thereon since the last Distribution Date and (iii) all Hedge Breakage
Costs owed to any relevant Hedge Counterparty

 

-35-



--------------------------------------------------------------------------------

for any termination of one or more Hedge Transactions, in whole or in part, as
required by the terms of any Hedging Agreement, incurred in connection with such
payment or repurchase and the termination of any Hedge Transactions in whole or
in part in connection therewith.

“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the Borrower or the
Servicer, as applicable, on or before the immediately prior Reporting Date and
any Collateral Obligation purchased by the Equityholder pursuant to Section 6.1
of the Sale Agreement as to which the Repurchase Amount has been deposited in
the Collection Account by or on behalf of the Equityholder.

“Request for Release and Receipt” means a form substantially in the form of
Exhibit E-2 completed and signed by the Servicer.

“Required Lenders” means, at any time, Lenders holding Advances aggregating
greater than 50% of all Advances outstanding or if there are no Advances
outstanding, Lenders holding Commitments aggregating greater than 50% of all
Commitments; provided that, Advances outstanding owing to Defaulting Lenders and
the Commitments of Defaulting Lenders shall be disregarded for purposes of this
definition.

“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, chief
financial officer, chief administrative officer, managing director, president or
senior vice president, (b) without limitation of clause (a)(ii), in the case of
a limited partnership, any Responsible Officer of the general partner, acting on
behalf of such general partner in its capacity as general partner, (c) without
limitation of clause (a)(ii), in the case of a limited liability company, any
Responsible Officer of the sole member or managing member, acting on behalf of
the sole member or managing member in its capacity as sole member or managing
member, (d) an “authorized signatory” or “authorized officer” that has been so
authorized pursuant to customary corporate proceedings, limited partnership
proceedings, limited liability company proceedings or trust proceedings, as the
case may be, and that has responsibilities commensurate with the matter for
which it is acting as a Responsible Officer, (e) notwithstanding the foregoing,
in the case of AB Private Credit Investors LLC or an Affiliate of AB Private
Credit Investors LLC in its capacity as the Servicer, any officer with the title
of director or a more senior title having direct responsibility for the
transactions contemplated by the Transaction Documents and (f) in the case of
the Collateral Agent or Collateral Custodian, any officer within the Corporate
Trust Office, including any director, vice president, assistant vice president
or associate having direct responsibility for the administration of this
Agreement, who at the time shall be such officers, respectively, or to whom any
matter is referred because of his or her knowledge of and familiarity with the
particular subject.

“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.

 

-36-



--------------------------------------------------------------------------------

“Retest Date” means July 15, 2021 and every 3 months thereafter so long as the
Advance Rate Increase Condition was not met on the prior Retest Date.

“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral:

(a) any Scheduled Collateral Obligation Payment or part thereof is unpaid for
more than the lesser of five (5) Business Days and the grace period (if any)
permitted by the related Underlying Instrument;

(b) the occurrence of an Insolvency Event with respect to any related Obligor,
unless the related Loan is a DIP Loan;

(c) a Responsible Officer of the Servicer or the Borrower has received written
notice or has actual knowledge that a default has occurred under the Underlying
Instruments, any applicable grace period has expired and the holders of such
Collateral Obligation have exercised any of their material rights or remedies
(including accelerating the repayment of such Collateral Obligation) (but only
until such default is cured or waived) in the manner provided in the Underlying
Instruments;

(d) the occurrence of a Material Modification with respect to such Collateral
Obligation that is not previously approved by the Facility Agent (in its sole
discretion);

(e) the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information as required by the Underlying Instruments of
such Collateral Obligation for more than 45 days (including any applicable grace
period) after the date upon which such financial reporting information is due
thereunder;

(f) with respect to a Collateral Obligation that is not a Recurring Revenue
Loan, (i) the Leverage Multiple for such Collateral Obligation increases 30% in
comparison with the Original Leverage Multiple for such Collateral Obligation
and (ii) the Leverage Multiple for such Collateral Obligation is greater than
4.5x; and

(g) with respect to a Recurring Revenue Loan, (i) the Recurring Revenue Multiple
for such Collateral Obligation increases 0.5x in comparison with the Original
Recurring Revenue Multiple for such Collateral Obligation and (ii) the Recurring
Revenue Multiple for such Collateral Obligation is greater than 2.5x.

“Revaluation Value” means the value assigned to such Collateral Obligation by an
Approved Valuation Firm pursuant to Section 2.7.

“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.

 

-37-



--------------------------------------------------------------------------------

“Revolving Period” means the period of time starting on the Closing Date and
ending on the earliest to occur of (i) the date that is 3 years after the
Closing Date or, if such date is extended pursuant to Section 2.6, the date
mutually agreed upon by the Borrower and the Facility Agent, (ii) the date on
which the Facility Amount is terminated in full pursuant to Section 2.5 or
(iii) the occurrence of an Event of Default (unless such Event of Default is
waived in accordance with Section 17.2).

“S&P Industry Classification” means the industry classifications set forth in
Schedule 1, as such industry classifications shall be updated at the option of
the Facility Agent in its sole discretion if S&P publishes revised industry
classifications.

“Sale Agreement” means the Sale and Contribution Agreement, dated as of the
Closing Date, by and between the Equityholder, as seller, and the Borrower, as
purchaser.

“Sanction Target” has the meaning set forth in Section 9.29.

“Sanctioned Countries” has the meaning set forth in Section 9.29.

“Sanctions” has the meaning set forth in Section 9.29.

“Schedule of Collateral Obligations” has the meaning set forth in the Sale
Agreement.

“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal, interest
and/or unutilized/commitment fees (as applicable) in accordance with the terms
of the related Underlying Instrument.

“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, the Securities Intermediary, each Lender, the Facility Agent, each
other Affected Person, Indemnified Party and Hedge Counterparty and their
respective permitted successors and assigns.

“Securities Intermediary” means U.S. Bank National Association, solely in its
capacity as securities intermediary, together with its successors and permitted
assigns in such capacity.

“Servicer” means initially AB Private Credit Investors LLC or any successor
servicer appointed pursuant to this Agreement.

“Servicer Default” means any of the events described in Section 7.10.

“Servicer Expenses” means any accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Servicer (other than the Servicing Fee) under the Transaction
Documents.

“Servicing Fee” means with respect to any Distribution Date, the fee payable to
the Servicer or successor servicer (as applicable) for services rendered during
the related Collection Period, which shall be equal to one-twelfth of the
product of (i) the Servicing Fee Percentage multiplied by (ii) the average of
the values of the Aggregate Eligible Collateral Obligation Balance on the first
day and the last day of the related Collection Period.

 

-38-



--------------------------------------------------------------------------------

“Servicing Fee Percentage” means (a) if AB Private Credit Investors LLC or an
Affiliate thereof is the Servicer, 0.0% and (b) otherwise, up to 1.0%, as
determined by the Facility Agent and any successor servicer.

“Servicing Standard” means, with respect to any Collateral Obligations, to
service and administer such Collateral Obligations on behalf of the Borrower for
the benefit of the Secured Parties in accordance with Applicable Law, the terms
of this Agreement expressly applicable to it and the Underlying Instruments and,
to the extent consistent with the foregoing, with responsible care and in good
faith, using a degree of skill and attention no less than the Servicer exercises
with respect to comparable loans for its own account or for the account of
others having similar investment objectives and restrictions substantially in
accordance with its existing practices and procedures relating to assets of the
nature and character of the Collateral Obligations.

“SOFR” means with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, and any successor or
successors thereto.

“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities, including (but
not limited to) collateral debt obligations, collateral loan obligations, asset
backed securities and commercial mortgage backed securities or any
resecuritization thereof.

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares or interests as have more than 50%
of the ordinary voting power for the election of directors, managers or general
partners, as applicable.

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 6.1 of the Sale Agreement or any Collateral Obligation
substituted by the Equityholder pursuant to Section 6.2 of the Sale Agreement.

“Supported QFC” has the meaning set forth in Section 17.20.

“Synovus” means Synovus Bank, Specialty Finance Division.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

-39-



--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate for the Corresponding Tenor
based on SOFR that has been selected or recommended by the Relevant Governmental
Body.

“Total Capitalization” means, as of any date of determination, the sum of
(i) the Principal Balances of all Eligible Collateral Obligations (other than
Defaulted Collateral Obligations) plus (ii) the Recovery Values of all Defaulted
Collateral Obligations plus (iii) all amounts on deposit in the Principal
Collection Account plus (iv) all amounts on deposit in the Unfunded Exposure
Account.

“Trading Plan” has the meaning set forth in Section 6.4(b).

“Trading Plan Period” has the meaning set forth in Section 6.4(b).

“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement, any Joinder Agreement and the other documents to be
executed and delivered in connection with this Agreement, specifically excluding
from the foregoing, however, Underlying Instruments delivered in connection with
this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Unadjusted Benchmark Replacement Rate” means a Benchmark Replacement Rate that
does not include a spread adjustment, or method for calculating or determining
such spread adjustment.

“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.

“Undrawn Fee” means a fee payable pursuant to Section 3.2 for each day of the
related Collection Period equal to the product of (x) the difference between the
aggregate Commitments on such day minus the aggregate principal amount of
outstanding Advances on such day, multiplied by (y) the Undrawn Fee Rate
multiplied by (z) 1/360.

“Undrawn Fee Rate” means has the meaning set forth in the Fee Letter.

“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 197998-300, which is created and maintained on the books and
records of the Securities Intermediary entitled “Unfunded Exposure Account” in
the name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

 

-40-



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning set forth in Section 17.20.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).

“Variable Funding Asset” means any Revolving Loan, a Delayed Drawdown Loan or
other asset that by its terms may require one or more future advances to be made
to the related Obligor by any lender thereon or owner thereof.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.

“Warranty Collateral Obligation” has the meaning set forth in Section 6.1 of the
Sale Agreement.

“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by dividing (i) the amount obtained by summing the products
obtained by multiplying (a) the Average Life at such time of each such Eligible
Collateral Obligation by (b) the Principal Balance of such Collateral Obligation
by (ii) the Aggregate Eligible Collateral Obligation Balance.

“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Balance.

“Weighted Average Unfunded Advance Rate” means, as of any date of determination
with respect to all Eligible Collateral Obligations that are Variable Funding
Assets (other than any Variable Funding Asset (or portion thereof) that is
included in the Excess Concentration Amount), the number obtained by dividing
(i) the amount obtained by summing the products obtained by multiplying (a) the
Advance Rate of each such Variable Funding Asset by (b) such Variable Funding
Asset’s contribution to the aggregate sum of the Assigned Values of all Eligible
Collateral Obligations by (ii) the sum of all Variable Funding Assets’
contributions to the to the aggregate sum of the Assigned Values of all Eligible
Collateral Obligations.

“Withholding Agent” means the Borrower, the Facility Agent, the Collateral Agent
and the Servicer.

 

-41-



--------------------------------------------------------------------------------

“Working Capital Revolver” means a revolving lending facility secured by all or
a portion of the current assets or other customary collateral of the related
Obligor and otherwise unsecured or that has a junior-lien security interest with
respect to the other assets of the related Obligor.

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

Section 1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement have the meanings as so defined
herein when used in the Notes or any other Transaction Document, certificate,
report or other document made or delivered pursuant hereto or thereto.

(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.

(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.

(d) The following terms which are defined in the UCC in effect in the State of
New York on the date hereof are used herein as so defined: Accounts,
Certificated Securities, Chattel Paper, Control, Deposit Account, Documents,
Equipment, Financial Assets, Funds-Transfer System, General Intangibles, Indorse
and Indorsed, Instruments, Inventory, Investment Property, Proceeds, Securities
Account, Securities Intermediary, Security Certificates, Security Entitlements,
Security Interest and Uncertificated Securities.

(e) For purposes of calculating the Excess Concentration Amount and the
Collateral Portfolio Test, each Defaulted Collateral Obligation shall be deemed
to have a Principal Balance of zero. Defaulted Collateral Obligations will not
be included in the calculation of the Collateral Quality Tests.

(f) Unless otherwise specified, each reference in this Agreement or in any other
Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms of the Transaction Documents.

(g) Unless otherwise specified, each reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole

 

-42-



--------------------------------------------------------------------------------

or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any Section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision.

(h) All calculations required to be made hereunder with respect to the
Collateral Obligations, the Maximum Availability, the Coverage Tests, the
Collateral Quality Tests and the Borrowing Base shall be made on a trade date
basis and after giving effect to (x) all purchases or sales to be entered into
on such trade date, (y) all Advances actually made on such trade date and
(z) the application of any Principal Collections on deposit in the Principal
Collection Account necessary to settle all outstanding and unsettled
assignments.

(i) Any use of the term “knowledge” or “actual knowledge” in this Agreement
shall mean actual knowledge of a Responsible Officer of the Servicer.

(j) For purposes of this Agreement, references to any Person includes its
successors and permitted assigns.

(k) Unless otherwise expressly stated in this Agreement, if at any time any
change in generally accepted accounting principles (including the adoption of
IFRS) would affect the computation of any covenant (including the computation of
any financial covenant) set forth in this Agreement or any other Transaction
Document, the Borrower and Facility Agent shall negotiate in good faith to amend
such covenant to preserve the original intent in light of such change; provided,
that, until so amended, (i) such covenant shall continue to be computed in
accordance with the application of generally accepted accounting principles
prior to such change and (ii) the Borrower shall provide to the Facility Agent a
written reconciliation in form and substance reasonably satisfactory to the
Facility Agent, between calculations of such covenant made before and after
giving effect to such change in generally accepted accounting principles.

(l) For purposes of Section 6.2, Section 6.4, Section 7.10, Section 12.3 and the
release, sale or acquisition of any Collateral Obligations thereunder,
“Officer’s Certificate” shall mean delivery to the Facility Agent and Collateral
Agent by Borrower or the Servicer on its behalf, by email or otherwise in
writing, of a trade ticket, confirmation of trade, instruction to post or to
commit to the trade, “SWIFT” messages or similar electronic communication or
language, all of which shall constitute and be deemed to be a direction and
certification by the Borrower and the Servicer that the transaction is in
compliance with and satisfies all applicable provisions of this Agreement.

(m) Any reference to “execute”, “executed”, “sign”, “signed”, “signature” or any
other like term hereunder shall include execution by electronic signature
(including, with-out limitation, any .pdf file, .jpeg file, or any other
electronic or image file, or any “electronic signature” as defined under the
U.S. Electronic Signatures in Global and National Commerce Act (“E-SIGN”) or the
New York Electronic Signatures and Records Act (“ESRA”), which includes any
electronic signature provided using Orbit, Adobe Fill & Sign, Adobe Sign,
DocuSign, or any other similar platform identified by the Borrower, the
Servicer,

 

-43-



--------------------------------------------------------------------------------

the Facility Agent or any Lender and reasonably available at no undue burden or
expense to the Collateral Agent or the Collateral Custodian), except to the
extent the Collateral Agent or the Collateral Custodian requests otherwise. Any
such electronic signatures shall be valid, effective and legally binding as if
such electronic signatures were handwritten signatures and shall be deemed to
have been duly and validly delivered for all purposes hereunder.

ARTICLE II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

Section 2.1 Advances. (a) On the terms and subject to the conditions set forth
in this Agreement, each Lender hereby agrees to make advances to or on behalf of
the Borrower (individually, an “Advance” and collectively the “Advances”) from
time to time on any date (each such date on which an Advance is made, an
“Advance Date”) during the period from the Closing Date to the end of the
Revolving Period.

(b) Under no circumstances shall any Lender make an Advance if, after giving
effect to such Advance and any purchase of Eligible Collateral Obligations in
connection therewith, the aggregate outstanding principal amount of all Advances
would exceed the lowest of (i) the Facility Amount, (ii) the Borrowing Base and
(iii) the Maximum Availability. Subject to the terms of this Agreement, during
the Revolving Period, the Borrower may borrow, reborrow, repay and prepay
(subject to the provisions of Section 2.4) one or more Advances.

Section 2.2 Funding of Advances. (a) Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, the Borrower may request Advances
hereunder by giving notice to the Facility Agent, the Loan Registrar and the
Collateral Agent of the proposed Advance at or prior to 1:00 p.m., New York City
time, at least two (2) Business Days prior to the proposed Advance Date. Such
notice (herein called the “Advance Request”) shall be in the form of Exhibit C-1
and shall include (among other things) the proposed Advance Date and amount of
such proposed Advance. The amount of any Advance shall at least be equal to the
least of (x) $500,000, (y) the (1) Borrowing Base on such day minus (2) the
Advances outstanding on such day and (z) the (1) Facility Amount on such day
minus (2) the Advances outstanding on such day before giving effect to the
requested Advance as of such date. Any Advance Request given by the Borrower
pursuant to this Section 2.2, shall be irrevocable and binding on the Borrower.
The Facility Agent shall have no obligation to lend funds hereunder in its
capacity as Facility Agent. Subject to receipt by the Collateral Agent of an
Officer’s Certificate of the Borrower confirming the satisfaction of the
conditions precedent set forth in Section 6.2, and the Collateral Agent’s
receipt of such funds from the Lenders, the Collateral Agent shall make the
proceeds of such requested Advances available to the Borrower by deposit to such
account as may be designated by the Borrower in the Advance Request in same day
funds no later than 3:00 p.m., New York City time, on such Advance Date.

(b) Unfunded Commitment Provisions. Notwithstanding anything to the contrary
herein, upon the occurrence of the earlier of (i) any acceleration of the
maturity of Advances pursuant to Section 13.2 and (ii) the end of the Revolving
Period, the Borrower shall request an Advance in the amount of the Aggregate
Unfunded Amount minus the

 

-44-



--------------------------------------------------------------------------------

amount already on deposit in the Unfunded Exposure Account. Following receipt of
such Advance Request, the Lenders shall fund such requested amount by
transferring such amount directly to the Collateral Custodian to be deposited
into the Unfunded Exposure Account, notwithstanding anything to the contrary
herein (including, without limitation, the Borrower’s failure to satisfy any of
the conditions precedent set forth in Section 6.2).

Section 2.3 Notes. The Borrower shall, upon request of any Lender, on or after
such Lender becomes a party hereto (whether on the Closing Date or by assignment
or otherwise), execute and deliver a Note evidencing the Advances of such
Lender. Each such Note shall be payable to such Lender in a face amount equal to
the applicable Lender’s Commitment as of the Closing Date or the effective date
on which such Lender becomes a party hereto, as applicable.

Section 2.4 Repayment and Prepayments. (a) The Borrower shall repay the Advances
outstanding (i) on each Distribution Date to the extent required to be paid
hereunder and funds are available therefor pursuant to Section 8.3 and (ii) in
full on the Facility Termination Date.

(b) Prior to the Facility Termination Date, the Borrower may, from time to time,
make a voluntary prepayment, in whole or in part, of the outstanding principal
amount of any Advance using Principal Collections on deposit in the Principal
Collection Account or other funds available to the Borrower on such date;
provided, that

(i) all such voluntary prepayments shall require prior written notice to the
Facility Agent (with a copy to the Collateral Agent and the Loan Registrar) by
11:00 a.m. one (1) Business Day prior to such voluntary prepayment, which notice
(herein called the “Prepayment Notice”) shall be in the form of Exhibit C-2 and
shall include (among other things) the proposed date of such prepayment and the
amount and allocation of such prepayment; and

(ii) each prepayment shall be applied on the Business Day received by the
Facility Agent if received by 3:00 p.m., New York City time, on such day as
Amount Available constituting Principal Collections pursuant to
Section 8.3(a)(ii) as if (x) the date of such prepayment were a Distribution
Date, (y) such prepayment occurred during the Collection Period to which such
Distribution Date relates and (z) if such date is on any Business Day that would
not otherwise be a Distribution Date, the amounts referred to in clauses
(A) through (K) in Section 8.3(a)(i) have been paid in full.

Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(b) (if any) resulting from a prepayment or payment.

Section 2.5 Permanent Reduction of Facility Amount. (a) The Borrower may at any
time upon ten (10) Business Days’ prior written notice to the Facility Agent
(with a copy to the Loan Registrar), permanently reduce the Facility Amount
(i) in whole or in part upon payment in full (in accordance with Section 2.4) of
the aggregate outstanding principal amount of all Advances or (ii) in part by
any pro rata amount that the Facility Amount exceeds the aggregate outstanding
principal amount of all Advances (after giving effect to any concurrent
prepayment thereof). In connection with any permanent reduction of the Facility
Amount under this Section 2.5(a), the Commitment of each Lender shall
automatically, and without any further action by any party, be reduced pro rata
with all other Lenders such that the sum of all Commitments will equal the newly
reduced Facility Amount.

 

-45-



--------------------------------------------------------------------------------

(b) As a condition precedent to any permanent reduction of the Facility Amount
pursuant to Section 2.5(a), the Borrower shall pay to the Facility Agent, on
behalf of each Lender any applicable Prepayment Fee; provided that no Prepayment
Fee shall be payable (i) in the event that the Lenders fail to make an Advance
in accordance with Section 2.2(a) following an Advance Request, (ii) if the
Facility Agent has, prior to the date of such permanent reduction in whole or in
part, declined a request for extension of the Revolving Period under Section 2.6
or (iii) as provided in Section 5.1(e).

Section 2.6 Extension of Revolving Period. The Borrower may, at any time after
the Closing Date and prior to the last date of the Revolving Period, deliver a
written notice to each Lender (with a copy to the Facility Agent) requesting an
extension of the Revolving Period. In the respective sole discretion of each
Lender, the Revolving Period shall be extended to a date mutually agreed upon by
the Borrower and the Lenders and in accordance with the other terms and
conditions as may be agreed to from time-to-time by the Borrower, the Lenders
and the Facility Agent.

Section 2.7 Valuation.

(a) If a Revaluation Event occurs with respect to any Collateral Obligation, or
as provided in Section 2.7(c), the Borrower (or the Servicer on its behalf)
shall retain an Approved Valuation Firm to determine the Revaluation Value with
respect to such Collateral Obligation within sixty (60) days of such Revaluation
Event.

(b) Within sixty (60) days of the determination of the Revaluation Value
pursuant to Section 2.7(a), the Facility Agent may, in its sole discretion,
retain an Approved Valuation Firm (other than the Approved Valuation Firm
selected by the Borrower pursuant to Section 2.7(a)) at the expense of the
Facility Agent to re-determine the Revaluation Value with respect to such
Collateral Obligation and once so redetermined, such Revaluation Value shall be
the Revaluation Value with respect to such Collateral Obligation. Until the
Approved Valuation Firm has re-determined the Revaluation Value, the Revaluation
Value shall remain as determined pursuant to Section 2.7(a).

(c) If a Revaluation Event with respect to any Collateral Obligation is remedied
or is otherwise no longer in existence, the Borrower shall have the right to
request the Facility Agent re-determine the Assigned Value of such Collateral
Obligation (either pursuant to the definition thereof or pursuant to this
Section 2.7). Any re-determination of a Assigned Value pursuant to this
Section 2.7(c) shall be at the sole discretion of the Facility Agent.

(d) To the extent a Responsible Officer of the Servicer has actual knowledge or
has received written notice of any Revaluation Event with respect to any
Collateral Obligation, the Servicer shall give prompt notice thereof to the
Facility Agent.

Section 2.8 Increase in Facility Amount. The Borrower may, with the prior
written consent of the Facility Agent (which consent may be conditioned on one
or more conditions

 

-46-



--------------------------------------------------------------------------------

precedent in its sole discretion), (i) increase the Commitment of the existing
Lenders (pro rata), (ii) add additional Lenders and/or (iii) increase the
Commitment of any Lenders, in each case which shall increase the Facility Amount
by the amount of the Commitment of each such existing or additional Lender up to
an aggregate Facility Amount of $300,000,000. Each additional Lender shall
become a party hereto by executing and delivering to the Facility Agent, the
Collateral Agent, the Loan Registrar, the Servicer and the Borrower a Joinder
Agreement.

Section 2.9 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) any payment of principal, interest, fees or other amounts received by the
Collateral Custodian for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Facility Agent and advised to the
Collateral Custodian in writing (with a copy to the Loan Registrar) as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Facility Agent hereunder; second, as the Borrower may request (so long as no
Event of Default or Unmatured Event of Default exists (except to the extent
caused by such Defaulting Lender, as determined by the Borrower in its sole
discretion)), to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Facility Agent; third, if so determined by the Facility Agent
or the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund
future Advances under this Agreement; fourth, to the payment of any amounts
owing to the other Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Event of Default or Unmatured Event of Default exists
(except to the extent caused by such Defaulting Lender, as determined by the
Facility Agent in its sole discretion), to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Advances in respect of which such Defaulting Lender has not fully funded
its appropriate share, such payment shall be applied solely to pay the Advances
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.9 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto; and

(ii) for any period during which such Lender is a Defaulting Lender, such
Defaulting Lender shall not be entitled to receive any Undrawn Fee for any
period during which that Lender is a Defaulting Lender (and under no
circumstance shall the Borrower retroactively be or become required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

-47-



--------------------------------------------------------------------------------

(b) If the Facility Agent and the Borrower determine in their respective sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Facility Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of Advances outstanding of the other Lenders or take such other actions
as the Facility Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders, whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

YIELD, UNDRAWN FEE, ETC.

Section 3.1 Yield and Undrawn Fee. (a) The Borrower hereby promises to pay, on
the dates specified in Section 3.2, Yield on the outstanding amount of each
Advance (or each portion thereof) for the period commencing on the applicable
Advance Date until such Advance is paid in full. No provision of this Agreement
or the Notes shall require the payment or permit the collection of Yield in
excess of the maximum amount permitted by Applicable Law.

(b) The Borrower shall pay the Undrawn Fee on the dates specified in
Section 3.2.

Section 3.2 Yield and Undrawn Fee Distribution Dates. Yield accrued on each
Advance (including any previously accrued and unpaid Yield) and the Undrawn Fee
(as applicable) shall be payable, without duplication:

(a) on the Facility Termination Date;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Advance; and

(c) on each Distribution Date.

Section 3.3 Yield Calculation. The Advances shall bear interest on each day
during each Accrual Period at a rate per annum equal to the product of (a) the
Interest Rate for such Accrual Period multiplied by (b) the outstanding amount
of the Advances on such day. All Yield shall be computed on the basis of the
actual number of days (including the first day but excluding the last day)
occurring during the period for which such Yield is payable over a year
comprised of 360 days.

 

-48-



--------------------------------------------------------------------------------

Section 3.4 Computation of Yield, Fees, Etc. The Facility Agent shall determine
the applicable Yield and all Fees to be paid by the Borrower on each
Distribution Date for the related Accrual Period and shall advise the Collateral
Agent thereof in writing (with a copy to the Loan Registrar) no later than the
Determination Date immediately prior to such Distribution Date. Such reporting
may also include an accounting of any amounts due and payable pursuant to
Sections 4.3 and 5.1.

ARTICLE IV

PAYMENTS; TAXES

Section 4.1 Making of Payments. Subject to, and in accordance with, the
provisions hereof and Section 2.4 or Section 8.3(a), as applicable, all payments
of principal of or Yield on the Advances and other amounts due to the Lenders
shall be made pursuant to Section 8.3(a) no later than 3:00 p.m., New York City
time, on the day when due in lawful money of the United States of America in
immediately available funds. Payments received by any Lender after 3:00 p.m.,
New York City time, on any day will be deemed to have been received by such
Lender on the next following Business Day. Payments in reduction of the
principal amount of the Advances shall be allocated and applied to Lenders pro
rata based on their respective portions of such Advances, or in any such case in
such other proportions as each affected Lender may agree upon in writing from
time to time with the Borrower. Payments of Yield and Undrawn Fee shall be
allocated and applied to Lenders pro rata based upon the respective amounts of
such Yield and Undrawn Fee due and payable to them.

Section 4.2 Due Date Extension. If any payment of principal or Yield with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
Yield shall accrue and be payable for the period of such extension at the rate
applicable to such Advance.

Section 4.3 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Transaction Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.3) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Official Body in accordance with Applicable Law, or at the option of
the Facility Agent timely reimburse it for the payment of, any Other Taxes.

 

-49-



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Facility Agent), or by the Facility Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Facility Agent and the Collateral Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Facility Agent or
the Collateral Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 15.9 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Facility Agent or
the Collateral Agent, as applicable, in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Facility Agent or the Collateral Agent,
as applicable, shall be conclusive absent manifest error. Each Lender hereby
authorizes the Facility Agent and the Collateral Agent, as applicable, to set
off and apply any and all amounts at any time owing to such Lender under any
Transaction Document or otherwise payable by the Facility Agent or the
Collateral Agent, as applicable, to the Lender from any other source against any
amount due to the Facility Agent or the Collateral Agent, as applicable, under
this Section 4.3(d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to an Official Body pursuant to this Section 4.3, the Borrower
shall deliver to the Facility Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Facility Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Transaction Document shall deliver
to the Borrower, the Facility Agent and the Collateral Agent, at the time or
times reasonably requested by the Borrower, the Facility Agent or the Collateral
Agent, such properly completed and executed documentation reasonably requested
by the Borrower, the Facility Agent or the Collateral Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower, the Facility
Agent or the Collateral Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower, the Facility Agent or
the Collateral

 

-50-



--------------------------------------------------------------------------------

Agent as will enable the Borrower, the Facility Agent or the Collateral Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.3(f)(ii)(A),
Section 4.3(f)(ii)(B) and Section 4.3(f)(ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Facility Agent (with a copy to the Collateral Agent) on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

-51-



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent)
executed copies of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Facility Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Facility Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Facility Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Facility Agent as may
be necessary for the Borrower and the Facility Agent to (x) comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or (y) determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Facility Agent in
writing of its legal inability to do so.

 

-52-



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.3 (including by
the payment of additional amounts pursuant to this Section 4.3), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.3 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 4.3(g) (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 4.3(g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.3(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 4.3(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 4.3 shall survive the
resignation or replacement of the Facility Agent or any assignment of rights by,
or the replacement of, a Lender and the repayment, satisfaction or discharge of
all obligations under any Transaction Document.

(i) Defined Terms. For the avoidance of doubt, for purposes of this Section 4.3,
the term “Applicable Law” includes FATCA.

ARTICLE V

INCREASED COSTS, ETC.

Section 5.1 Increased Costs, Capital Adequacy. (a) Subject to subsection
(e) below, if, due to either (i) the introduction of or any change following the
date hereof (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application arising following the date hereof of any Applicable Law, in each
case whether foreign or domestic or (ii) the compliance with any guideline or
request following the date hereof from any central bank or other Official Body
(whether or not having the force of law), (A) there shall be any increase in the
cost (other than Taxes) to the Facility Agent, any Lender, or any successor or
assign thereof (each of which shall be an “Affected Person”) of agreeing to make
or making, funding or maintaining any Advance (or any reduction of the amount of
any payment (whether of principal, interest, fee, compensation or otherwise) to
any Affected Person hereunder), as the case may be, (B) there shall be any
reduction in the amount of any sum received or receivable by an Affected Person
under this Agreement or under any other Transaction Document, or (C) any
Recipient is subject to any Taxes (other than (x) Indemnified Taxes, (y) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(z) Connection Income Taxes) on its loans, loan principal,

 

-53-



--------------------------------------------------------------------------------

letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, then, in each case, the
Borrower shall, from time to time, after written demand by the Facility Agent
(which demand shall be accompanied by a statement setting forth in reasonable
detail the basis for such demand), on behalf of such Affected Person, pay to the
Facility Agent, on behalf of such Affected Person, additional amounts sufficient
to compensate such Affected Person for such increased costs or reduced payments
on the next Distribution Date in accordance with the priorities set forth in
Section 8.3; provided, that the amounts payable under this Section 5.1 shall be
(i) without duplication of amounts payable under Section 4.3, and (ii) due and
payable on any given date only to the extent there are amounts available
therefor pursuant to Section 8.3.

(b) Subject to subsection (e) below, if either (i) the introduction of or any
change following the date hereof in or in the interpretation, administration or
application arising following the date hereof of any law, guideline, rule or
regulation, directive or request or (ii) the compliance by any Affected Person
with any law, guideline, rule, regulation, directive or request following the
date hereof, from any central bank, any Official Body or agency, including,
without limitation, compliance by an Affected Person with any request or
directive regarding capital adequacy, has or would have the effect of reducing
the rate of return on the capital of any Affected Person, as a consequence of
its obligations hereunder or any other Transaction Document or arising in
connection herewith or therewith to a level below that which any such Affected
Person could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Person with respect to
capital adequacy), by an amount deemed by such Affected Person to be material,
then, from time to time, after written demand by such Affected Person (which
demand shall be accompanied by a statement setting forth in reasonable detail
the basis for such demand), the Borrower shall pay the Facility Agent on behalf
of such Affected Person such additional amounts as will compensate such Affected
Person for such reduction but only to the extent there are amounts available
therefore pursuant to Section 8.3.

(c) Subject to subsection (e) below, if an Affected Person shall at any time
suffer or incur any explicit or implicit charge, assessment, cost or expense by
reason of the amount or type of assets, capital or supply of funding such
Affected Person or any of its Affiliates is required or expected to maintain in
connection with the transactions contemplated herein, without regard to
(A) whether such charge, assessment, cost or expense is imposed or recognized
internally, externally or inter-company or (B) whether it is determined in
reference to a reduction in the rate of return on such Affected Person’s or
Affiliate’s assets or capital, an inherent cost of the establishment or
maintenance of a reserve of stable funding, a reduction in the amount of any sum
received or receivable by such Affected Person or its Affiliates or otherwise,
then upon demand by or on behalf of such Affected Person through the Facility
Agent, the Borrower shall pay to the Facility Agent, for the benefit of such
Affected Person, such amount as will, in the determination of such Affected
Person, compensate such Affected Person therefor but only to the extent there
are amounts available therefor on the next Distribution Date pursuant to
Section 8.3. A certificate of the applicable Affected Person setting forth the
amount or amounts necessary to compensate the Affected Person under this
Section 5.1(c) shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

-54-



--------------------------------------------------------------------------------

(d) In determining any amount provided for in this Section 5.1, the Affected
Person may use any reasonable averaging and attribution methods. The Facility
Agent, on behalf of any Affected Person making a claim under this Section 5.1,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent manifest error.

(e) Any demand for compensation under this Section 5.1 must be made within 120
days of the date the related cost, damage, loss or expense is incurred by the
applicable Affected Person and the Borrower shall not be required to pay such
amounts unless such Affected Person is charging for similar costs, damages,
losses or expenses at such time to similarly situated borrowers or customers (as
certified in such demand). Following such demand for compensation, the Borrower
shall not be subject to any applicable Prepayment Fee or other premium.

ARTICLE VI

EFFECTIVENESS; CONDITIONS TO ADVANCES

Section 6.1 Effectiveness. This Agreement shall become effective on the first
day on which the Facility Agent, on behalf of the Lenders, shall have received
the following, each in form and substance reasonably satisfactory to the
Facility Agent:

(a) Transaction Documents. This Agreement and each other Transaction Document,
in each case duly executed by each party thereto;

(b) Notes. For each Lender that has requested the same, a Note duly completed
and executed by the Borrower and payable to such Lender;

(c) Establishment of Accounts. Evidence that each Account has been established;

(d) Resolutions. Certified copies of the resolutions of the board of managers
(or similar items) of the Borrower, the Equityholder and the Servicer approving
the Transaction Documents to be delivered by it hereunder and the transactions
contemplated hereby, certified by its secretary or assistant secretary or other
authorized officer;

(e) Organizational Documents. The certificate of formation, articles of
formation or similar organizational document of each of the Borrower, the
Equityholder and the Servicer certified by the Secretary of State of its
jurisdiction of organization; and a certified, executed copy of the Borrower’s,
the Equityholder’s and the Servicer’s organizational documents;

(f) Good Standing Certificates. Good standing certificates (or similar
certificates issued by the applicable Official Body) for each of the Borrower,
the Equityholder and the Servicer issued by the applicable Official Body of its
jurisdiction of organization;

 

-55-



--------------------------------------------------------------------------------

(g) Incumbency. An Officer’s Certificate of each of the Borrower, the
Equityholder and the Servicer certifying the names and true signatures of the
officers authorized on its behalf to sign this Agreement and the other
Transaction Documents to be delivered by it;

(h) Filings. Copies of proper financing statements, as may be necessary or, in
the opinion of the Facility Agent, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the security interest of the
Collateral Agent on behalf of the Secured Parties in all Collateral in which an
interest may be pledged hereunder;

(i) Opinions. Legal opinions of Dechert LLP, counsel for the Borrower, the
Equityholder and the Servicer, Venable LLP, Maryland counsel to the Equityholder
and Nixon Peabody LLP, counsel for the Collateral Agent, Collateral Custodian
and Securities Intermediary, each in form and substance reasonably satisfactory
to the Facility Agent covering such matters as the Facility Agent may reasonably
request;

(j) No Event of Default, etc. Each of the Transaction Documents is in full force
and effect and no Event of Default or Unmatured Event of Default has occurred
and is continuing or will result from the issuance of the Notes and the
borrowing hereunder;

(k) Liens. The Facility Agent shall have received (i) the results of a recent
search by a Person satisfactory to the Facility Agent, of the UCC, judgment,
security interest and tax lien filings which may have been filed with respect to
personal property of the Borrower, and bankruptcy and pending lawsuits with
respect to the Borrower and the results of such search shall be satisfactory to
the Facility Agent and (ii) filed UCC termination statements, if any, necessary
to release all security interests and other rights of any Person in any
Collateral previously granted by the Borrower and any executed pay-off letters
reasonably requested by the Facility Agent;

(l) Payment of Fees. The Facility Agent shall have received evidence, to its
sole satisfaction, that all Fees due to the Lenders on the Closing Date have
been paid in full;

(m) No Material Adverse Effect. No Material Adverse Effect shall have occurred
and be continuing;

(n) Compliance. The Facility Agent and the Lenders shall have received
sufficiently in advance of the Closing Date, all documents and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56;

(o) Equity Contribution. The Facility Agent shall have received satisfactory
evidence that the Equityholder has contributed Eligible Collateral Obligations
credited to the Principal Collection Account with an aggregate Principal Balance
(minus the amount of each Collateral Obligation included in the Excess
Concentration Amount) of at least $15,000,000; and

(p) Other. Such other approvals, documents, opinions, certificates and reports
as the Facility Agent may reasonably request.

 

-56-



--------------------------------------------------------------------------------

Section 6.2 Advances. The making of any Advance (including the initial Advance
hereunder) is subject to the following further conditions precedent that:

(a) No Event of Default, Etc. Each of the Transaction Documents shall be in full
force and effect (unless terminated in accordance with the terms of the
Transaction Documents) and (i) no Event of Default or Unmatured Event of Default
shall have occurred and be continuing or will result from the making of such
Advance (other than in connection with an Advance made pursuant to
Section 2.2(b)), (ii) the representations and warranties of the Borrower and the
Servicer contained herein and in the other Transaction Documents shall be true
and correct in all material respects (or if such representation and warranty is
already qualified by the words “material”, “materially” or “Material Adverse
Effect”, then such representation and warranty shall be true and correct in all
respects) as of the related Funding Date (or if such representation and warranty
specifically refers to an earlier date, such earlier date), with the same effect
as though made on the date of (and after giving effect to) such Advance (or, if
applicable, such earlier specified date), and (iii) after giving effect to such
Advance (and any purchase of Eligible Collateral Obligations in connection
therewith), the aggregate principal balance of all Advances outstanding will not
exceed the Maximum Availability or the Facility Amount;

(b) Requests. In connection with the funding of any Advance pursuant to
Section 2.2(a), the Collateral Agent and the Facility Agent shall have received
the Advance Request for such Advance in accordance with Section 2.2(a), together
with all items required to be delivered in connection therewith;

(c) Revolving Period. The Revolving Period shall not have ended;

(d) Borrowing Base Confirmation. The Collateral Agent and the Facility Agent
shall have received an Officer’s Certificate of the Borrower or the Servicer
(which may be included as part of the Advance Request) computed as of the date
of such request and after giving effect thereto and to the purchase by the
Borrower of the Collateral Obligations to be purchased by it on such date (if
any), demonstrating that the aggregate principal amount of all Advances
outstanding shall not exceed the lowest of (i) the Borrowing Base, (ii) the
Maximum Availability and (iii) the Facility Amount, calculated as of the Funding
Date as if the Collateral Obligations purchased by the Borrower on such Funding
Date were owned by the Borrower;

(e) Tests. In connection with any Advance to be made following the Effective
Date, the Collateral Agent and the Facility Agent shall have received an
Officer’s Certificate (which may be included as part of the Advance Request)
computed as of the date of such Advance Request and after giving effect thereto
and to the purchase by the Borrower of the Collateral Obligations to be
purchased by it on such Funding Date, demonstrating that all of the Collateral
Quality Tests, the Collateral Portfolio Test and all of the Coverage Tests are
satisfied, or shall be satisfied at the conclusion of a Trading Plan Period, or
if not satisfied, such Collateral Quality Test, Collateral Portfolio Test or
Coverage Test shall be maintained or improved;

 

-57-



--------------------------------------------------------------------------------

(f) Hedging Agreements. The Facility Agent shall have received evidence, in form
and substance satisfactory to the Required Lenders, that the Borrower has
entered into Hedging Agreements to the extent required by, and satisfying the
requirements of, Section 10.6;

(g) Permitted Use. The proceeds of any Advance will be used solely by the
Borrower (A) to acquire Collateral Obligations, (B) to satisfy any unfunded
commitments in connection with any Variable Funding Asset or (C) to make a
distribution pursuant to Section 10.16;

(h) Borrower’s Certification. The Borrower shall have delivered to the
Collateral Agent and the Facility Agent an Officer’s Certificate (which may be
included as part of the Advance Request) dated the date of such requested
Advance certifying that the conditions described in Sections 6.2(a) through
(g) have been satisfied; and

(i) Borrowing Base Model. The Borrower, Servicer and Facility Agent shall have
agreed to a form of Borrowing Base model (in Excel format).

Section 6.3 Transfer of Collateral Obligations and Permitted Investments.
(a) The Collateral Custodian shall hold all Certificated Securities (whether
Collateral Obligations or Permitted Investments) and Instruments delivered to it
in physical form at the Corporate Trust Office.

(b) On the Closing Date (with respect to each Collateral Obligation and
Permitted Investment owned by the Borrower on such date) and each time that the
Borrower or the Servicer shall direct or cause the acquisition of any Collateral
Obligation or Permitted Investment, the Borrower or the Servicer shall, if such
Permitted Investment or, in the case of a Collateral Obligation, the related
promissory note or assignment documentation has not already been delivered to
the Collateral Custodian in accordance with the requirements set forth in
Section 18.3(a), cause the delivery of such Permitted Investment or, in the case
of a Collateral Obligation, the related promissory note or assignment
documentation in accordance with the requirements set forth in Section 18.3(a)
to the Collateral Custodian to be credited by the Collateral Custodian to the
Collection Account in accordance with the terms of this Agreement.

(c) The Borrower or the Servicer shall cause all Collateral Obligations or
Permitted Investments acquired by the Borrower to be transferred to the
Collateral Custodian for credit by it to an Account, and shall cause all
Collateral Obligations and Permitted Investments acquired by the Borrower to be
delivered to the Collateral Custodian by one of the following means (and shall
take any and all other actions necessary to create and perfect in favor of the
Collateral Agent a valid security interest in each Collateral Obligation and
Permitted Investment (in each case, whether now existing or hereafter acquired),
which security interest shall be senior (subject to Permitted Liens) to that of
any other creditor of the Borrower):

 

-58-



--------------------------------------------------------------------------------

(i) in the case of an Instrument or a Certificated Security in registered form
by having it Indorsed to the Collateral Custodian or in blank by an effective
Indorsement or registered in the name of the Collateral Custodian and by
(A) delivering such Instrument or Certificated Security to the Collateral
Custodian at the Corporate Trust Office and (B) causing the Collateral Custodian
to maintain (on behalf of the Collateral Agent for the benefit of the Secured
Parties) continuous possession of such Instrument or Certificated Security at
the Corporate Trust Office;

(ii) in the case of an Uncertificated Security, by (A) causing the Collateral
Custodian to become the registered owner of such Uncertificated Security and
(B) causing such registration to remain effective;

(iii) in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to an Account in the name of the Borrower but pledged
to the Collateral Agent for the benefit of the Secured Parties;

(iv) in the case of General Intangibles (including any Collateral Obligation or
Permitted Investment not evidenced by an Instrument) by filing, maintaining and
continuing the effectiveness of, a financing statement naming the Borrower as
debtor and the Collateral Agent as secured party and describing the Collateral
Obligation or Permitted Investment (or a description of “all assets” of the
Borrower) as the collateral at the filing office of the Secretary of State of
Delaware; and

(v) in the case of the Collateral Obligation Files, by delivering each to the
Collateral Custodian in accordance with the terms of Section 18.3.

Section 6.4 Reinvestments. (a) On any date during the Revolving Period, no
Reinvestment may be made by the Borrower unless the Servicer reasonably believes
each of the following conditions are satisfied as of the date it commits on
behalf of the Borrower to make such Reinvestment or on the date of such
Reinvestment:

(i) such obligation is an Eligible Collateral Obligation;

(ii) each Coverage Test shall be satisfied, or if not satisfied, such Coverage
Test shall be maintained or improved;

(iii) either (A) each requirement or test, as the case may be, of the Collateral
Portfolio Test and the Collateral Quality Test shall be satisfied or (B) if any
such requirement or test was not satisfied immediately prior to such
reinvestment, such requirement or test shall be maintained or improved; and

(iv) no Event of Default has occurred and is ongoing.

(b) For purposes of calculating compliance with the requirements of
Section 6.4(a), at the election of the Servicer in its sole discretion, any
proposed investment (whether a single Collateral Obligation or a group of
Collateral Obligations) identified by the Servicer as such at the time when
compliance with the requirements of Section 6.4(a) is required to be calculated
(a “Trading Plan”) may be evaluated after giving effect to all sales

 

-59-



--------------------------------------------------------------------------------

and reinvestments proposed to be entered into within the 10 Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (1) no Trading Plan may result in the
acquisition of Collateral Obligations having an aggregate Principal Balance that
exceeds 5% of the aggregate Principal Balance of the Collateral Obligations
owned by the Borrower as of the first day of the Trading Plan Period, (2) no
more than one Trading Plan may be in effect at any time during a Trading Plan
Period and (3) the Servicer may modify any Trading Plan during a Trading Plan
Period if it determines that, but for the occurrence of an Intervening Event,
the requirements of Section 6.4(a) would have been satisfied by the original
Trading Plan (provided that the requirements of Section 6.4(a) are satisfied by
the modified Trading Plan). The Servicer shall provide prior written notice to
the Facility Agent and the Collateral Agent of any Trading Plan, which notice
shall specify the proposed investments identified by the Servicer for
acquisition as part of such Trading Plan.

ARTICLE VII

ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS

Section 7.1 Appointment of Servicer; Termination of the Servicer. The servicing,
administering and collection of the Collateral Obligations shall be conducted by
the Person designated as Servicer from time to time in accordance with this
Section 7.1. Subject to early termination as otherwise provided below in this
Article VII, the Borrower hereby designates AB Private Credit Investors LLC, and
AB Private Credit Investors LLC hereby agrees to serve, as Servicer until the
termination of this Agreement. For the avoidance of doubt, the Servicer is not
an agent of the Facility Agent or any Lender.

Section 7.2 Appointment of Successor Servicer. (a) The Servicer shall not resign
from the obligations and duties imposed on it by this Agreement as Servicer
except upon the Servicer’s determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that the Servicer could take to make the performance of its
duties hereunder permissible under Applicable Law.

(b) Any Person (i) into which the Servicer may be merged or consolidated in
accordance with the terms of this Agreement, (ii) resulting from any merger or
consolidation to which the Servicer shall be a party, (iii) acquiring by
conveyance, transfer or lease substantially all of the assets of the Servicer,
(iv) succeeding to the business of the Servicer in any of the foregoing cases or
(v) acquiring the Servicer’s rights and duties as Servicer hereunder by
assignment as permitted by Section 15.1 shall execute an agreement of assumption
to perform every obligation of the Servicer under this Agreement and, whether or
not such assumption agreement is executed, shall be the successor to the
Servicer under this Agreement without the execution or filing of any paper or
any further act on the part of any of the parties to this Agreement, anything in
this Agreement to the contrary notwithstanding.

(c) Subject to the last sentence of this Section 7.2(c), until a successor
Servicer has commenced servicing activities in the place of AB Private Credit
Investors LLC, AB Private Credit Investors LLC shall continue to perform the
obligations of the Servicer hereunder. On and after the termination or
resignation of the Servicer pursuant to this Section 7.2,

 

-60-



--------------------------------------------------------------------------------

the successor servicer pursuant to Section 7.2(b) or, if none, the successor
servicer appointed by the Facility Agent shall be the successor in all respects
to the Servicer in its capacity as Servicer under this Agreement and the
transactions set forth or provided for in this Agreement and shall be subject to
all the rights, responsibilities, restrictions, duties, liabilities and
termination provisions relating thereto placed on the Servicer by the terms and
provisions of this Agreement. The Servicer agrees to cooperate and use
reasonable efforts in effecting the transition of the responsibilities and
rights of servicing of the Collateral Obligations, including the transfer to any
successor servicer for the administration by it of all cash amounts that shall
at the time be held by the Servicer for deposit, or have been deposited by the
Servicer, or thereafter received with respect to the Collateral Obligations and
the delivery to any successor servicer in an orderly and timely fashion of all
files and records in its possession or reasonably obtainable by it with respect
to the Collateral Obligations containing all information necessary to enable the
successor servicer to service the Collateral Obligations. Notwithstanding
anything contained herein to the contrary and to the extent permitted by
Applicable Law without causing the Servicer to have liability, the termination
or resignation of the Servicer shall not become effective until an entity
acceptable to the Facility Agent in its sole discretion shall have assumed the
responsibilities and obligations of the Servicer.

Section 7.3 Duties of the Servicer. Subject in all instances to the Servicing
Standards, the Servicer shall manage, service, administer and make collections
on the Collateral Obligations and perform the other actions required to be taken
by the Servicer in accordance with the terms and provisions of this Agreement.

(a) The Servicer may take or cause to be taken all such actions, as may be
reasonably necessary or advisable to attempt to recover Collections from time to
time, all in accordance with (i) Applicable Law, (ii) the applicable Collateral
Obligation and its Underlying Instruments and (iii) the Servicing Standard. The
Borrower hereby appoints the Servicer, from time to time designated pursuant to
Section 7.1, as agent for itself and in its name to enforce and administer its
rights and interests in the Collections and the related Collateral Obligations.

(b) The Servicer shall administer the Collections in accordance with the
procedures described herein. The Servicer shall (i) instruct all Obligors (and
related agents) to deposit Collections directly into the applicable Collection
Account and (ii) deposit all Collections received directly by it into the
applicable Collection Account within two (2) Business Days of receipt thereof.
The Servicer shall identify all Collections as either Principal Collections or
Interest Collections, as applicable. The Servicer shall make such deposits or
payments by electronic funds transfer through the Automated Clearing House
system, or by wire transfer.

(c) The Servicer shall maintain for the Borrower and the Secured Parties in
accordance with their respective interests all Records that evidence or relate
to the Collections not previously delivered to the Collateral Agent and shall,
as soon as reasonably practicable upon demand of the Facility Agent, make
available, or, upon the Facility Agent’s demand following the occurrence and
during the continuation of an Event of Default, deliver to the Facility Agent
copies of all Records in its possession which evidence or relate to the
Collections.

 

-61-



--------------------------------------------------------------------------------

(d) The Servicer shall, as soon as practicable following receipt thereof, turn
over to the applicable Person any cash collections or other cash proceeds
received with respect to each Collateral Obligation that do not constitute
Collections.

(e) On each Measurement Date, the Servicer shall provide to the Facility Agent
the updated Borrowing Base model in the form agreed pursuant to Section 6.2(i).

(f) The Servicer may, without the prior written consent of the Facility Agent,
execute any of its duties under this Agreement and the other Transaction
Documents by or through its subsidiaries, affiliates, agents or attorneys in
fact; provided that, it shall remain liable for all such duties as if it
performed such duties itself; provided, further that the prior written consent
of the Facility Agent shall be required in the event that the Servicer shall
execute any such duties by or through an unaffiliated third party.

(g) Notwithstanding anything to the contrary in this Section 7.3, none of the
services performed by the Servicer shall result in or be construed as resulting
in an obligation to perform any of the following: (i) the Servicer acting
repeatedly or continuously as an intermediary in securities for the Borrower,
(ii) the Servicer providing investment banking services to the Borrower,
(iii) the Servicer having direct contact with, or actively soliciting or
finding, outside investors to invest in the Borrower or (iv) the Servicer
authorizing or causing the disbursement of money or other assets of the
Borrower, except in accordance with this Agreement or in connection with the
acquisition, sale or disposal of the Collateral Obligations, it being understood
that it is the intention of the parties that the Servicer not take any action
that would cause the Servicer to have custody of the Borrower’s funds or
securities within the meaning of Rule 206(4)-2 under the Advisers Act. Without
limitation to the foregoing, in no event shall the Servicer have authority to
cause a disbursement (except in connection with the acquisition, sale,
investment or disposal of the Collateral Obligations) by the Borrower except
upon the approval of the Equityholder and in accordance with the terms hereof.

(h) Notwithstanding anything in this Agreement and the other Transaction
Documents applicable to it to the contrary, the Servicer shall have no authority
to hold (directly or indirectly), or otherwise obtain possession of, any funds
or securities of the Borrower. The Servicer agrees that any requests regarding
the disbursement of any funds in any account must be made in accordance with
this Agreement. Without limiting the foregoing, the Servicer shall have no
authority to (i) sign checks on the Borrower’s behalf, (ii) deduct fees from any
account, (iii) withdraw funds or securities from any account, or (iv) dispose of
funds in any account for any purpose other than pursuant to transactions
authorized by this Agreement. Nothing in this Section 7.3(h) shall prohibit the
Servicer from issuing instructions to the Collateral Agent to effect or to
settle any bills of sale, assignments, agreements or other instruments in
connection with any acquisition, sale, investment or other disposition of any
Collateral Obligations as permitted herein.

 

-62-



--------------------------------------------------------------------------------

Section 7.4 Representations and Warranties of the Servicer. The Servicer
represents, warrants and covenants as of the Closing Date, each Funding Date and
each other Measurement Date after the end of the Revolving Period as to itself:

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a limited liability company in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted;

(b) Due Qualification. It is duly qualified to do business as a limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would have a Material
Adverse Effect;

(c) Power and Authority. It has the power, authority and legal right to execute
and deliver this Agreement and the Transaction Documents to which it is a party
(in any capacity) and to perform its obligations hereunder and thereunder; and
the execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party (in any capacity) have been duly authorized by
the Servicer by all necessary limited liability company action;

(d) Binding Obligations. This Agreement and the Transaction Documents to which
it is a party (in any capacity) have been duly executed and delivered by the
Servicer and, assuming due authorization, execution and delivery by each other
party hereto and thereto, constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by (A) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally,
(B) equitable limitations on the availability of specific remedies, regardless
of whether such enforceability is considered in a proceeding in equity or at law
and (C) implied covenants of good faith and fair dealing;

(e) No Violation. The execution, delivery and performance of this Agreement and
the Transaction Documents to which it is a party (in any capacity), the
consummation of the transactions contemplated thereby and the fulfillment of the
terms thereof do not (A) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time) a
default under, its organizational documents, or any material indenture,
agreement, mortgage, deed of trust or other instrument to which it is a party or
by which it or its properties are bound, (B) result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such material indenture, agreement, mortgage, deed of trust or other
material instrument (except as may be created pursuant to this Agreement or any
other Transaction Document), or (C) violate in any material respect any
Applicable Law except, in each case, to the extent that such conflict or
violation would not reasonably be expected to have a Material Adverse Effect;

(f) No Proceedings. To the actual knowledge of the Servicer, there are no
proceedings or investigations pending or threatened against it, before any
Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by the Transaction Documents or (C) that would reasonably be
expected to have a Material Adverse Effect;

 

-63-



--------------------------------------------------------------------------------

(g) No Consents. No consent, license, approval, authorization or order of, or
registration, declaration or filing with, any Official Body having jurisdiction
over it or any of its properties is required to be made in connection with the
execution, delivery or performance of this Agreement and the Transaction
Documents to which it is a party (in any capacity) or the consummation of the
transactions contemplated thereby, in each case other than (A) consents,
licenses, approvals, authorizations, orders, registrations, declarations or
filings which have been obtained or made and continuation statements and
renewals in respect thereof and (B) where the lack of such consents, licenses,
approvals, authorizations, orders, registrations, declarations or filings would
not have a Material Adverse Effect;

(h) Information True and Correct. All information (other than projections and
forward-looking information) heretofore furnished by or on behalf of the
Servicer in writing to any Lender, the Collateral Agent or the Facility Agent in
connection with this Agreement or any transaction contemplated hereby
(including, without limitation, prior to the Closing Date but after taking into
account all updates, modifications and supplements to such information) is (when
taken as a whole) true and correct in all material respects and does not omit to
state a material fact necessary to make the statements contained therein (when
taken as a whole) not misleading; provided that, solely with respect to written
or electronic information furnished by the Servicer which was provided to the
Servicer from a third party, such information need only be accurate in all
material respects to the knowledge of the Servicer, after due inquiry;

(i) Collections. The Servicer acknowledges that all Collections received by it
(other than any Excluded Amount) are held and shall be held in trust for the
benefit of the Secured Parties until deposited into the applicable Collection
Account;

(j) Solvency. The Servicer is not the subject of any Insolvency Event. The
transactions under this Agreement and any other Transaction Document to which
the Servicer is a party do not and will not render the Servicer not solvent.

Section 7.5 Covenants of the Servicer. Until the date on or after the Facility
Termination Date on which the Commitments have been terminated in full and the
Obligations (other than contingent Obligations for which no claim has been made)
shall have been repaid in full:

(a) Compliance with Agreements and Applicable Laws. The Servicer shall perform
each of its obligations under this Agreement and the other Transaction Documents
and comply with all Applicable Laws, including those applicable to the
Collateral Obligations and all Collections thereof, except to the extent that
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect.

(b) Maintenance of Existence and Conduct of Business. The Servicer shall: (i) do
or cause to be done all things necessary to (A) preserve and keep in full force
and effect its existence as a limited liability company and its rights and
franchises in the

 

-64-



--------------------------------------------------------------------------------

jurisdiction of its formation and (B) qualify and remain qualified as a foreign
limited liability company in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a Material Adverse Effect; (ii) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder or under its
organizational documents; and (iii) at all times maintain, preserve and protect
all of its licenses, permits, charters and registrations except where the
failure to maintain, preserve and protect such licenses, permits, charters and
registrations would not reasonably be expected to have a Material Adverse
Effect.

(c) Books and Records. The Servicer shall keep proper books of record and
account in which full and correct entries in all material respects shall be made
of all financial transactions and the assets and business of the Servicer in
accordance with GAAP, maintain and implement administrative and operating
procedures, and keep and maintain all documents, books, records and other
information necessary or reasonably advisable for the collection of all
Collateral Obligations.

(d) Compliance with Collateral Obligations and Servicing Standard. The Servicer
shall timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under any Collateral
Obligations (except, in the case of a successor Servicer, such material
provisions, covenants and other provisions shall only include those provisions
relating to the collection and servicing of the Collateral Obligations to the
extent such obligations are set forth in a document included in the related
Collateral Obligation File) in accordance with the Servicing Standard.

(e) Maintain Records of Collateral Obligations. The Servicer shall maintain
reasonably satisfactory and complete records of the Collateral, including a
record of all payments received and all credits granted with respect to the
Collateral and all other dealings with the Collateral. The Servicer shall
maintain its computer systems so that, from and after the time of sale of any
Collateral Obligation to the Borrower, the Servicer’s master computer records
(including any back-up archives) that refer to such Collateral Obligation shall
indicate the interest of the Borrower and the Collateral Agent in such
Collateral Obligation and that such Collateral Obligation is owned by the
Borrower and has been pledged to the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement.

(f) Mergers. The Servicer shall not directly or indirectly, by operation of law
or otherwise, merge with, consolidate with, acquire all or substantially all of
the assets or capital stock of, or otherwise combine with or acquire, any Person
without the prior written consent of the Facility Agent (which consent shall not
be unreasonably withheld, conditioned or delayed), except that the Servicer
shall be allowed to merge with, consolidate with, acquire all or substantially
all of the assets or capital stock of, or otherwise combine with or acquire any
Person so long as the Servicer remains the surviving entity. The Servicer shall
give not less than ten (10) Business Days’ prior written notice of any merger to
the Facility Agent.

(g) Servicing Obligations. The Servicer will not (i) agree or permit the
Borrower to agree to a Material Modification with respect to any Collateral
Obligation

 

-65-



--------------------------------------------------------------------------------

without the prior written consent of the Facility Agent or (ii) following an
Event of Default, agree or permit the Borrower to agree to any amendments,
waivers, votes and consents with respect to any Collateral Obligation without
the prior written consent of the Facility Agent.

(h) Financial Reports. The Servicer shall furnish, or cause to be furnished, to
the Facility Agent:

(i) as soon as reasonably available and in any event within 120 days after the
end of each fiscal year, a balance sheet of the Borrower or, if the Borrower is
consolidated with the balance sheet of the Equityholder, of the Equityholder as
of the end of such fiscal year and the related statements of operations and cash
flows for such fiscal year audited by independent public accountants of
nationally recognized standing;

(ii) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year, a balance sheet of the Borrower
or, if the Borrower is consolidated with the balance sheet of the Equityholder,
of the Equityholder as of the end of such quarter and the related statements of
operations for such quarter and for the portion of the Borrower’s fiscal year
ended at the end of such quarter;

(iii) simultaneously with the delivery of the audited financial statements
referenced in clause (i) above, a certification executed by a duly authorized
officer of the Borrower, certifying that (x) neither the Borrower or any ERISA
Affiliate thereof maintains, contributes to, has any obligation to contribute
to, has any liability with respect to, or intends to become party to or to
establish or incur any liability under, any Plan, (y) no ERISA Event has
occurred, and (z) no event has occurred or is expected to occur that might
result, directly or indirectly, in any Lien pursuant to Section 4068 of ERISA
being imposed on the property of Equityholder or any ERISA Affiliate thereof;
and

(iv) promptly after receipt thereof, notice that the Servicer has received any
auditors’ management letters from its accountants that refer in whole or in part
to any inadequacy, defect, problem, qualification or other lack of fully
satisfactory accounting controls utilized by the Servicer and an opportunity to
discuss the contents of such letter with the Servicer’s management.

(i) Commingling. The Servicer shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into a Collection
Account.

(j) Proceedings. The Servicer shall furnish to the Facility Agent, as soon as
possible and in any event within five (5) Business Days after a Responsible
Officer of the Servicer receives written notice or obtains actual knowledge
thereof, notice of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that would reasonably be expected to have a Material Adverse Effect on
the Collateral or the Servicer.

 

-66-



--------------------------------------------------------------------------------

Section 7.6 Servicing Fee; Payment of Certain Expenses by Servicer. On each
Distribution Date, the Servicer shall be entitled to receive out of the
Collection Account the Servicing Fee and any Servicer Expenses for the related
Collection Period pursuant to Section 8.3(a). Except as otherwise set forth in
this Agreement, the Servicer shall be required to pay all expenses incurred by
it in connection with its activities under this Agreement and each other
Transaction Document.

Section 7.7 Collateral Reporting. The Servicer shall cooperate with the
Collateral Agent in the performance of the Collateral Agent’s duties under
Section 11.3. Without limiting the generality of the foregoing, the Servicer
shall supply in a timely fashion any information maintained by it that the
Collateral Agent may from time to time request with respect to the Collateral
Obligations and reasonably necessary to complete the Monthly Report and any
other reports and certificates that are required to be prepared by the
Collateral Agent hereunder or required to permit the Collateral Agent to perform
its obligations hereunder.

Section 7.8 Notices. The Servicer shall deliver to the Facility Agent and the
Collateral Agent, promptly after a Responsible Officer of the Servicer has
obtained knowledge thereof, notice of any Event of Default or Material
Modification. The Servicer shall deliver to the Facility Agent and the
Collateral Agent, promptly after a Responsible Officer of the Servicer has
obtained actual knowledge thereof, but in no event later than two (2) Business
Days thereafter, written notice in an Officer’s Certificate of any Unmatured
Event of Default.

Section 7.9 Procedural Review of Collateral Obligations; Access to Servicer and
Servicer’s Records. (a) Each of the Borrower and the Servicer shall permit
representatives of the Facility Agent at any time and from time to time as the
Facility Agent shall reasonably request, upon reasonable advance notice and
during normal business hours, (x) to inspect and make copies of and abstracts
from its records relating to the Collateral Obligations, including without
limitation, any underwriting memos or materials relating thereto, and (y) to
visit its properties in connection with the collection, processing or servicing
of the Collateral Obligations for the purpose of examining such records, and to
discuss matters relating to the Collateral Obligations or such Person’s
performance under this Agreement and the other Transaction Documents with any
officer or employee or auditor (if any) of such Person having knowledge of such
matters, in each case other than (x) material and affairs protected by the
attorney-client privilege and (y) material which such Person may not disclose
without violation of any Applicable Law or contract (including any
confidentiality agreement). Each of the Borrower and the Servicer agrees to
render to the Facility Agent such clerical and other assistance as may be
reasonably requested with regard to the foregoing; provided, that such
assistance shall not interfere in any material respect with the Servicer’s or
the Borrower’s business and operations. So long as no Unmatured Event of Default
or Event of Default has occurred and is continuing, such visits and inspections
shall occur only no more than once in any calendar year. During the existence of
an Unmatured Event of Default, one additional inspection shall be permitted.
During the existence of an Event of Default, there shall be no limit on the
number of such inspections.

(b) The Borrower and the Servicer, as applicable, shall provide to the Facility
Agent access to the Collateral Obligations and all other documents regarding the
Collateral Obligations included as part of the Collateral and the Related
Security in each case, in its possession, in such cases where the Facility Agent
is required in connection with the

 

-67-



--------------------------------------------------------------------------------

enforcement of the rights or interests of the Lenders, or by applicable statutes
or regulations, to review such documentation, such access being afforded without
charge but subject to Section 7.9(d) and (i) upon at least five (5) Business
Days’ prior written notice (so long as no Unmatured Event of Default or Event of
Default has occurred and is continuing), (ii) during normal business hours and
(iii) once per calendar year (so long as no Unmatured Event of Default or Event
of Default has occurred and is continuing). From and after the Closing Date and
periodically thereafter at the reasonable discretion of the Facility Agent, the
Facility Agent may review the Borrower’s and the Servicer’s collection and
administration of the Collateral Obligations in order to assess compliance by
the Servicer with the Servicing Standard, as well as this Agreement and may, no
more than twice in any calendar year, conduct an audit of the Collateral
Obligations and Records in conjunction with such review, subject to the limits
set forth in Section 7.9(d).

(c) Nothing in this Section 7.9 shall derogate from the obligation of the
Borrower and the Servicer to observe any Applicable Law or contract prohibiting
disclosure of information regarding the Obligors, and the failure of the
Servicer to provide access as a result of such obligation shall not constitute a
breach of this Section 7.9.

(d) The Borrower shall bear the reasonable out-of-pocket costs and expenses of
all audits and inspections permitted by this Section 7.9 as well as Section 18.6
up to $25,000 unless an Event of Default or an Unmatured Event of Default shall
have occurred and is continuing, in which case such cap shall not apply.

Section 7.10 Optional Sales. (a) So long as no Event of Default or Unmatured
Event of Default (other than as provided below) shall have occurred and be
continuing, the Borrower (or the Servicer on its behalf) shall have the right to
sell any Collateral Obligation (each, an “Optional Sale”) subject to the
provisions set forth in subsection (d) of this Section 7.10, as applicable.

(b) The Borrower (or the Servicer on its behalf) shall have the right to sell
all or any a portion of any (i) Defaulted Collateral Obligation, (ii) Equity
Security or (iii) any Collateral Obligations included in the Excess
Concentration Amount subject to subsections (d) of this Section 7.10, as
applicable.

(c) So long as no Event of Default or Unmatured Event of Default (other than as
provided below) shall have occurred and be continuing, the Borrower (or the
Servicer on its behalf) shall have the right to sell or otherwise transfer any
Collateral Obligations to the Equityholder in connection with the Equityholder’s
exercise of its right to optionally repurchase or substitute a Collateral
Obligation in accordance with Section 6.2 of the Sale Agreement and shall have
the right to acquire any such Substituted Collateral Obligation provided that,
as certified to the Collateral Agent and the Facility Agent by a Responsible
Officer of the Borrower or the Servicer, (A) any such Substituted Collateral
Obligation meets the definition of an Eligible Collateral Obligation, (B) the
aggregate outstanding principal balance of such Substituted Collateral
Obligation(s) is greater than or equal to that of the replaced Collateral
Obligation(s) and (C) such optional repurchase or substitution will not cause an
Unmatured Event of Default or an Event of Default (unless, in the case of an
Unmatured Event of Default, (1) such Unmatured Event of Default will be cured
upon giving

 

-68-



--------------------------------------------------------------------------------

effect to such optional repurchase or substitution and the application of the
proceeds thereof, (2) a Responsible Officer of the Borrower or the Servicer
certifies to the Facility Agent that it is in the process of curing such
Unmatured Event of Default or (3) the Facility Agent consents to such optional
repurchase or substitution).

(d) In connection with any sale or substitution, as applicable (each a
“Transfer”), pursuant to subsection (a), (b) or (c) of this Section 7.10 and
except as otherwise expressly set forth below:

(i) at least two (2) Business Days prior to the date of any such Transfer, the
Servicer, on behalf of the Borrower, shall give the Facility Agent, the
Collateral Custodian and the Collateral Agent written notice of such Transfer,
which notice shall identify the related Collateral subject to such Transfer and
the expected proceeds therefrom and include a certificate of the Servicer
substantially in the form of Exhibit E-3 requesting the release of the related
Collateral Obligation File in connection with such Transfer;

(ii) such Transfer shall be made by the Servicer, on behalf of the Borrower
(A) in accordance with the Servicing Standard, (B) for any such sale, such sale
is made (i) for Cash or as otherwise permitted in connection with an optional
repurchase or substitution pursuant to Section 6.2 of the Sale Agreement,
(ii) on an arm’s length basis, (iii) for fair market value and (iv) in
accordance with Applicable Law, (C) for any such Transfer no adverse selection
procedures shall have been used by the Borrower (or the Servicer on its behalf)
in selecting the Collateral Obligations to be released in connection with such
Transfer and those that will remain as part of the Collateral after giving
effect to such Transfer, (D) in a transaction in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party (other than those which are customarily made or
provided by special purpose entities in connection with the sale of assets of
such type), and (E) in a transaction in which the applicable purchaser agrees to
a standard bankruptcy non-petition covenant with respect to the Borrower (in
form and substance satisfactory to the Facility Agent, in its reasonable
discretion) and agrees to release and waive any and all claims against the
Borrower arising out of or in any way related to such Transfer;

(iii) in connection with any such sale pursuant to subsection (a), (b) or (c) of
this Section 7.10 to an Affiliate of the Borrower or the Servicer, the Facility
Agent has given its prior written consent unless, as certified by the Servicer
to the Facility Agent, such sale is made on an arms-length basis on terms and
conditions no less favorable to the Borrower than terms and conditions that the
Borrower would reasonably be expected to obtain in a comparable sale with a
non-Affiliate, and if such sale is made pursuant to subsection (a) of this
Section 7.10, such sale is made at a price at least equal to the Purchase Price
minus all collections attributable to principal on such Collateral Obligation
received by or on behalf of the Borrower since the applicable purchase date;

(iv) (A) on the date of any such sale, all proceeds from such sale will be
deposited directly into the Collection Account and/or (B) on the date of any
such substitution, the Document Checklist with respect to the substituted
Eligible Collateral Obligation will be delivered to the Facility Agent and the
Collateral Obligation Files identified thereon shall be delivered as required
pursuant to Section 10.20 as if the date of such substitution was the Funding
Date with respect thereto for purposes of Section 10.20; and

 

-69-



--------------------------------------------------------------------------------

(v) in connection with any such sale pursuant to subsection (a) to any party
that is not Affiliate of the Borrower or the Servicer, after giving effect to
such sale, the aggregate Principal Balance of all Collateral Obligations sold as
described in under subsection (a) (for the avoidance of doubt, excluding any
sale that could be made pursuant to subsection (b) or (c)) to any party that is
not Affiliate of the Borrower or the Servicer during the preceding period of 12
calendar months (or, for the first 12 calendar months after the Closing Date,
during the period commencing on the Closing Date) is not greater than 25% of
Total Capitalization as of the first day of such 12 calendar month period or,
with respect to any period beginning on or prior to the Effective Date, as of
the earlier of such date of determination and the Effective Date, as the case
may be.

(e) Notwithstanding any other provision in this Agreement, the Borrower (or the
Servicer on behalf of the Borrower) may sell (and may direct the Collateral
Agent in writing to sell, assign, transfer and release) all or any portion of
the Collateral in connection with the payment in full of all Obligations (other
than contingent reimbursement and indemnification obligations which are unknown,
unmatured and/or for which no claim has been made), termination of the
Commitments and release of the Lien of the Collateral Agent for the benefit of
the Secured Parties in the Collateral as provided in Section 12.3.

(f) In connection with any sale or substitution pursuant to this Section 7.10,
the Collateral Agent shall release and transfer to the Borrower without
recourse, representation or warranty all of the right, title and interest of the
Collateral Agent for the benefit of the Secured Parties in, to and under such
Collateral Obligation(s) and related Collateral subject to such sale or
substitution and such portion of the Collateral so transferred shall be
automatically released from the Lien of this Agreement as provided in
Section 12.3.

(g) In connection with any sale pursuant to this Section 7.10, the Collateral
Agent shall, at the sole expense of the Borrower, execute such instruments of
release with respect to the portion of the Collateral subject to such sale to
the Borrower, in recordable form if necessary, as the Borrower may reasonably
request.

Section 7.11 Servicer Default. Each of the following shall constitute a
“Servicer Default” under this Agreement:

(a) the Servicer shall fail to perform or observe any material term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 30 days after actual knowledge
by a Responsible Officer of the Servicer thereof or after written notice thereof
shall have been given by the Facility Agent to the Servicer;

(b) any representation or warranty of the Servicer made or deemed to have been
made hereunder or any other writing or certificate furnished by or on behalf of
the Servicer to the Facility Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document (excluding any
projections, forward-looking

 

-70-



--------------------------------------------------------------------------------

information, general economic data, industry information or information relating
to third parties) shall prove to have been false or incorrect in any material
respect when made or deemed to have been made and the same continues unremedied
for a period of thirty (30) days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer, and
(ii) the date on which a Responsible Officer of the Servicer acquires actual
knowledge thereof;

(c) an Insolvency Event shall have occurred and be continuing with respect to
the Servicer;

(d) (i) any Transaction Document shall (except in accordance with its terms), in
whole or in material part, terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of the Servicer; or (ii) the
Servicer or any other Person shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Transaction Document;

(e) failure on the part of the Servicer to (i) make any payment or deposit
(including, without limitation, with respect to bifurcation and remittance of
Principal Collections and Interest Collections or any other payment or deposit
required to be made by the terms of the Transaction Documents) required by the
terms of any Transaction Document in accordance with Section 7.3(b) and
Section 10.10 or (ii) otherwise observe or perform any covenant, agreement or
obligation with respect to the management and distribution of funds received
with respect to the Collateral provided that in any case under this clause (l),
such failure continues unremedied for one (1) Business Day (or five (5) Business
Days if such failure is due to any administrative or technical issue beyond the
control of the Servicer);

(f) the Servicer makes any assignment or attempted assignment of its respective
rights or obligations under this Agreement or any other Transaction Document
without first obtaining the prior written consent of the Facility Agent, which
consent may be withheld in the exercise of its sole and absolute discretion;

(g) any court shall render a final, non-appealable judgment against the Servicer
in an amount in excess of $500,000 (net of any expected insurance proceeds or
any payments made from a capital contribution to the Borrower) which shall not
be satisfactorily stayed, discharged, vacated, set aside or satisfied within 30
days of the making thereof; or

(h) at any time that AB Private Credit Investors LLC is the Servicer, a Change
of Control shall have occurred and be continuing.

Section 7.12 Servicer Indemnification of Indemnified Parties. The initial
Servicer shall indemnify and hold harmless the Collateral Agent (on behalf of
the Secured Parties), the Collateral Custodian, the Securities Intermediary, the
Facility Agent, the Lenders, any successor Servicer, the Borrower (together with
their respective successors and permitted assigns) and each of their respective
agents, officers, members and employees (collectively, the “Servicer Indemnified
Parties”), from and against any loss, liability, expense, damage or injury
suffered or sustained by reason of any material breach by the initial Servicer
of any of its representations and

 

-71-



--------------------------------------------------------------------------------

warranties contained in Section 7.4 or any negligence or willful misconduct by
the initial Servicer in the performance of any duty or obligation of the initial
Servicer contained in this Agreement or any other Transaction Document,
including any judgment, award, settlement, reasonable attorneys’ fees and other
costs or expenses reasonably incurred in connection with the defense of any
actual action, proceeding or claim (including, without limitation, any legal
fees or expenses incurred by the Collateral Agent (acting on behalf of the
Secured Parties), the Collateral Custodian, the Securities Intermediary, the
Facility Agent and the Lenders in connection with any action or proceeding
initiated by the Collateral Agent to enforce the indemnification obligations of
the initial Servicer against the initial Servicer hereunder or in connection
with investigating, preparing or defending any legal action, commenced or
threatened, in connection with the exercise or performance of any of the powers
or duties of the Collateral Agent under this Agreement); provided, however, that
the initial Servicer shall not indemnify a Servicer Indemnified Party amounts to
the extent determined by a court of competent jurisdiction in a final
non-appealable judgment to have resulted from the gross negligence or willful
misconduct on the part of such Servicer Indemnified Party. Any indemnification
pursuant to this Section 7.11 shall be had only from the assets of the initial
Servicer and shall not be payable from Collections, except to the extent such
Collections are released to the initial Servicer in accordance with Section 8.3
(or any related provision describing the allocation of Collections) hereof in
respect of the Servicing Fee. The provisions of such indemnity shall run
directly to and be enforceable by such Servicer Indemnified Parties. Each
successor Servicer shall indemnify and hold harmless the Borrower, the Facility
Agent, the Lenders, the Collateral Custodian, the Securities Intermediary and
the Collateral Agent, on behalf of the Secured Parties (together with their
respective successors and permitted assigns) (collectively, the “Successor
Servicer Indemnified Parties”), from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of any material breach by such
successor Servicer of any of the representations and warranties contained in
Section 7.4 or any negligence or willful misconduct, including any judgment,
award, settlement, reasonable attorneys’ fees and other costs or expenses
reasonably incurred in connection with the defense of any actual action,
proceeding or claim (including, without limitation, any legal fees or expenses
incurred by the Collateral Agent (acting on behalf of the Secured Parties), the
Collateral Custodian, the Securities Intermediary, the Facility Agent or Lenders
in connection with any action or proceeding initiated by the Collateral Agent
against such successor Servicer hereunder or in connection with investigating,
preparing or defending any legal action, commenced or threatened, in connection
with the exercise or performance of any of the powers or duties of the
Collateral Agent under this Agreement); provided, however, that no successor
Servicer shall be required to indemnify the Successor Servicer Indemnified
Parties to the extent determined by a court of competent jurisdiction in a final
non-appealable judgment to have resulted from the gross negligence or willful
misconduct on the part of such Indemnified Party. Any indemnification pursuant
to this Section 7.11 shall be had only from the assets of the successor Servicer
and shall not be payable from Collections except to the extent such Collections
are released to the successor Servicer in accordance with Section 8.3 hereof in
respect of the Servicing Fee. The provisions of such indemnity shall run
directly to and be enforceable by such Successor Servicer Indemnified Parties.

 

-72-



--------------------------------------------------------------------------------

ARTICLE VIII

ACCOUNTS; PAYMENTS

Section 8.1 Accounts. (a) On or prior to the Closing Date, the Servicer shall
establish each Account in the name of the Borrower and each Account shall be a
segregated, non-interest bearing trust account established with the Securities
Intermediary, who shall forward funds from the Collection Account to the
Collateral Agent upon its request for application by the Collateral Agent
pursuant to Section 8.3. If at any time a Responsible Officer of the Collateral
Agent obtains actual knowledge that any Account ceases to be an Eligible Account
(with notice to the Servicer and the Facility Agent), then the Servicer shall
transfer such account to another institution such that such account shall meet
the requirements of an Eligible Account.

Except as set forth below, amounts on deposit in the Unfunded Exposure Account
may be withdrawn by the Borrower (i) to fund any draw requests of the relevant
Obligors under any Variable Funding Asset, or (ii) to make a deposit into the
Collections Account as Principal Collections if, after giving effect to such
withdrawal, the aggregate amount on deposit in the Unfunded Exposure Account is
equal to or greater than the Aggregate Unfunded Amount.

Following the end of the Revolving Period, any draw request made by an Obligor
under a Variable Funding Asset included in the Collateral, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Servicer to
the Collateral Agent (with a copy to the Facility Agent) along with an
instruction to the Collateral Agent to withdraw the applicable amount from the
Unfunded Exposure Account and a certification that the conditions to fund such
draw are satisfied, and the Collateral Agent shall fund such draw request in
accordance with such instructions from the Servicer.

Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
included in the Collateral and, as of the date of such receipt (and after taking
into account such repayment), the aggregate amount on deposit in the Unfunded
Exposure Account is less than the Aggregate Unfunded Amount (the amount of such
shortfall, in each case, the “Unfunded Exposure Shortfall”), the Servicer shall
direct the Collateral Agent to and the Collateral Agent shall deposit into the
Unfunded Exposure Account an amount of such Principal Collections equal to the
lesser of (a) the aggregate amount of such Principal Collections and (b) the
Unfunded Exposure Shortfall.

(b) All amounts held in any Account shall, to the extent permitted by Applicable
Law, be invested by the Collateral Agent, as directed by the Servicer in writing
(or, if the Servicer fails to provide such direction, such amounts shall remain
uninvested), in Permitted Investments that mature (i) with respect to the
Collection Account, not later than one Business Day prior to the Distribution
Date for the Collection Period to which such amounts relate and (ii) with
respect to the Unfunded Exposure Account, on the immediately following Business
Day. Any such written direction shall certify that any such investment is
authorized by this Section 8.1. Investments in Permitted Investments shall be
made in the name of the Securities Intermediary, and, except as specifically
required below, such

 

-73-



--------------------------------------------------------------------------------

investments shall not be sold or disposed of prior to their maturity. If any
amounts are needed for disbursement from the Collection Account and sufficient
uninvested funds are not available therein to make such disbursement, the
Collateral Agent shall cause to be sold or otherwise converted to cash a
sufficient amount of the investments in such account to make such disbursement
in accordance with and upon the written direction of the Servicer or, if the
Servicer shall fail to give such direction, the Facility Agent. The Collateral
Agent shall, upon written request, provide the Facility Agent, the Borrower
and/or the Servicer, as applicable, with all information in its possession
regarding transfer into and out of the Collection Account (including, but not
limited to, the identity of the counterparty making or receiving such transfer).
In no event shall the Collateral Agent be liable for the selection of any
investments or any losses in connection therewith, or for any failure of the
Servicer or the Facility Agent, as applicable, to timely provide investment
instructions or disposition instructions, as applicable, to the Collateral
Agent. The Collateral Agent or the Collateral Custodian and their respective
Affiliates shall be permitted to receive additional compensation that could be
deemed to be in the Collateral Agent’s or the Collateral Custodian’s economic
self-interest for (i) serving as investment adviser, administrator, shareholder,
servicing agent, custodian or sub-custodian with respect to certain of the
Permitted Investments, (ii) using affiliates to effect transactions in certain
Permitted Investments, and (iii) effecting transactions in certain investments.
Such compensation shall not be considered an amount that is reimbursable or
payable pursuant to this Agreement.

(c) Neither the Borrower nor the Servicer shall have any rights of direction or
withdrawal, with respect to amounts held in any Account, except to the extent
explicitly set forth herein (including the withdrawal rights for the Unfunded
Exposure Account set forth in Section 8.1(a)).

Subject to the other provisions hereof and Applicable Law, the Collateral Agent
shall have sole Control (within the meaning of the UCC) over each Account and
each such investment and the income thereon, and any certificate or other
instrument evidencing any such investment, if any, shall be delivered to the
Collateral Agent or its agent, together with each document of transfer, if any,
necessary to transfer title to such investment to the Collateral Agent in a
manner that complies with this Section 8.1. All interest, dividends, gains upon
sale and other income from, or earnings on, investments of funds in the Accounts
shall be deposited or transferred to the Collection Account and distributed
pursuant to Section 8.3(a).

(d) The Equityholder may, from time to time in its sole discretion (x) deposit
amounts into the Principal Collection Account or the Unfunded Exposure Account
and/or (y) transfer Eligible Collateral Obligations as equity contributions to
the Borrower. All such amounts will be included in each applicable compliance
calculation under this Agreement, including, without limitation, calculation of
the Borrowing Base and the Maximum Availability.

Section 8.2 Excluded Amounts. The Servicer may direct the Collateral Agent and
the Securities Intermediary to withdraw from the applicable Account and pay to
the Person entitled thereto any amounts credited thereto constituting Excluded
Amounts if the Servicer has, prior to such withdrawal and consent, delivered to
the Facility Agent and the Collateral Agent a report setting forth the
calculation of such Excluded Amounts in form and substance reasonably

 

-74-



--------------------------------------------------------------------------------

satisfactory to the Facility Agent, which report shall include a brief
description of the facts and circumstances supporting such request and designate
a date for the payment of such reimbursement, which date shall not be earlier
than two (2) Business Days following delivery of such notice (provided such
request is received by 12:00 p.m. (New York time) on such date (otherwise such
request will be deemed made on the next succeeding Business Day)).

Section 8.3 Distributions, Reinvestment and Dividends. (a) On each Distribution
Date, the Collateral Agent shall distribute from the Collection Account, in
accordance with the applicable Monthly Report prepared by the Collateral Agent
pursuant to Section 8.5, the Amount Available for such Distribution Date in the
following order of priority:

(i) From the Interest Collection Account, the Amount Available constituting
Interest Collections for such Distribution Date in the following order of
priority:

(A) FIRST, to the payment of taxes and governmental fees owing by the Borrower,
if any, which expenses shall not exceed $25,000 on any Distribution Date;

(B) SECOND, first (1) to the Collateral Agent, the Securities Intermediary and
the Collateral Custodian, any accrued and unpaid Collateral Agent Fees and
Expenses and Collateral Custodian Fees and Expenses for the related Collection
Period and second (2) to the Servicer, any accrued and unpaid Servicer Expenses,
which amounts under this clause (B) shall not exceed the Annual Expense Cap in
any calendar year;

(C) THIRD, to the Servicer, any accrued and unpaid Servicing Fee for the related
Collection Period;

(D) FOURTH, pro rata, based on the amounts owed to such Persons under this
Section 8.3(a)(i)(D), (1) to the Lenders, an amount equal to the Yield on the
Advances accrued during the Accrual Period with respect to such Distribution
Date (and any Yield with respect to any prior Accrual Period to the extent not
paid on a prior Distribution Date), (2) to the Facility Agent on behalf of the
Lenders, all accrued and unpaid Fees and Indemnified Amounts due to the Lenders
and the Facility Agent and (3) to the Hedge Counterparties, any amounts owed on
the current and prior Distribution Dates to the Hedge Counterparties under
Hedging Agreements (other than Hedge Breakage Costs), together with interest
accrued thereon;

(E) FIFTH, if either Coverage Test is not satisfied on such Distribution Date,
to the Facility Agent on behalf of the Lenders to be distributed pro rata in
accordance with the amount of the outstanding Advances to reduce the Advances
outstanding in the amount necessary to satisfy the Coverage Tests;

(F) SIXTH, to any Affected Persons, any Increased Costs then due and owing;

 

-75-



--------------------------------------------------------------------------------

(G) SEVENTH, pro rata based on amounts owed to such Persons under this
Section 8.3(a)(i)(G), to the Hedge Counterparties, any unpaid Hedge Breakage
Costs, together with interest accrued thereon;

(H) EIGHTH, to the extent not previously paid pursuant to Section 8.3(a)(i)(A)
above, to the payment of taxes and governmental fees owing by the Borrower, if
any;

(I) NINTH, to the extent not previously paid by or on behalf of the Borrower, to
each Indemnified Party, any Indemnified Amounts then due and owing to each such
Indemnified Party;

(J) TENTH, to the extent not previously paid pursuant to Section 8.3(a)(i)(B)
above, to the Collateral Agent, the Securities Intermediary and the Collateral
Custodian, any Collateral Agent Fees and Expenses and Collateral Custodian Fees
and Expenses due to the Collateral Agent, the Securities Intermediary and the
Collateral Custodian;

(K) ELEVENTH, to pay any other amounts due and payable by the Borrower or
otherwise under this Agreement and the other Transaction Documents and not
previously paid pursuant to this Section 8.3(a);

(L) TWELFTH, during the Revolving Period, at the election of the Borrower (or
the Servicer on its behalf), the remaining Amount Available constituting
Interest Collections to (x) the Borrower or (y) the Principal Collection Account
for reinvestment in Collateral Obligations; and

(M) THIRTEENTH, after the Revolving Period, the remaining Amount Available, to
the Borrower.

(ii) From the Principal Collection Account, the Amount Available constituting
Principal Collections for such Distribution Date in the following order of
priority:

(A) FIRST, to pay, in accordance with Section 8.3(a)(i) above, the amounts
referred to in clauses (A) through (E), in that order, but, in each case, only
to the extent not paid in full thereunder;

(B) SECOND, at any time in connection with any prepayment pursuant to
Section 2.4(c) or on any other Distribution Date after the end of the Revolving
Period to the Facility Agent on behalf of the Lenders to be distributed pro rata
to repay the Advances outstanding;

(C) THIRD, at the election of the Borrower (or the Servicer on its behalf), the
remaining Amount Available constituting Principal Collections to (x) the
Principal Collection Account for reinvestment in Collateral Obligations or
(y) to the Facility Agent on behalf of the Lenders to be distributed pro rata to
repay the Advances outstanding;

 

-76-



--------------------------------------------------------------------------------

(D) FOURTH, to pay, in accordance with Section 8.3(a)(i) above, the amounts
referred to in clauses (F) and (G) of such Section 8.3(a)(i) but, in each case,
only to the extent not paid in full thereunder;

(E) FIFTH, to pay, in accordance with Section 8.3(a)(i) above, the amounts
referred to in clause (H) of such Section 8.3(a)(i) but, in each case, only to
the extent not paid in full thereunder

(F) SIXTH, to pay, in accordance with Section 8.3(a)(i) above, the amounts
referred to in clause (I) of such Section 8.3(a)(i) but only to the extent not
paid in full thereunder;

(G) SEVENTH, to the extent not previously paid pursuant to Section 8.3(a)(i)(B)
or Section 8.3(a)(i)(J), to the Collateral Agent, the Securities Intermediary
and the Collateral Custodian, any costs and expenses due to the Collateral
Agent, the Securities Intermediary and the Collateral Custodian under the
Transaction Documents (other than Increased Costs and Indemnified Amounts);

(H) EIGHTH, to pay, in accordance with Section 8.3(a)(i) above, the amounts
referred to in clause (K) of such Section 8.3(a)(i) but only to the extent not
paid in full thereunder;

(I) NINTH, during the Revolving Period, at the election of the Borrower (or the
Servicer on its behalf), the remaining Amount Available constituting Principal
Collections to the Principal Collection Account for reinvestment in Collateral
Obligations; and

(J) TENTH, after the Revolving Period, the remaining Amount Available to the
Borrower.

(iii) if the Advances and Obligations have been accelerated pursuant to
Section 13.2 and such acceleration has not been rescinded or annulled, then
notwithstanding the provisions of the foregoing Section 8.3(a)(i) and
Section 8.3(a)(ii), from the Collection Account, the Amount Available for such
Distribution Date in the following order of priority:

(A) FIRST, to the payment of taxes and governmental fees owing by the Borrower,
if any;

(B) SECOND, first (1) to the Collateral Agent, the Securities Intermediary and
the Collateral Custodian, any accrued and unpaid Collateral Agent Fees and
Expenses and Collateral Custodian Fees and Expenses for the related Collection
Period and second (2) to the Servicer, any accrued and unpaid Servicer Expenses;

(C) THIRD, to the Servicer, any accrued and unpaid Servicing Fee for the related
Collection Period;

 

-77-



--------------------------------------------------------------------------------

(D) FOURTH, pro rata, based on the amounts owed to such Persons under this
Section 8.3(a)(iii)(D), (1) to the Lenders, an amount equal to the Yield on the
Advances accrued during the Accrual Period with respect to such Distribution
Date (and any Yield with respect to any prior Accrual Period to the extent not
paid on a prior Distribution Date), (2) to the Facility Agent on behalf of the
Lenders, all accrued and unpaid Fees and Indemnified Amounts due to the Lenders
and the Facility Agent and (3) to the Hedge Counterparties, any amounts owed on
the current and prior Distribution Dates to the Hedge Counterparties under
Hedging Agreements (other than Hedge Breakage Costs), together with interest
accrued thereon;

(E) FIFTH, to the Facility Agent on behalf of the Lenders to be distributed pro
rata to repay the Advances outstanding;

(F) SIXTH, to any Affected Persons, any Increased Costs then due and owing;

(G) SEVENTH, pro rata based on amounts owed to such Persons under this
Section 8.3(a)(iii)(G), to the Hedge Counterparties, any unpaid Hedge Breakage
Costs, together with interest accrued thereon;

(H) EIGHTH, to the extent not previously paid pursuant to Section 8.3(a)(iii)(A)
above, to the payment of taxes and governmental fees owing by the Borrower, if
any;

(I) NINTH, to the extent not previously paid by or on behalf of the Borrower, to
each Indemnified Party, any Indemnified Amounts then due and owing to each such
Indemnified Party;

(J) TENTH, to the extent not previously paid pursuant to Section 8.3(a)(iii)(B)
above, to the Collateral Agent, the Securities Intermediary and the Collateral
Custodian, any Collateral Agent Fees and Expenses and Collateral Custodian Fees
and Expenses due to the Collateral Agent, the Securities Intermediary and the
Collateral Custodian;

(K) ELEVENTH, to pay any other amounts due and payable by the Borrower or
otherwise under this Agreement and the other Transaction Documents and not
previously paid pursuant to this Section 8.3(a);

(L) TWELFTH, the remaining Amount Available, to the Borrower.

(b) During the Revolving Period, the Borrower may withdraw from the Collection
Account any Principal Collections and apply such Principal Collections to
(A) prepay the Advances outstanding in accordance with Section 2.4 or
(B) acquire additional Collateral Obligations (each such reinvestment of
Principal Collections, a “Reinvestment”), subject to the conditions precedent
set forth in Section 6.4.

 

-78-



--------------------------------------------------------------------------------

Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Servicer as to the satisfaction of the conditions precedent set forth in
Section 6.4 and this Section 8.3, the Collateral Agent will release funds from
the Collection Account to the Borrower in an amount not to exceed the lesser of
(A) the amount requested by the Borrower and (B) the amount of Collections on
deposit in the Collection Account.

(c) The Borrower may also make a withdrawal from the Collection Account to make
a distribution of Interest Collections and/or Principal Collections as provided
in Section 10.16.

(d) At any time, the Borrower may withdraw from the Principal Collection Account
the proceeds of any Advance on deposit therein as may be needed to settle any
pending acquisition of an Eligible Collateral Obligation.

Section 8.4 Fees. The Borrower shall pay the Undrawn Fee, the Prepayment Fee and
any other fees (collectively, “Fees”) in the amounts and on the dates set forth
herein or in one or more fee letter agreements, dated the date hereof (or dated
the date any Lender becomes a party hereto pursuant to an assignment or
otherwise), signed by the Borrower, the applicable Lender and the Facility Agent
(as any such fee letter agreement may be amended, restated, supplemented or
otherwise modified from time to time, a “Fee Letter”).

Section 8.5 Monthly Report. The Collateral Agent shall prepare (based on
information provided to it by the Servicer, the Facility Agent and the Lenders
as set forth herein) a Monthly Report in the form of Exhibit D determined as of
the close of business on each Determination Date and make available such Monthly
Report to the Facility Agent, the Borrower and the Servicer on each Reporting
Date starting with the Reporting Date in the first full calendar month after the
Closing Date. If any party receiving any Monthly Report disagrees with any items
of such report, it shall contact the Collateral Agent and notify it of such
disputed item and provide reasonably sufficient information to correct such
item, with (if other than the Facility Agent) a copy of such notice and
information to the Facility Agent and the Servicer (and if the Facility Agent
provides such notice, with a copy of such notice and information to the
Servicer). If the Collateral Agent agrees with any such correction and unless
the Collateral Agent is otherwise timely directed by the Servicer (after
consultation with the Facility Agent and so long as no Event of Default has
occurred and is continuing) or, if an Event of Default has occurred and is
continuing, by the Facility Agent, the Collateral Agent shall distribute a
revised Monthly Report on the Business Day after it receives such information.
If the Collateral Agent does not agree with any such correction or it is
directed by the Servicer or by the Facility Agent, as applicable, that the
Collateral Agent should not make such correction, the Collateral Agent shall
(within one Business Day) contact the Facility Agent and the Servicer and
request instructions on how to proceed. The reasonable determination of the
Servicer (so long as no Event of Default has occurred and is continuing) or, if
an Event of Default has occurred and is continuing, of the Facility Agent with
regard to any disputed item in the Monthly Report shall be conclusive absent
manifest error.

The Servicer shall cooperate with the Collateral Agent in connection with the
preparation of the Monthly Reports and any supplement thereto. Without limiting
the generality of the foregoing, the Servicer shall supply any information
maintained by it that the Collateral Agent

 

-79-



--------------------------------------------------------------------------------

may from time to time reasonably request with respect to the Collateral and
reasonably needs to complete the reports, calculations and certificates required
to be prepared by the Collateral Agent hereunder or required to permit the
Collateral Agent to perform its obligations hereunder. Without limiting the
generality of the foregoing, in connection with the preparation of a Monthly
Report, (i) the Servicer shall be responsible for providing the Collateral Agent
the information required for parts (a) through (c) of Exhibit D for such Monthly
Report and (ii) the Facility Agent and the Lenders shall be responsible for
providing to the Collateral Agent the information required by Section 3.4 for
part (d) of Exhibit D for such Monthly Report on which the Collateral Agent may
conclusively rely. The Servicer shall review and confirm the contents of the
aforesaid reports (including the Monthly Report), instructions, statements and
certificates. Upon receipt of approval from the Servicer, the Collateral Agent
shall send such reports, instructions, statements and certificates to the
Borrower and the Servicer for execution.

Each Monthly Report shall identify each Collateral Obligation that was subject
to an amendment, waiver or modification during the immediately preceding
Collection Period and shall include a brief description of the nature and terms
of such amendment, waiver or modification.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Facility Agent and the Lenders as to itself, as
of the Closing Date, each Funding Date and each other Measurement Date after the
end of the Revolving Period, as follows:

Section 9.1 Organization and Good Standing. It has been duly organized and is
validly existing under the laws of the jurisdiction of its organization, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted. It had
at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Collateral Obligations and the Related Security, and to
grant to the Collateral Agent a security interest in the Collateral Obligations
and the Related Security and the other Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.

Section 9.2 Due Qualification. It is duly qualified to do business and has
obtained all necessary licenses and approvals and made all necessary filings and
registrations in all jurisdictions, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 9.3 Power and Authority. It has the power, authority and legal right to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder; it has
full power, authority and legal right to grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral Obligations and the other Collateral and has duly authorized such
grant by all necessary action and the execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party have
been duly authorized by it by all necessary action.

 

-80-



--------------------------------------------------------------------------------

Section 9.4 Binding Obligations. This Agreement and the Transaction Documents to
which it is a party have been duly executed and delivered by it and are
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by (A) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights generally,
(B) equitable limitations on the availability of specific remedies, regardless
of whether such enforceability is considered in a proceeding in equity or at law
and (C) implied covenants of good faith and fair dealing.

Section 9.5 Security Interest. This Agreement creates a valid and continuing
Lien on the Collateral in favor of the Collateral Agent, on behalf of the
Secured Parties, which security interest is validly perfected under Article 9 of
the UCC (to the extent such security interest may be perfected by filing a UCC
financing statement under such article), and is enforceable as such against
creditors of and purchasers from the Borrower; the Collateral is comprised of
Instruments, Security Entitlements, General Intangibles, Certificated
Securities, Uncertificated Securities, Securities Accounts, Investment Property
and Proceeds and such other categories of collateral under the applicable UCC as
to which the Borrower has complied with its obligations as set forth herein;
with respect to Collateral that constitute Security Entitlements (a) all of such
Security Entitlements have been credited to the Accounts and the Securities
Intermediary has agreed to treat all assets credited to the Accounts as
Financial Assets, (b) the Borrower has taken all steps necessary to enable the
Collateral Agent to obtain Control with respect to the Accounts and (c) the
Accounts are not in the name of any Person other than the Borrower, subject to
the Lien of the Collateral Agent for the benefit of the Secured Parties; the
Borrower has not instructed the Securities Intermediary to comply with the
entitlement order of any Person other than the Collateral Agent; provided that,
until the Collateral Agent delivers a Notice of Exclusive Control (as defined in
the Account Control Agreement), the Borrower may, or may cause the Servicer to
cause cash in the Accounts to be invested or distributed in accordance with this
Agreement; all Accounts constitute Securities Accounts; the Borrower owns and
has good and marketable title to the Collateral free and clear of any Lien
(other than Permitted Liens); the Borrower has received all consents and
approvals required by the terms of any Collateral Obligation to the transfer and
granting of a security interest in the Collateral Obligations hereunder to the
Collateral Agent, on behalf of the Secured Parties; the Borrower has taken all
necessary steps to file or authorize the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in that portion of the
Collateral in which a security interest may be perfected by filing pursuant to
Article 9 of the UCC as in effect in the State of Delaware; all original
executed copies of each underlying promissory note constituting or evidencing
any Collateral Obligation have been or, subject to the delivery requirements
contained herein and/or Section 18.3, will be delivered to the Collateral
Custodian; the Borrower has received, or subject to the delivery requirements
contained herein will receive, a written acknowledgment from the Collateral
Custodian that the Collateral Custodian or its bailee is holding each underlying
promissory note evidencing a Collateral Obligation solely on behalf of the
Collateral Agent for the benefit of the Secured Parties; none of the underlying
promissory notes that constitute or evidence the Collateral Obligations has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Collateral Agent on behalf of the

 

-81-



--------------------------------------------------------------------------------

Secured Parties; with respect to Collateral that constitutes a Certificated
Security, such certificated security has been delivered to the Collateral
Custodian and, if in registered form, has been specially Indorsed (within the
meaning of the UCC) to the Collateral Custodian or in blank by an effective
Indorsement or has been registered in the name of the Collateral Custodian upon
original issue or registration of transfer by the Borrower of such Certificated
Security, in each case to be held by the Collateral Custodian on behalf of the
Collateral Agent for the benefit of the Secured Parties; and in the case of an
Uncertificated Security, by (A) causing the Collateral Custodian to become the
registered owner of such uncertificated security and (B) causing such
registration to remain effective.

Section 9.6 No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party, the
consummation of the transactions contemplated hereby and thereby, and the
fulfillment of the terms of this Agreement and the other Transaction Documents
to which it is a party, shall not conflict with, result in any material breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, its Constituent Documents, or any indenture,
agreement, mortgage, deed of trust or other material instrument to which it is a
party or by which it is bound or any of its properties are subject, or result in
the creation or imposition of any Lien (other than Permitted Liens) upon any of
its properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument, or violate in any material respect any
Applicable Law or in any way affect its ability to perform its obligations under
this Agreement or the other Transaction Documents to which it is a party, in
each case, that would be reasonably expected to have a Material Adverse Effect.

Section 9.7 No Proceedings. To its knowledge, there are no proceedings or
investigations pending, before any Official Body having jurisdiction over it or
its properties (A) asserting the invalidity of this Agreement or any of the
other Transaction Documents, (B) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement or any of the other Transaction
Documents, (C) seeking any determination or ruling that might materially and
adversely affect the performance by it of its obligations under, or the validity
or enforceability of, this Agreement or any of the other Transaction Documents
or (D) that would reasonably be expected to have a Material Adverse Effect on
any of the Collateral.

Section 9.8 No Consents. It is not required to obtain the material consent of
any other Person or any material approval, authorization, consent, license,
approval or authorization, or registration or declaration with, any Official
Body having jurisdiction over it or its properties in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or the other Transaction Documents to which it is a party, in each case other
than consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof.

Section 9.9 Solvency. It is solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the Transaction
Documents. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, it will have an adequate amount
of capital to conduct its business in the foreseeable future.

 

-82-



--------------------------------------------------------------------------------

Section 9.10 Compliance with Laws. It has complied and will comply in all
respects with all Applicable Laws, judgments, agreements with Official Bodies,
decrees and orders with respect to its business and properties and all
Collateral except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 9.11 Taxes. For U.S. federal income tax purposes, it is, and always has
been, an entity disregarded as separate from the Equityholder and the
Equityholder is a U.S. Person, assuming that each Advance is treated as
indebtedness for U.S. federal income tax purposes. It has filed on a timely
basis all federal and other material Tax returns (including foreign, state,
local and otherwise) required to be filed, if any, and has paid all federal and
other material Taxes due and payable by it and any assessments made against it
or any of its property and all other Taxes, fees or other charges imposed on it
or any of its property by any Official Body (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrower). No Lien or similar Adverse Claim has been filed, and
no claim is being asserted, with respect to any Tax, assessment or other
governmental charge. Any Taxes, fees and other governmental charges payable by
the Borrower in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby including the transfer of each Collateral Obligation and the Related
Security to the Borrower have been paid or shall have been paid if and when due
at or prior to the Closing Date or the Advance Date, as applicable.

Section 9.12 Monthly Report. Each Monthly Report (other than projections,
forward-looking information, general economic data, industry information or
information relating to third parties) is accurate in all material respects as
of the date thereof; provided that, solely with respect to written or electronic
information furnished by the Borrower (or the Servicer on its behalf) which was
provided to the Borrower (or the Servicer on its behalf) from a third party,
such information need only be accurate in all material respects to the actual
knowledge of the Borrower.

Section 9.13 No Liens, Etc. The Collateral and each part thereof is owned by the
Borrower free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability (other than customary restrictions for property
similar to such Collateral) and the Borrower has the full right, power and
lawful authority to assign, transfer and pledge the same and interests therein,
and upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in each
Collateral Obligation and the other Collateral, free and clear of any Adverse
Claim (other than Permitted Liens) or restrictions on transferability (other
than customary restrictions for property similar to such Collateral), to the
extent (as to perfection and priority with respect to such other Collateral)
that a security interest in such other Collateral may be perfected under the
applicable UCC. The Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral and no effective
financing statement (other than with respect to Permitted Liens) or other
instrument similar in effect naming or purportedly naming the Borrower or any of
its Affiliates as debtor and covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of the
Collateral Agent as “Secured Party” pursuant hereto or as necessary or advisable
in connection with the Sale Agreement. There are no judgments or Liens for Taxes
with respect to the Borrower and no claim has been asserted with respect to the
Taxes of the Borrower.

 

-83-



--------------------------------------------------------------------------------

Section 9.14 Information True and Correct. All information (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) heretofore furnished by or
on behalf of the Borrower in writing to any Lender, the Collateral Agent or the
Facility Agent in connection with this Agreement or any transaction contemplated
hereby (including, without limitation, prior to the Closing Date but after
taking into account all updates, modifications and supplements to such
information) is (when taken as a whole) true and correct in all material
respects and does not omit to state a material fact necessary to make the
statements contained therein (when taken as a whole) not misleading; provided
that, solely with respect to written or electronic information furnished by the
Borrower (or the Servicer on its behalf) which was provided to the Borrower (or
the Servicer on its behalf) from a third party, such information need only be
accurate in all material respects to the knowledge of the Borrower, after due
inquiry.

Section 9.15 Bulk Sales. The grant of the security interest in the Collateral by
the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

Section 9.16 Collateral. Except as otherwise expressly permitted or required by
the terms of this Agreement, no item of Collateral has been sold, transferred,
assigned or pledged by the Borrower to any Person.

Section 9.17 Selection Procedures. In selecting the Collateral Obligations
hereunder, no selection procedures were employed which are intended to be
materially adverse to the interests of the Lenders.

Section 9.18 Indebtedness. The Borrower has no Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (i) Indebtedness incurred under the terms of, or permitted by, the
Transaction Documents and (ii) Indebtedness incurred in the ordinary course of
business pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

Section 9.19 No Injunctions. No injunction, writ, restraining order or other
order of any Official Body of any nature would have a Material Adverse Effect on
the performance of its obligations under this Agreement or any Transaction
Document to which it is a party.

Section 9.20 No Subsidiaries. The Borrower has no Subsidiaries.

Section 9.21 ERISA Matters.

(a) The Borrower does not sponsor, maintain, or contribute to, and has never
sponsored, maintained, or contributed to, and, except as would not reasonably be
expected to have a Material Adverse Effect, no ERISA Affiliate sponsors,
maintains, contributes to, or has any liability in respect of, or has ever
sponsored, maintained, contributed to, or had any liability in respect of, a
Plan.

 

-84-



--------------------------------------------------------------------------------

(b) No ERISA Event has occurred on or prior to the date that this representation
is made or deemed made that, whether alone or together with all other ERISA
Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.

(c) The Borrower is not, and will not become at any time while any Obligations
are outstanding, a Benefit Plan Investor.

Section 9.22 Investment Company Status. The Borrower is not an “investment
company” as such term is defined in the 1940 Act.

Section 9.23 Set-Off, Etc. From and after the Cut-Off Date with respect thereto,
no Collateral Obligation included in the Borrowing Base has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set-off or modified by
the Borrower or, to the knowledge of the Borrower, by the Obligor thereof, and
no Collateral included in the Borrowing Base is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower or the Obligor with respect thereto,
except, in each case, pursuant to the Transaction Documents and for amendments,
extensions and modifications, if any, to such Collateral otherwise permitted
hereby and in accordance with the Servicing Standard.

Section 9.24 Collections. The Borrower acknowledges that (i) all Obligors (and
related agents) have been directed to make all payments directly to the
Collection Account and (ii) all Collections received by it or its Affiliates
with respect to the Collateral pledged hereunder are held and shall be held in
trust for the benefit of the Collateral Agent, on behalf of the Secured Parties
until deposited into the applicable Collection Account in accordance with
Section 10.10.

Section 9.25 Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Equityholder in exchange for the purchase of
the Collateral Obligations (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

Section 9.26 Use of Proceeds. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock and none
of the proceeds of the Advances will be used, directly or indirectly, for a
purpose that violates Regulation T, Regulation U, Regulation X or any other
regulation promulgated by the FRS Board from time to time.

Section 9.27 Separate Existence. The Borrower is operated as an entity with
assets and liabilities distinct from those of any of its Affiliates or any
Affiliates of the Equityholder, and the Borrower hereby acknowledges that the
Facility Agent and each of the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity. Since its formation, the Borrower has been (and will be)
operated in such a manner as to comply with the covenants set forth in
Section 10.5.

There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Equityholder (other than as expressly
set forth

 

-85-



--------------------------------------------------------------------------------

herein and the other Transaction Documents) providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges.

Section 9.28 Transaction Documents. The Transaction Documents delivered,
together with the Constituent Documents of the Borrower, to the Facility Agent
represent all material agreements between the Equityholder, on the one hand, and
the Borrower, on the other. Upon the purchase and/or contribution of each
Collateral Obligation (or an interest in a Collateral Obligation) pursuant to
this Agreement or the Sale Agreement, the Borrower shall be the lawful owner of,
and have good title to, such Collateral Obligation and all assets relating
thereto, free and clear of any Adverse Claim (other than Permitted Liens). All
such assets are transferred to the Borrower without recourse to the Equityholder
except as described in the Sale Agreement. The purchases of such assets by the
Borrower constitute valid and true sales for consideration (and not merely a
pledge of such assets for security purposes) and the contributions of such
assets received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.

Section 9.29 Anti-Terrorism, Anti-Money Laundering. (a) Neither the Borrower
nor, to the best of the Borrower’s knowledge, any Affiliate, officer, employee
or director, or anyone acting on behalf of the Borrower (i) is (A) a country,
territory, organization, person or entity named on any sanctions list
administered or imposed by the U.S. Government including, without limitation,
the Specially Designated Nationals and Blocked Persons List administered by the
Office of Foreign Asset Control (“OFAC”), or any other list maintained for the
purposes of sanctions enforcement by any of the United Nations, the European
Union, Her Majesty’s Treasury in the United Kingdom, Germany, Canada, Australia,
or any other country or multilateral organization (collectively, “Sanctions”),
including but not limited to Cuba, Iran, Syria, North Korea, and the Crimea
region in Ukraine (the “Sanctioned Countries”); (B) a Person that resides, is
organized or located in any of the Sanctioned Countries or in a country which is
designated as a “Non-Cooperative” or “High Risk” jurisdiction by the Financial
Action Task Force, or whose subscription funds are transferred from or through
such a jurisdiction or any Sanctioned Countries; or (C) owned 50% or more or
otherwise controlled, directly or indirectly by, or acting on behalf of, one or
more Person defined in either of the preceding clauses (A) or (B) (along with
Persons defined in clauses (A) and (B), collectively, a “Sanction Target”); (ii)
is a “Foreign Shell Bank” within the meaning of the USA Patriot Act, i.e., a
foreign bank that does not have a physical presence in any country and that is
not affiliated with a bank that has a physical presence and an acceptable level
of regulation and supervision; or (iii) is a person or entity that resides in or
is organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA Patriot Act as
warranting special measures due to money laundering concerns. The Borrower is
and each Affiliate, officer, employee or director, acting on behalf of the
Borrower is (and is taking no action which would result in any such Person not
being) in compliance with (a) all OFAC rules and regulations, (b) all United
States of America, United Kingdom, United Nations, European Union, German,
Canadian, Australian and all other sanctions, embargos and trade restrictions to
which the Borrower or any of its Affiliates is subject and (c) the Anti-Money
Laundering Laws. In addition, the Advances will not be used or accessed,
directly or indirectly, in connection with any kind of activities or business of
or with any Person or in any country or territory that is subject to

 

-86-



--------------------------------------------------------------------------------

or the target of any sanctions administered by the U.S. Government, OFAC, the
United Kingdom, the European Union, Germany, Canada, Australia or the United
Nations Security Council (including the Sanctioned Countries) or in connection
with commodities or services of a Sanctioned Country origin or shipped to,
through or from a Sanctioned Country, or on vessels or aircrafts owned or
registered by or in a Sanctioned Country, or financed or subsidized by any of
the foregoing.

(b) The Borrower has complied, in all material respects, with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act (collectively, the “Anti-Money Laundering Laws”). No actions, suits,
proceedings or investigations by any court, governmental, or regulatory agency
are ongoing or pending against the Borrower, its directors, officers or
employees or anyone acting on its behalf in relation to a breach of the
Anti-Money Laundering Laws, or, to the knowledge of the Borrower, threatened.

Section 9.30 Reimbursement of Servicer Expenses. The Borrower agrees to
reimburse the Servicer in accordance with the provisions of Section 8.3 for all
reasonable expenses, disbursements and advances incurred or made by the Servicer
in accordance with any provision of this Agreement or the other Transaction
Documents or in the enforcement of any provision of any Transaction Document,
including in connection with servicing, administering and enforcing any
Collateral Obligation. The Borrower agrees to pay to the Servicer in accordance
with the provisions of Section 8.3 any indemnification payments to which it is
entitled under any of the Transaction Documents.

Section 9.31 Anti-Bribery and Corruption. (a) Neither the Borrower nor, to the
best of the Borrower’s knowledge, any director, officer, employee, or anyone
acting on behalf of the Borrower has engaged in any activity, or will take any
action, directly or indirectly, which would breach applicable anti-bribery and
corruption laws and regulations, including but not limited to the US Foreign
Corrupt Practices Act of 1977, as amended, and the Bribery Act 2010 of the
United Kingdom (the “Anti-Bribery and Corruption Laws”).

(b) The Borrower and its Affiliates have each conducted their businesses in
compliance with Anti-Bribery and Corruption Laws and have instituted and
maintain policies and procedures reasonably designed to promote and ensure
continued compliance with all Anti-Bribery and Corruption Laws and with the
representation and warranty contained herein.

(c) No actions, suits, proceedings or investigations by any court, governmental,
or regulatory agency are ongoing or pending against the Borrower, its directors,
officers or employees or anyone acting on its behalf in relation to a breach of
the Anti-Bribery and Corruption Laws, or, to the knowledge of the Borrower,
threatened.

(d) The Borrower will not directly or indirectly use, lend or contribute the
proceeds of the Advances for any purpose that would breach the Anti-Bribery and
Corruption Laws.

 

-87-



--------------------------------------------------------------------------------

Section 9.32 Volcker Rule. To the best of the Borrower’s knowledge and belief,
the Advances do not constitute an “ownership interest” in the Borrower for
purposes of the Volcker Rule.

ARTICLE X

COVENANTS

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed
(other than as expressly survive the termination of this Agreement), the
Borrower hereby covenants and agrees with the Lenders and the Facility Agent
that:

Section 10.1 Protection of Security Interest of the Secured Parties. (a) At or
prior to the Closing Date, the Borrower shall have filed or caused to be filed a
UCC-1 financing statement, naming the Borrower as debtor and the Collateral
Agent (for the benefit of the Secured Parties) as secured party and describing
the Collateral, with the office of the Secretary of State of the State of
Delaware. From time to time thereafter, the Borrower shall file such financing
statements and cause to be filed such continuation statements, all in such
manner and in such places as may be required by Applicable Law fully to
preserve, maintain and protect the interest of the Collateral Agent in favor of
the Secured Parties under this Agreement in the Collateral and in the proceeds
thereof. The Borrower shall deliver (or cause to be delivered) to the Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
the Borrower fails to perform its obligations under this subsection, the
Collateral Agent or the Facility Agent may (but shall have no obligation to) do
so, in each case at the expense of the Borrower, however neither the Collateral
Agent nor the Facility Agent shall have any liability in connection therewith.

(b) The Borrower shall not change its name, jurisdiction of organization,
identity or corporate structure in any manner that would make any financing
statement or continuation statement filed by or on behalf of the Borrower in
accordance with subsection (a) above seriously misleading or change its
jurisdiction of organization, unless the Borrower shall have given the Facility
Agent and the Collateral Agent at least 30 days’ prior written notice thereof,
and shall promptly file appropriate amendments to all previously filed financing
statements and continuation statements (and shall provide a copy of such
amendments to the Collateral Agent and Facility Agent together with an Officer’s
Certificate to the effect that all appropriate amendments or other documents in
respect of previously filed statements have been filed).

(c) The Borrower shall maintain its computer systems, if any, so that, from and
after the time of the first Advance under this Agreement, the Borrower’s master
computer records (including archives) that shall refer to the Collateral
indicate clearly that such Collateral is subject to the first priority security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties. Indication of the Collateral Agent’s (for the benefit of the Secured
Parties) security interest shall be deleted from or modified on the Borrower’s
computer systems when, and only when, the Collateral in question shall have been
paid in full, the security interest under this Agreement has been released in
accordance with its terms, upon such Collateral Obligation becoming a
Repurchased Collateral Obligation or Substituted Collateral Obligation, or
otherwise as expressly permitted by this Agreement.

 

-88-



--------------------------------------------------------------------------------

Section 10.2 Other Liens or Interests. Except for the security interest granted
hereunder and as otherwise permitted pursuant to Sections 7.10 and 10.16 and
Section 6.1 and Section 6.2 of the Sale Agreement, the Borrower will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien on the Collateral or any interest therein (other
than Permitted Liens), and the Borrower shall defend the right, title, and
interest of the Collateral Agent (for the benefit of the Secured Parties) and
the Lenders in and to the Collateral against all claims of third parties
claiming through or under the Borrower (other than Permitted Liens).

Section 10.3 Costs and Expenses. The Borrower shall pay (or cause to be paid)
all of its reasonable costs and disbursements in connection with the performance
of its obligations hereunder and under the Transaction Documents.

Section 10.4 Reporting Requirements. The Borrower shall furnish, or cause to be
furnished, to the Facility Agent, the Collateral Agent and each Lender:

(a) as soon as possible and in any event within two (2) Business Days after a
Responsible Officer of the Borrower shall have actual knowledge of the
occurrence of an Event of Default or Unmatured Event of Default the statement of
a Responsible Officer of the Borrower setting forth details of such event and
the action which the Borrower has taken, is taking and proposes to take with
respect thereto;

(b) promptly, from time to time, such other information, documents, records or
reports respecting the Collateral Obligations or the Related Security, the other
Collateral or the condition or operations, financial or otherwise, of the
Borrower as such Person may, from time to time, reasonably request, so long as
such information, documents, records or reports are within the possession of the
Borrower or may be obtained without undue burden or expense;

(c) promptly, in reasonable detail, any new or updated information reasonably
requested by a Lender in connection with “know your customer” laws or any
similar regulations.

Section 10.5 Separate Existence. (a) The Borrower shall conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall use its best efforts to avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that the assets of the
Borrower are available to pay the creditors of any of its equityholders or any
Affiliate thereof.

(b) It shall maintain records and books of account separate from those of any
other Person.

(c) It shall pay its own operating expenses and liabilities from its own funds.

 

-89-



--------------------------------------------------------------------------------

(d) It shall ensure that the annual financial statements of the Borrower and the
Equityholder shall disclose the effects of the transactions contemplated hereby
in accordance with GAAP.

(e) It shall not hold itself out as being liable for the debts of any other
Person. It shall not pledge its assets to secure the obligations of any other
Person. It shall not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to pay the obligations of any other Person.

(f) It shall keep its assets and liabilities separate from those of all other
entities. Except as expressly contemplated herein with respect to Excluded
Amounts, it shall not commingle its assets with assets of any other Person.

(g) It shall maintain bank accounts or other depository accounts separate from
any other person or entity, including any Affiliate.

(h) It shall not (A) amend, supplement or otherwise modify its Constituent
Documents, except in accordance therewith and with the prior written consent of
the Facility Agent (which consent shall not be unreasonably withheld, delayed or
conditioned) or (B) divide or permit any division of itself.

(i) Except for income tax and consolidated accounting purposes, it shall at all
times hold itself out to the public and all other Persons as a legal entity
separate from its Affiliates and from any other Person.

(j) It shall file its own tax returns separate from those of any other Person,
except to the extent that it is treated as a “disregarded entity” for tax
purposes and is not required to file tax returns under Applicable Law.

(k) It shall conduct its business only in its own name and comply with all
organizational formalities necessary to maintain its separate existence.

(l) It shall maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, that its
assets may be included in a consolidated financial statement of its Affiliate so
long as (i) appropriate notation shall be made on such consolidated financial
statements (if any) to indicate its separateness from such Affiliate and to
indicate that its assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (ii) such assets
shall also be listed on its own separate balance sheet.

(m) It shall not, except for capital contributions or capital distributions
permitted under the terms and conditions of its Constituent Documents and
properly reflected on its books and records and as otherwise expressly required
or permitted by the Transaction Documents, enter into any transaction with an
Affiliate except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction.

 

-90-



--------------------------------------------------------------------------------

(n) It shall maintain a sufficient number of employees (which number may be
zero) in light of its contemplated business purpose and pay the salaries of its
own employees, if any, only from its own funds.

(o) It shall use separate invoices bearing its own name.

(p) It shall correct any known misunderstanding regarding its separate identity
and not identify itself as a department or division of any other Person.

(q) It shall maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require its equityholders to make additional capital contributions.

(r) It shall not acquire any obligation or securities of its members or of any
Affiliate other than the Collateral in compliance with the Transaction
Documents.

(s) It shall not make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that it may invest
in those investments permitted under the Transaction Documents.

(t) It shall not, to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, sale or transfer of all or
substantially all of its assets other than such activities as are expressly
permitted pursuant to the Transaction Documents.

(u) It shall not buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities), except as expressly
contemplated by the Transaction Documents.

(v) Except as expressly permitted by the Transaction Documents, it shall not
form, acquire or hold any subsidiary (whether corporate, partnership, limited
liability company or other) or, except for Equity Securities acquired in
connection with the acquisition of a Collateral Obligation or an offer,
exchange, workout, restructuring or exercise of remedies with respect thereto,
own any equity interest in any other entity.

(w) It shall not own any asset or property other than Collateral and such other
financial assets as permitted by the Transaction Documents.

(x) It shall not engage, directly or indirectly, in any business other than as
required or permitted to be performed by the Transaction Documents.

(y) It shall allocate fairly and reasonably any overhead expenses that are
shared with any of its Affiliates, including for shared office space and for
services performed by an employee of any Affiliate.

(z) Neither the Borrower nor the Equityholder shall take any action contrary to
the “Assumptions and Facts” section in the opinion or opinions of Dechert LLP,
dated the date hereof, relating to certain nonconsolidation and true sale
matters.

 

-91-



--------------------------------------------------------------------------------

(aa) Neither the Servicer nor any other person shall be authorized or empowered,
nor shall they permit the Borrower to take any Material Action without the prior
written consent of one Independent Manager. The Constituent Documents of the
Borrower shall include the following provisions: (a) at all times there shall
be, and Borrower shall cause there to be, at least one Independent Manager;
(b) the Borrower shall not, without the prior written consent of such
Independent Manager, on behalf of itself or Borrower, take any Material Action
or any action that might cause such entity to become insolvent, and when voting
with respect to such matters, the Independent Manager shall consider only the
interests of the Borrower, including its creditors; and (c) no Independent
Manager of the Borrower may be removed or replaced unless the Borrower provides
Lender with not less than five (5) Business Days’ prior written notice of
(i) any proposed removal of an Independent Manager, together with a statement as
to the reasons for such removal, and (ii) the identity of the proposed
replacement Independent Manager, together with a certification that such
replacement satisfies the requirements set forth in the organizational documents
of the Borrower for an Independent Manager. No resignation or removal of an
Independent Manager shall be effective until a successor Independent Manager is
appointed and has accepted his or her appointment. No Independent Manager may be
removed other than for Cause.

Section 10.6 Hedging Agreements. (a) With respect to any Fixed Rate Collateral
Obligation, the Borrower may, at its sole cost and expense, obtain and deliver
to the Collateral Agent (with a copy to the Facility Agent) one or more Hedging
Agreements from qualified Hedge Counterparties having, singly or in the
aggregate, an Aggregate Notional Amount not less than the amount determined by
the Facility Agent in its reasonable discretion, which (1) shall each have a
notional principal amount equal to or greater than $1,000,000, (2) may provide
for reductions of the Aggregate Notional Amount on each Distribution Date on an
amortization schedule for such Aggregate Notional Amount assuming a 0.0 ABS
prepayment speed (or such other ABS prepayment speed as may be approved in
writing by the Facility Agent) and zero losses, and (3) shall have other terms
and conditions and be represented by Hedging Agreements otherwise acceptable to
the Facility Agent in its reasonable discretion.

(b) In the event that any Hedge Counterparty defaults in its obligation to make
a payment to the Borrower under one or more Hedging Agreements on any date on
which payments are due pursuant to a Hedging Agreement, the Borrower shall make
a demand no later than the Business Day following such default on such Hedge
Counterparty, or any guarantor, if applicable, demanding payment under the
applicable Hedging Agreement in accordance with the terms of such Hedging
Agreement. The Borrower shall give notice to the Facility Agent upon the
continuing failure by any Hedge Counterparty to perform its obligations during
the two Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Facility Agent.

(c) [Reserved].

(d) [Reserved].

 

-92-



--------------------------------------------------------------------------------

(e) The Servicer or the Borrower shall notify the Facility Agent and the
Collateral Agent within five Business Days after a Responsible Officer of such
Person shall obtain knowledge that the senior unsecured debt rating of a Hedge
Counterparty has been withdrawn, reduced or placed on negative credit watch by
any Rating Agency.

(f) The Borrower may, at its sole cost and expense, at any time obtain a
Replacement Hedging Agreement with the consent (in its sole discretion) of the
Facility Agent.

(g) The Borrower shall not agree to any material amendment to any Hedging
Agreement without the consent (in its sole discretion) of the Facility Agent.

(h) The Borrower shall notify the Facility Agent and the Collateral Agent after
a Responsible Officer of the Borrower shall obtain actual knowledge of the
transfer by the related Hedge Counterparty of any Hedging Agreement, or any
interest or obligation thereunder.

(i) The Borrower, with the consent of the Facility Agent in its sole discretion,
may sell all or a portion of the Hedging Agreements. The Borrower shall have the
duty of obtaining a fair market value price for the sale of any Hedging
Agreement, notifying the Facility Agent and the Collateral Agent of prospective
purchasers and bids, and selecting the purchaser of such Hedging Agreement. The
Borrower and, at the Borrower’s request, the Collateral Agent, upon receipt of
the purchase price in the Collection Account shall, with the prior written
consent of the Facility Agent, execute all documentation necessary to release
the Lien of the Collateral Agent on such Hedging Agreement and proceeds thereof.

Section 10.7 [Reserved].

Section 10.8 Taxes. For U.S. federal income tax purposes, the Borrower will be
an entity disregarded as separate from the Equityholder and the Equityholder
will be a U.S. Person, assuming that the Advances will be treated as
indebtedness for U.S. federal income tax purposes. The Borrower will file on a
timely basis all federal and other material Tax returns (including foreign,
federal, state, local and otherwise) required to be filed, if any, and will pay
all federal and other material Taxes due and payable by it and any assessments
made against it or any of its property (other than any amount the validity of
which is contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP are provided on the books of the
Borrower).

Section 10.9 Merger, Consolidation, Etc. Except in connection with a permanent
reduction and payment in full (in accordance with Section 2.4) of the aggregate
principal amount of all Advances, the Borrower shall not merge or consolidate
with any other Person or permit any other Person to become the successor to all
or substantially all of its business or assets without the prior written consent
of the Facility Agent in its sole discretion.

Section 10.10 Deposit of Collections. The Borrower shall transfer, or cause to
be transferred, all Collections to the applicable Collection Account by no later
than the close of business on the Business Day following the date such
Collections are received by the Borrower, the Equityholder, the Servicer or any
of their respective Affiliates.

 

-93-



--------------------------------------------------------------------------------

Section 10.11 Indebtedness; Guarantees. The Borrower shall not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness permitted
under the Transaction Documents. The Borrower shall incur no Indebtedness
secured by the Collateral other than the Obligations. The Borrower shall not
assume, guarantee, endorse or otherwise be or become directly or contingently
liable for the obligations of any Person by, among other things, agreeing to
purchase any obligation of another Person, agreeing to advance funds to such
Person or causing or assisting such Person to maintain any amount of capital,
other than as expressly permitted under the Transaction Documents.

Section 10.12 Limitation on Purchases from Affiliates. Other than pursuant to
the Sale Agreement or otherwise permitted under this Agreement, the Borrower
shall not purchase any asset from the Equityholder or the Servicer or any
Affiliate of the Borrower, the Equityholder or the Servicer.

Section 10.13 Transaction Documents. Except as otherwise expressly permitted
herein, it shall not cancel or terminate any of the Transaction Documents to
which it is party (in any capacity), or consent to or accept any cancellation or
termination of any of such agreements, or amend or otherwise modify any term or
condition of any of the Transaction Documents to which it is party (in any
capacity) or give any consent, waiver or approval under any such agreement, or
waive any default under or breach of any of the Transaction Documents to which
it is party (in any capacity) or take any other action under any such agreement
not required by the terms thereof, unless (in each case) the Facility Agent
shall have given its prior written consent thereto in its sole discretion.

Section 10.14 Preservation of Existence. The Borrower shall do or cause to be
done all things necessary to (i) preserve and keep in full force and effect its
existence as a limited liability company and take all reasonable action to
maintain its rights and franchises in the jurisdiction of its formation and
(ii) qualify and remain qualified as a limited liability company in good
standing in each jurisdiction where the failure to qualify and remain qualified
would reasonably be expected to have a Material Adverse Effect.

Section 10.15 Limitation on Investments. The Borrower shall not form, or cause
to be formed, any Subsidiaries; or make or suffer to exist any loans or advances
to, or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Transaction Documents.

Section 10.16 Distributions. (a) The Borrower shall not declare or make
(i) payment of any distribution on or in respect of any equity interests, or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of any option, warrant or other right to acquire such equity
interests; provided that no more frequently than once per Collection Period, the
Borrower may make one or more distributions of (A)(1) Interest Collections,
(2) Principal Collections and (3) any Collateral Obligations or other assets of
the Borrower, in each case, with the prior written consent of the Facility Agent
(which consent shall not be unreasonably withheld, conditioned or delayed) and
if after giving effect to such distribution, (v) as certified in writing by the
Borrower and Servicer to the Facility Agent, sufficient proceeds remain for all

 

-94-



--------------------------------------------------------------------------------

payments to be made pursuant to Section 8.3(a)(i) (other than clause (L) or (M)
thereof) and Section 8.3(a)(ii) (other than clause (J) thereof) on the next
Distribution Date, (w) no Unmatured Event of Default or Event of Default shall
have occurred and be continuing, (x) each Collateral Quality Test and the
Collateral Portfolio Test is satisfied, (y) each Coverage Test is satisfied and
(z) the Advances outstanding do not exceed the Borrowing Base, and (B) any
amounts paid to it pursuant to Section 8.3(a) on the applicable Distribution
Date.

(b) Prior to foreclosure by the Facility Agent upon any Collateral pursuant to
Section 13.3(c), nothing in this Section 10.16 or otherwise in this Agreement
shall restrict the Borrower from exercising any Warrant Assets issued to it by
Obligors from time to time to the extent funds are available to the Borrower
under Section 8.3(a) or made available to the Borrower by the Equityholder.

Section 10.17 Performance of Borrower Assigned Agreements. The Borrower shall
(i) perform and observe in all material respects all the terms and provisions of
the Transaction Documents (including each of the Borrower Assigned Agreements)
to which it is a party to be performed or observed by it, maintain such
Transaction Documents in full force and effect, and enforce such Transaction
Documents in accordance with their terms, and (ii) upon reasonable request of
the Facility Agent, make to any other party to such Transaction Documents such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.

Section 10.18 Further Assurances; Financing Statements. (a) The Borrower agrees
that at any time and from time to time, at its expense and upon reasonable
request of the Facility Agent or the Collateral Agent, it shall promptly execute
and deliver all further instruments and documents, and take all reasonable
further action, that is necessary or desirable to perfect and protect the
assignments and security interests granted or purported to be granted by this
Agreement or to enable the Collateral Agent or any of the Secured Parties to
exercise and enforce its rights and remedies under this Agreement with respect
to any Collateral. Without limiting the generality of the foregoing, the
Borrower authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Collateral Agent (acting solely at the Facility Agent’s
request) may reasonably request to protect and preserve the assignments and
security interests granted by this Agreement. Such financing statements filed
against the Borrower may describe the Collateral in the same manner specified in
Section 12.1 or in any other manner as the Facility Agent may reasonably
determine is necessary to ensure the perfection of such security interest
(without disclosing the names of, or any information relating to, the Obligors
thereunder), including describing such property as all assets or all personal
property of the Borrower whether now owned or hereafter acquired.

(b) The Borrower and each Secured Party hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Facility Agent, to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral.

(c) It shall furnish to the Collateral Agent and the Facility Agent from time to
time such statements and schedules further identifying and describing the
Related Security

 

-95-



--------------------------------------------------------------------------------

and such other reports in connection with the Collateral as the Collateral Agent
(acting solely at the Facility Agent’s request) or the Facility Agent may
reasonably request, all in reasonable detail.

Section 10.19 Obligor Payment Instructions. The Borrower acknowledges that the
power of attorney granted in Section 13.10 to the Collateral Agent permits the
Collateral Agent to send (at the Facility Agent’s written direction after the
occurrence and during the continuance of an Event of Default) Obligor
notification forms to give notice to the Obligors or loan agents, as applicable,
of the Collateral Agent’s interest in the Collateral and the obligation to make
payments as directed by the Collateral Agent (at the written direction of the
Facility Agent). The Borrower further agrees that it shall (or it shall cause
the Servicer to) provide prompt notice to the Facility Agent of any misdirected
or errant payments made by any Obligor with respect to any Collateral Obligation
and direct such Obligor or loan agent, as applicable, to make payments as
required hereunder.

Section 10.20 Delivery of Collateral Obligation Files. The Borrower (or the
Servicer on behalf of the Borrower) shall deliver to the Collateral Custodian
(with a copy to the Facility Agent) the Collateral Obligation Files identified
on the related Document Checklist promptly upon receipt but in no event later
than five (5) Business Days prior to the related Funding Date; provided that any
file-stamped document included in any Collateral Obligation File shall be
delivered as soon as they are reasonably available (even if not within five
(5) Business Days prior to the related Funding Date). In addition, promptly
following the occurrence of an Event of Default, the Borrower shall deliver to
the Collateral Custodian (with a copy to the Facility Agent at the email
addresses set forth above) a fully executed assignment in blank for each
Collateral Obligation for which the Servicer, the Equityholder or any of their
respective Affiliates is the loan agent. The Borrower shall maintain (or cause
to be maintained) for the Secured Parties in accordance with their respective
interests all other Records that evidence or relate to the Collections not
previously delivered to the Collateral Agent and shall, as soon as reasonably
practicable upon demand of the Facility Agent, make available, or, upon the
Facility Agent’s demand following the occurrence and during the continuation of
an Event of Default, deliver to the Facility Agent copies of all such Records
which evidence or relate to the Collections.

Section 10.21 Collateral Obligation Schedule. No later than the Reporting Date
after the end of each March, June, September and December of each year, the
Borrower shall deliver an update of the Collateral Obligation Schedule to the
Facility Agent (with a copy to the Collateral Agent), certified true and correct
in all material respects by each of the Borrower and the Servicer.

Section 10.22 Notice to Specified Obligors. With respect to any Collateral
Obligation where the related Obligor is also an obligor in respect of a Variable
Funding Asset on which the Equityholder or any Affiliate thereof is a lender,
the Borrower shall, or shall cause the Servicer to, deliver notice to each such
Obligor or loan agent, as applicable, within ten Business Days of the related
Cut-Off Date that the related Collateral Obligation has been assigned to the
Borrower.

 

-96-



--------------------------------------------------------------------------------

Section 10.23 ERISA.

(a) The Borrower will not become a Benefit Plan Investor at any time while any
Obligations are outstanding.

(b) The Borrower will not take any action, or omit to take any action, which
would give rise to a non-exempt prohibited transaction under
Section 406(a)(1)(B) of ERISA or Section 4975(c)(1)(B) of the Code that would
subject any Lender to any tax, penalty, damages, or any other claim for relief
under ERISA or the Code.

(c) The Borrower shall not sponsor, maintain, or contribute to, any Plan. Except
as would not reasonably be expected to have a Material Adverse Effect, (i) the
Borrower shall not, and shall not permit any ERISA Affiliate to, permit to exist
any occurrence of any ERISA Event, and (ii) the Borrower shall not permit any
ERISA Affiliate to sponsor, maintain, contribute to, or incur any liability in
respect of, any Plan.

Section 10.24 Proceedings.(a) As soon as possible and in any event within five
(5) Business Days after a Responsible Officer of the Borrower receives notice or
obtains actual knowledge thereof, notice of any settlement of, material judgment
(including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Collateral (taken as a
whole), the Transaction Documents, the Collateral Agent’s interest in the
Collateral, or the Borrower; provided that notwithstanding the foregoing, any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Collateral (taken as a whole), the Transaction Documents, the
Collateral Agent’s interest in the Collateral, or the Borrower in excess of
$100,000 (after any expected insurance proceeds) shall be deemed to be material
for purposes of this Section 10.24.

Section 10.25 Policies and Procedures for Sanctions. The Borrower has instituted
and maintained policies and procedures reasonably designed to promote and ensure
continued compliance with Sanctions.

Section 10.26 Compliance with Sanctions. The Borrower shall not directly or
indirectly use the proceeds of the Advances, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture, partner or other
Person or entity, to fund or facilitate (i) any activities of or business with
any Sanction Target, (ii) any activities of or business in any Sanctioned
Country or (iii) in any other manner that would result in a violation by any
Person of Sanctions.

Section 10.27 Compliance with Anti-Money Laundering. The Borrower shall comply
in all material respects with all applicable Anti-Money Laundering Laws and
shall provide notice to the Facility Agent, within five (5) Business Days, of
the Borrower’s receipt of any Anti-Money Laundering Law regulatory notice or
action involving the Borrower. The Borrower and its Affiliates have instituted
and shall maintain policies and procedures reasonably designed to promote and
ensure compliance with the Anti-Money Laundering Laws.

 

-97-



--------------------------------------------------------------------------------

Section 10.28 Ineligible Collateral. At the direction of the Facility Agent (in
its sole discretion), the Borrower shall promptly divest any asset that does not
satisfy the definition of “Eligible Collateral Obligation” or “Permitted
Investment” if (a) any Lender determines that such asset is reasonably likely to
result in any reputational harm to such Lender (in such Lender’s sole
discretion) or (b) the Facility Agent determines that the Borrower’s ownership
of such asset is reasonably likely to (x) have materially adverse regulatory
consequences for any Lender (in such Lender’s sole discretion) or (y) result in
unfavorable capital treatment for any Lender (in such Lender’s sole discretion).
The Facility Agent agrees to cooperate in good faith with any waivers necessary
to permit such divestiture and acknowledges that it does not have any discretion
with respect to selecting the purchaser of any asset divested pursuant to this
Section 10.28.

ARTICLE XI

THE COLLATERAL AGENT

Section 11.1 Appointment of Collateral Agent. U.S. Bank National Association is
hereby appointed as Collateral Agent pursuant to the terms hereof. The Secured
Parties hereby appoint the Collateral Agent to act exclusively as the agent for
purposes of perfection of a security interest in the Collateral and Collateral
Agent of the Secured Parties to act as specified herein and in the other
Transaction Documents to which the Collateral Agent is a party. The Collateral
Agent hereby accepts such agency appointment to act as Collateral Agent pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Agent or Collateral Custodian pursuant to the terms hereof.

Section 11.2 Monthly Reports. The Collateral Agent shall prepare and deliver the
Monthly Report in accordance with Section 8.5 and distribute funds in accordance
with such Monthly Report in accordance with Section 8.3.

Section 11.3 Collateral Administration. The Collateral Agent shall make
available a database of certain characteristics of the Collateral on an ongoing
basis, and provide to the Borrower, the Servicer and the Facility Agent certain
reports, schedules and calculations, all as more particularly described in this
Section 11.3, based upon information and data received from the Servicer
pursuant to Section 7.7.

(a) In connection therewith, the Collateral Agent shall:

(i) within 15 days after the Closing Date, create a database with respect to the
Collateral that has been pledged to the Collateral Agent for the benefit of the
Secured Parties from time to time, comprised of the Collateral Obligations
credited to the Accounts from time to time and Permitted Investments in which
amounts held in the Accounts may be invested from time to time, as provided in
this Agreement (the “Collateral Database”);

(ii) update the Collateral Database on a periodic basis for changes and to
reflect the sale or other disposition of assets included in the Collateral and
any additional Collateral from time to time, in each case based upon, and to the
extent of, information furnished to the Collateral Agent by the Facility Agent,
the Borrower or the Servicer as may be reasonably

 

-98-



--------------------------------------------------------------------------------

required by the Collateral Agent from time to time or based upon notices
received by the Collateral Agent from the issuer, or trustee or agent bank under
an underlying instrument, or similar source;

(iii) track the receipt and allocation to the Collection Account of Principal
Collections and Interest Collections and any withdrawals therefrom and, on each
Business Day, provide to the Servicer and Facility Agent daily reports
reflecting such actions to the accounts as of the close of business on the
preceding Business Day and the Collateral Agent shall provide any such report to
the Facility Agent or the Servicer, as applicable, upon its request therefor;

(iv) distribute funds in accordance with such Monthly Report in accordance with
Section 8.3;

(v) prepare and deliver to the Facility Agent, the Borrower and the Servicer on
each Reporting Date, the Monthly Report and any update pursuant to Section 8.5
when requested by the Servicer, the Borrower or the Facility Agent, on the basis
of the information contained in the Collateral Database as of the applicable
Determination Date, the information provided by each Lender and the Facility
Agent pursuant to Section 3.4 and such other information as may be provided to
the Collateral Agent by the Borrower, the Servicer, the Facility Agent or any
Lender;

(vi) provide other such information with respect to the Collateral as may be
routinely maintained by the Collateral Agent in performing its ordinary
Collateral Agent function pursuant hereunder, as the Borrower, the Servicer, the
Facility Agent or any Lender may reasonably request from time to time;

(vii) upon the written request of the Servicer on any Business Day and within
four hours after the Collateral Agent’s receipt of such request (provided such
request is received by 12:00 p.m. (New York time) on such date (otherwise such
request will be deemed made on the next succeeding Business Day)) and the
Collateral Agent maintains or has received any information reasonably needed and
requested by it, the Collateral Agent shall perform the following functions: as
of the date the Servicer commits on behalf of the Borrower to purchase
Collateral Obligations to be included in the Collateral, perform a pro forma
calculation of the tests and other requirements set forth in Sections 6.2(d) and
(e), in each case, based upon information contained in the Collateral Database
and report the results thereof to the Servicer in a mutually agreed format;

(viii) upon the Collateral Agent’s receipt on any Business Day of written
notification from the Servicer of its intent to sell (in accordance with
Section 7.10) Collateral Obligations and the Collateral Agent maintains or has
received any information reasonably needed and requested by it, the Collateral
Agent shall perform, within four hours after the Collateral Agent’s receipt of
such request (provided such request is received by no later than 12:00 p.m. (New
York time) on such date, otherwise such request will be deemed made on the next
succeeding Business Day) a pro forma calculation of the tests and other
requirements set forth in Section 7.10(d)(v) and based upon information
contained in the Collateral Database and information furnished by the Servicer,
compare the results thereof and report the results to the Servicer in a mutually
agreed format; and

 

-99-



--------------------------------------------------------------------------------

(ix) track the Principal Balance of each Collateral Obligation and report such
balances to the Facility Agent and the Servicer no later than 12:00 Noon (New
York City time) on each Business Day as of the close of business on the
preceding Business Day.

(b) The Collateral Agent shall provide to the Servicer and the Facility Agent a
copy of all written notices and communications received by it identified as
being sent to it in connection with the Collateral Obligations and the other
Collateral held hereunder which it receives from the related Obligor,
participating bank and/or agent bank. In no instance shall the Collateral Agent
be under any duty or obligation to take any action on behalf of the Servicer or
the Facility Agent in respect of the exercise of any voting or consent rights,
or similar actions, unless it receives specific written instructions from the
Servicer, prior to the occurrence of an Event of Default or the Facility Agent,
after the occurrence and during the continuation of an Event of Default, in
which event the Collateral Agent shall vote, consent or take such other action
in accordance with such instructions.

(c) In addition to the above:

(i) The Facility Agent and each Secured Party further authorizes the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Facility Agent) as its agent to
execute and deliver all further instruments and documents, and take all further
action (at the written direction of the Facility Agent) necessary or desirable
in order to perfect, protect or more fully evidence the security interests
granted by the Borrower hereunder, or to enable any of them to exercise or
enforce any of their respective rights hereunder, including, without limitation,
the execution or filing by the Collateral Agent as secured party/assignee of
such financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Collateral Obligations now existing or
hereafter arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove. Nothing in this
Section 11.3(c)(i) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral, including to file
financing and continuation statements in respect of the Collateral in accordance
with Section 10.1. It is understood and agreed that any and all actions
performed by the Collateral Agent in connection with this Section 11.3(c)(i)
shall be at the written direction of the Facility Agent, and the Collateral
Agent shall have no responsibility or liability in connection with determining
any actions necessary or desirable to perfect, protect or more fully secure the
security interest granted by the Borrower hereunder or to enable any Person to
exercise or enforce any of their respective rights hereunder.

(ii) The Facility Agent may direct the Collateral Agent in writing to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall

 

-100-



--------------------------------------------------------------------------------

not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the written direction of the Facility
Agent; provided that the Collateral Agent shall not be required to take any
action hereunder at the request of the Facility Agent, any Secured Parties or
otherwise if the taking of such action, in the determination of the Collateral
Agent, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Collateral Agent to
liability hereunder or otherwise (unless it has received indemnity which it
reasonably deems to be satisfactory with respect thereto). In the event the
Collateral Agent requests the consent of the Facility Agent and the Collateral
Agent does not receive a consent (either positive or negative) from the Facility
Agent within ten (10) Business Days of its receipt of such request, then the
Facility Agent shall be deemed to have declined to consent to the relevant
action.

(iii) Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it. The Collateral Agent
shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Facility Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Collateral Agent has knowledge
of such matter or written notice thereof is received by the Collateral Agent.

(d) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Facility Agent as to the course of
action desired by it. If the Collateral Agent does not receive such instructions
within two (2) Business Days after it has requested them, the Collateral Agent
may, but shall be under no duty to, take or refrain from taking any such courses
of action. The Collateral Agent shall act in accordance with instructions
received after such two Business Day period except to the extent it has already,
in good faith, taken or committed itself to take, action inconsistent with such
instructions. The Collateral Agent shall be entitled to rely on the advice of
legal counsel and independent accountants in performing its duties hereunder and
shall be deemed to have acted in good faith if it acts in accordance with such
advice.

(e) Concurrently herewith, the Facility Agent directs the Collateral Agent and
the Collateral Agent is authorized to enter into the Account Control Agreement
and any other related agreements in the form delivered to the Collateral Agent.
For the avoidance of doubt, all of the Collateral Agent’s rights, protections
and immunities provided herein shall apply to the Collateral Agent in its
capacity as Loan Registrar and for any actions taken or omitted to be taken
under the Account Control Agreement and any other related agreements in such
capacity.

Section 11.4 Removal or Resignation of Collateral Agent. After the expiration of
the 180 day period commencing on the date hereof, the Collateral Agent may at
any time resign and terminate its obligations under this Agreement upon at least
60 days’ prior written notice to the

 

-101-



--------------------------------------------------------------------------------

Servicer, the Borrower and the Facility Agent; provided, that no resignation or
removal of the Collateral Agent will be permitted unless a successor Collateral
Agent has been appointed which successor Collateral Agent, so long as no Event
of Default has occurred and is continuing, is reasonably acceptable to the
Servicer. Promptly after receipt of notice of the Collateral Agent’s
resignation, the Facility Agent shall promptly appoint a successor Collateral
Agent by written instrument, in duplicate, copies of which instrument shall be
delivered to the Borrower, the Servicer, the resigning Collateral Agent and to
the successor Collateral Agent. In the event no successor Collateral Agent shall
have been appointed within 60 days after the giving of notice of such
resignation, the Collateral Agent may petition any court of competent
jurisdiction to appoint a successor Collateral Agent. The Facility Agent upon at
least 60 days’ prior written notice to the Collateral Agent, may with or without
cause (with the consent of the Servicer, such consent not to be unreasonably
withheld, delayed or conditioned), remove and discharge the Collateral Agent or
any successor Collateral Agent thereafter appointed from the performance of its
duties under this Agreement. Promptly after giving notice of removal of the
Collateral Agent, the Facility Agent shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Collateral Agent. Any such
appointment shall be accomplished by written instrument and one original
counterpart of such instrument of appointment shall be delivered to the
Collateral Agent and the successor Collateral Agent, with a copy delivered to
the Borrower and the Servicer.

Section 11.5 Representations and Warranties. The Collateral Agent represents and
warrants to the Borrower, the Facility Agent, the Lenders and Servicer that:

(a) the Collateral Agent has the corporate power and authority and the legal
rights to execute and deliver, and to perform its obligations under, this
Agreement, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Agreement;

(b) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Official Body and no consent of any other Person
(including any stockholder or creditor of the Collateral Agent) is required in
connection with the execution, delivery performance, validity or enforceability
of this Agreement; and

(c) this Agreement has been duly executed and delivered on behalf of the
Collateral Agent and constitutes a legal, valid and binding obligation of the
Collateral Agent enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law).

Section 11.6 No Adverse Interest of Collateral Agent. By execution of this
Agreement, the Collateral Agent represents and warrants that it currently holds
and during the existence of this Agreement shall hold, no adverse interest, by
way of security or otherwise, in any Collateral Obligation or any document in
the Collateral Obligation Files. Neither the Collateral Obligations nor any
documents in the Collateral Obligation Files shall be subject to any security
interest, lien or right of set-off by the Collateral Agent or any third party
claiming through the Collateral Agent, and the Collateral Agent shall not
pledge, encumber, hypothecate, transfer, dispose of, or otherwise grant any
third party interest in, the Collateral Obligations or documents in the

 

-102-



--------------------------------------------------------------------------------

Collateral Obligation Files, except that the preceding clause shall not apply to
the Collateral Agent or the Collateral Custodian with respect to (i) the
Collateral Agent Fees and Expenses or the Collateral Custodian Fees and
Expenses, and (ii) in the case of any accounts, with respect to (x) returned or
charged-back items, (y) reversals or cancellations of payment orders and other
electronic fund transfers, or (z) overdrafts in the Collection Account.

Section 11.7 Reliance of Collateral Agent. In the absence of bad faith on the
part of the Collateral Agent, the Collateral Agent may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any request, instruction, certificate, opinion or other document
furnished to the Collateral Agent, reasonably believed by the Collateral Agent
to be genuine and to have been signed or presented by the proper party or
parties and conforming to the requirements of this Agreement; but in the case of
a request, instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Collateral Agent, the Collateral
Agent shall be under a duty to examine the same in accordance with the
requirements of this Agreement to determine that they conform to the form
required by such provision. For avoidance of doubt, Collateral Agent may rely
conclusively on Borrowing Base Certificates and Officer’s Certificates delivered
by the Servicer. The Collateral Agent shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within the discretion or
powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.

Section 11.8 Limitation of Liability and Collateral Agent Rights. (a) The
Collateral Agent may conclusively rely on and shall be fully protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Collateral
Agent may rely conclusively on and shall be fully protected in acting upon
(i) the written instructions of any designated officer of the Facility Agent or
(ii) the verbal instructions of the Facility Agent.

(b) The Collateral Agent may consult counsel satisfactory to it with a national
reputation in the applicable matter and the advice or opinion of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice or opinion of such counsel.

(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith,
reckless disregard or grossly negligent performance or omission of its duties.

(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral.

 

-103-



--------------------------------------------------------------------------------

(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
the other Transaction Documents to which it is a party and no covenants or
obligations shall be implied in this Agreement against the Collateral Agent.

(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(h) In case any reasonable question arises as to its duties hereunder or under
any other Transaction Document, the Collateral Agent may, so long as no Event of
Default has occurred and is continuing, request instructions from the Servicer
and may, after the occurrence and during the continuance of an Event of Default,
request instructions from the Facility Agent, and shall be entitled at all times
to refrain from taking any action unless it has received written instructions
from the Servicer or the Facility Agent, as applicable. The Collateral Agent
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Facility Agent. In no
event shall the Collateral Agent be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(i) In the event that the Collateral Custodian is not the same entity as the
Collateral Agent, the Collateral Agent shall not be liable for the acts or
omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian.

(j) Without limiting the generality of any terms of this section, the Collateral
Agent shall have no liability for any failure, inability or unwillingness on the
part of the Servicer, the Facility Agent or the Borrower to provide accurate and
complete information on a timely basis to the Collateral Agent, or otherwise on
the part of any such party to comply with the terms of this Agreement, and shall
have no liability for any inaccuracy or error in the performance or observance
on the Collateral Agent’s part of any of its duties hereunder that is caused by
or results from any such inaccurate, incomplete or untimely information received
by it, or other failure on the part of any such other party to comply with the
terms hereof.

(k) The Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document; provided,
however, that, if the form thereof is prescribed by this Agreement, the
Collateral Agent shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer of the Collateral Agent. It is expressly

 

-104-



--------------------------------------------------------------------------------

acknowledged by the Borrower, the Servicer and the Facility Agent that
application and performance by the Collateral Agent of its various duties
hereunder (including, without limitation, recalculations to be performed in
respect of the matters contemplated hereby) shall be based upon, and in reliance
upon, data, information and notice provided to it by the Servicer, the Facility
Agent, the Borrower and/or any related bank agent, obligor or similar party with
respect to the Collateral Obligation, and the Collateral Agent shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate). Nothing herein shall impose or imply any duty or
obligation on the part of the Collateral Agent to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any issuer of the Collateral is in default or in compliance with the
underlying documents governing or securing such securities, from time to time.
For purposes of tracking changes in ratings, the Collateral Agent shall be
entitled to use and rely (in good faith) exclusively upon a single reputable
electronic financial information reporting service (which for ratings by
Standard & Poor’s shall be www.standardpoors.com or www.ratingsdirect.com) and
shall have no liability for any inaccuracies in the information reported by, of
other errors or omissions of, any such service. It is hereby expressly agreed
that Bloomberg Financial Markets is one such reputable service.

(l) The Collateral Agent may exercise any of its rights or powers hereunder or
perform any of its duties hereunder (or under any other Transaction Document)
either directly or, by or through agents or attorneys, and the Collateral Agent
shall not be liable for any misconduct or negligence on the part of any agent or
attorney appointed hereunder with due care by it. Neither the Collateral Agent
nor any of its affiliates, directors, officers, shareholders, agents or
employees will be liable to the Servicer, the Borrower, the Facility Agent or
any other Person, except by reason of acts or omissions by the Collateral Agent
constituting bad faith, willful misfeasance, gross negligence or reckless
disregard of the Collateral Agent’s duties hereunder. The Collateral Agent shall
in no event have any liability for the actions or omissions of the Borrower, the
Servicer, the Facility Agent or any other Person, and shall have no liability
for any inaccuracy or error in any duty performed by it that results from or is
caused by inaccurate, untimely or incomplete information or data received by it
from the Borrower, the Servicer, the Facility Agent or another Person except to
the extent that such inaccuracies or errors are caused by the Collateral Agent’s
own bad faith, willful misfeasance, gross negligence or reckless disregard of
its duties hereunder. The Collateral Agent shall not be liable for failing to
perform or delay in performing its specified duties hereunder which results from
or is caused by a failure or delay on the part of the Borrower or the Servicer,
the Facility Agent or another Person in furnishing necessary, timely and
accurate information to the Collateral Agent.

(m) The Collateral Agent shall be under no obligation to exercise or honor any
of the rights or powers vested in it by this Agreement or other Transaction
Document at the request or direction of the Facility Agent (or any other Person
authorized or permitted to direct the Collateral Agent hereunder) pursuant to
this Agreement or other Transaction Document, unless the Facility Agent (or such
other Person) shall have offered the Collateral Agent security or indemnity
reasonably acceptable to the Collateral Agent against costs, expenses and
liabilities (including any legal fees) that might reasonably be incurred by it
in compliance with such request or direction.

 

-105-



--------------------------------------------------------------------------------

Section 11.9 Tax Reports. The Collateral Agent shall not be responsible for the
preparation or filing of any reports or returns relating to federal, state or
local income taxes with respect to this Agreement, other than in respect of the
Collateral Agent’s compensation or for reimbursement of expenses.

Section 11.10 Merger or Consolidation. Any Person (i) into which the Collateral
Agent may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Agent shall be a party, or (iii) that may
succeed to the properties and assets of the Collateral Agent substantially as a
whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Collateral Agent hereunder, shall
be the successor to the Collateral Agent under this Agreement without further
act of any of the parties to this Agreement.

Section 11.11 Collateral Agent Compensation. As compensation for its activities
hereunder, the Collateral Agent (in each of its capacities hereunder and as
Securities Intermediary under the Account Control Agreement) shall be entitled
to its fees and expenses from the Borrower as set forth in the Collateral Agent
and Collateral Custodian Fee Letter and any other accrued and unpaid expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower or the Servicer, or both but without duplication, to the
Collateral Agent and the Securities Intermediary under the Transaction Documents
(including, without limitation, Indemnified Amounts payable under Article XVI)
(collectively, the “Collateral Agent Fees and Expenses”). The Borrower agrees to
reimburse the Collateral Agent in accordance with the provisions of Section 8.3
for all reasonable, out-of-pocket, documented expenses, disbursements and
advances incurred or made by the Collateral Agent in accordance with any
provision of this Agreement or the other Transaction Documents or in the
enforcement of any provision hereof or in the other Transaction Documents. The
Collateral Agent’s entitlement to receive fees (other than any previously
accrued and unpaid fees) shall cease on the earlier to occur of (i) its removal
as Collateral Agent and appointment and acceptance by the successor Collateral
Agent pursuant to Section 11.4 or (ii) the termination of this Agreement.

Section 11.12 Compliance with Applicable Anti-Bribery and Corruption,
Anti-Terrorism and Anti-Money Laundering Regulations. In order to comply with
Applicable Banking Law, the Collateral Agent and the Collateral Custodian are
required to obtain, verify, record and update certain information relating to
individuals and entities which maintain a business relationship with the
Collateral Agent and the Collateral Custodian. Accordingly, each of the parties
agrees to provide to the Collateral Agent and the Collateral Custodian, upon
their reasonable request from time to time such identifying information and
documentation as may be available for such party in order to enable the
Collateral Agent and the Collateral Custodian to comply with Applicable Banking
Law.

Section 11.13 Electronic Communications and Signatures. (a) The Collateral Agent
agrees to accept and act upon instructions or directions pursuant to this
Agreement and the other Transaction Documents sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods, provided that any
Person providing such instructions or directions shall provide to the Collateral
Agent an incumbency certificate listing authorized Persons designated to provide
such instructions or directions, which incumbency certificate shall be

 

-106-



--------------------------------------------------------------------------------

amended whenever a person is added or deleted from the listing. If such person
elects to give the Collateral Agent email or facsimile instructions (or
instructions by a similar electronic method) and the Collateral Agent in its
discretion elects to act upon such instructions, the Collateral Agent’s
reasonable understanding of such instructions shall be deemed controlling. The
Collateral Agent shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Collateral Agent’s reliance upon and compliance
with such instructions notwithstanding such instructions conflicting with or
being inconsistent with a subsequent written instruction. Any Person providing
such instructions or directions agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Collateral Agent, including the risk of the Collateral Agent acting on
unauthorized instructions, and the risk of interception and misuse by third
parties.

(b) By executing this Agreement, the parties hereto hereby acknowledge and
agree, and direct the Collateral Agent to acknowledge and agree and the
Collateral Agent does hereby acknowledge and agree, that execution of this
Agreement, any instruction, direction, notice, form or other document executed
by the any party to this Agreement or the Transaction Documents in connection
with this Agreement or such other Transaction Documents, by electronic
signatures (whether by Orbit, Adobe Fill & Sign, Adobe Sign, DocuSign, or any
other similar platform identified by such party and reasonably available at no
undue burden or expense to the Collateral Agent) shall be permitted hereunder
notwithstanding anything to the contrary herein and such electronic signatures
shall be legally binding as if such electronic signatures were handwritten
signatures. Any electronically signed document delivered via email from a person
purporting to be a Responsible Officer shall be considered signed or executed by
such Responsible Officer on such party’s behalf. The parties hereto also hereby
acknowledge and agree that the Collateral Agent shall have no duty to inquire
into or investigate the authenticity or authorization of any such electronic
signature and shall be entitled to conclusively rely on any such electronic
signature without any liability with respect thereto.

ARTICLE XII

GRANT OF SECURITY INTEREST

Section 12.1 Borrower’s Grant of Security Interest. As security for the prompt
payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield, all
Fees and other amounts at any time owing hereunder), the Borrower hereby assigns
and pledges to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties, a
security interest in and lien upon the following (other than Retained Interests
and Excluded Amounts), in each case whether now or hereafter existing or in
which Borrower now has or hereafter acquires an interest and wherever the same
may be located (collectively, the “Collateral”):

(a) all Collateral Obligations;

(b) all Related Security;

 

-107-



--------------------------------------------------------------------------------

(c) this Agreement, the Sale Agreement and all other documents now or hereafter
in effect to which the Borrower is a party (collectively, the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due under or pursuant to the Borrower Assigned Agreements, (ii) all
rights of the Borrower to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Borrower Assigned Agreements, (iii) claims of
the Borrower for damages arising out of or for breach of or default under the
Borrower Assigned Agreements, and (iv) the right of the Borrower to amend, waive
or terminate the Borrower Assigned Agreements, to perform under the Borrower
Assigned Agreements and to compel performance and otherwise exercise all
remedies and rights under the Borrower Assigned Agreements; provided, however,
that so long as no Event of Default has occurred and is continuing, the Borrower
shall be entitled to exercise any such rights and make any such claims;

(d) all of the following (the “Account Collateral”):

(i) each Account, all funds held in any Account (other than Excluded Amounts),
and all certificates and instruments, if any, from time to time representing or
evidencing any Account or such funds,

(ii) all investments from time to time of amounts in the Accounts and all
certificates and instruments, if any, from time to time representing or
evidencing such investments,

(iii) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by the Collateral Agent or any Secured Party
or any assignee or agent on behalf of the Collateral Agent or any Secured Party
in substitution for or in addition to any of the then existing Account
Collateral, and

(iv) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any and all of the then existing Account Collateral;

(e) all additional property that may from time to time hereafter be granted and
pledged by the Borrower or by anyone on its behalf under this Agreement;

(f) all Accounts, all Certificated Securities, all Chattel Paper, all Documents,
all Equipment, all Financial Assets, all General Intangibles, all Instruments,
all Investment Property, all Inventory, all Securities Accounts, all Security
Certificates, all Security Entitlements and all Uncertificated Securities of the
Borrower;

(g) each Hedging Agreement, including all rights of the Borrower to receive
moneys due and to become due thereunder;

(h) all of the Borrower’s other personal property; and

(i) all Proceeds, accessions, substitutions, rents and profits of any and all of
the foregoing Collateral (including proceeds that constitute property of the
types described in clauses (a) through (h) above) and, to the extent not
otherwise included, all payments under

 

-108-



--------------------------------------------------------------------------------

insurance (whether or not the Collateral Agent or a Secured Party or any
assignee or agent on behalf of the Collateral Agent or a Secured Party is the
loss payee thereof) or any indemnity, warranty or guaranty payable by reason of
loss or damage to or otherwise with respect to any of the foregoing Collateral.

Section 12.2 Borrower Remains Liable. Notwithstanding anything in this
Agreement, (a) except to the extent of the Servicer’s duties under the
Transaction Documents, the Borrower shall remain liable under the Collateral
Obligations, Borrower Assigned Agreements and other agreements included in the
Collateral to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by a Secured
Party or the Collateral Agent of any of its rights under this Agreement shall
not release the Borrower or the Servicer from any of their respective duties or
obligations under the Collateral Obligations, Borrower Assigned Agreements or
other agreements included in the Collateral, (c) the Secured Parties and the
Collateral Agent shall not have any obligation or liability under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral by reason of this Agreement, and (d) neither the Collateral Agent nor
any of the Secured Parties shall be obligated to perform any of the obligations
or duties of the Borrower or the Servicer under the Collateral Obligations,
Borrower Assigned Agreements or other agreements included in the Collateral or
to take any action to collect or enforce any claim for payment assigned under
this Agreement.

Section 12.3 Release of Collateral. In connection with (i) any Collateral
Obligations sold pursuant to Section 7.10, (ii) any Collateral Obligations or
other assets distributed in accordance with Section 10.16 or (iii) any
Repurchased Collateral Obligations or Substituted Collateral Obligations
repurchased or substituted, as applicable, pursuant to the Sale Agreement and,
in each case, on the applicable date of substitution or deposit into the
Collection Account of all required amounts (if any) specified in the applicable
provision of this Agreement or the Sale Agreement, the Collateral Agent, on
behalf of the Secured Parties, shall, automatically and without further action
be deemed to, and hereby does, transfer, assign and set-over to the Borrower,
without recourse, representation or warranty, all the right, title and interest
of the Collateral Agent, for the benefit of the Secured Parties in, to and under
such Collateral Obligation and all future monies due or to become due with
respect thereto, the Related Security, all Collections of such Collateral
Obligation, all rights to security for any such Collateral Obligation, and all
Collections and products of the foregoing. In addition, the Collateral Agent, at
the expense of the Borrower, will (i) execute such instruments of release with
respect to the portion of the Collateral to be so replaced, retransferred,
repurchased or sold, in recordable form if necessary, in favor of the Borrower
or its designee as the Borrower or the Servicer may reasonably request,
(ii) deliver to the Borrower or its designee any portion of the Collateral
(including the related Underlying Instruments) to be so replaced, retransferred,
repurchased or sold in its possession as identified to it by the Servicer and
(iii) otherwise take such actions as requested by the Borrower or the Servicer
as are necessary and appropriate to release the Lien of the Collateral Agent for
the benefit of the Secured Parties on the portion of the Collateral to be so
replaced, retransferred, repurchased or sold.

 

-109-



--------------------------------------------------------------------------------

ARTICLE XIII

EVENTS OF DEFAULT

Section 13.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) the Borrower shall fail to pay any amount of interest or principal on the
Advances, for the avoidance of doubt, excluding Increased Costs, (x) on the
Facility Termination Date or (y) as otherwise provided for in any Transaction
Document when due (in all cases, whether on any Distribution Date, on the
Facility Termination Date, by reason of acceleration, by notice of intention to
prepay, by required prepayment or otherwise) and such failure continues for
seven (7) Business Days; provided, if such failure results solely from an
administrative error or omission by the Facility Agent, the Securities
Intermediary or any paying agent, such default continues for a period of ten
(10) Business Days after the Facility Agent or the Securities Intermediary
receives written notice or a Responsible Officer of such party has actual
knowledge of such administrative error or omission;

(b) the Borrower shall fail to perform or observe any material term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 30 days after actual knowledge
by a Responsible Officer of the Borrower thereof or after written notice thereof
shall have been given by the Facility Agent to the Borrower;

(c) any representation or warranty of the Borrower made or deemed to have been
made hereunder or any other writing or certificate furnished by or on behalf of
the Borrower to the Facility Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document (excluding any
projections, forward-looking information, general economic data, industry
information or information relating to third parties) shall prove to have been
false or incorrect in any material respect when made or deemed to have been made
and the same continues unremedied for a period of thirty (30) days (if such
failure can be remedied) after the earlier to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Borrower, and (ii) the date on which a Responsible Officer of the
Borrower acquires actual knowledge thereof; provided, that no breach shall be
deemed to occur hereunder in respect of any representation or warranty relating
to any Collateral Obligation if the Borrower complies with its obligations in
Section 6.1 of the Sale Agreement with respect to such Collateral Obligation;

(d) an Insolvency Event shall have occurred and be continuing with respect to
the Borrower or the Equityholder;

(e) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6321 of the Code with regard to any of the assets of the Borrower;

(f) (i) any Transaction Document or any Lien granted thereunder shall (except in
accordance with its terms), in whole or in material part, terminate, cease to be

 

-110-



--------------------------------------------------------------------------------

effective or cease to be the legally valid, binding and enforceable obligation
of the Borrower or the Equityholder; or (ii) the Borrower or any other Person
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document; or
(iii) any security interest securing any Obligation shall, in whole or in part,
cease to be a perfected first priority security interest (except, as to
priority, for Permitted Liens), and, in each case, such failure continues
unremedied for five (5) Business Days;

(g) the Borrower shall incur any indebtedness except as otherwise permitted by
the Transaction Documents;

(h) the Borrower shall become required to register as an “investment company”
within the meaning of the 1940 Act or the arrangements contemplated by the
Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act and such requirement continues for a period
of 20 days;

(i) failure on the part of the Borrower or the Equityholder to (i) make any
payment or deposit (including, without limitation, with respect to bifurcation
and remittance of Principal Collections and Interest Collections or any other
payment or deposit required to be made by the terms of the Transaction
Documents) required by the terms of any Transaction Document in accordance with
Section 7.3(b) and Section 10.10 or (ii) otherwise observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral provided that in
any case under this clause (l), such failure continues unremedied for one
(1) Business Day (or five (5) Business Days if such failure is due to any
administrative or technical issue beyond the control of the Borrower, the
Equityholder or the Servicer, as applicable);

(j) (i) failure of the Borrower to maintain at least one Independent Manager or
(ii) the removal of any Independent Manager without Cause or prior written
notice to the Facility Agent (in each case as required by the Constituent
Documents of the Borrower); provided that the Borrower shall have seven
(7) Business Days to replace any Independent Manager upon a Responsible Officer
of the Borrower receiving written notice of the death, incapacitation or
resignation of the current Independent Manager;

(k) the Borrower makes any assignment or attempted assignment of its respective
rights or obligations under this Agreement or any other Transaction Document
without first obtaining the prior written consent of the Facility Agent, which
consent may be withheld in the exercise of its sole and absolute discretion;

(l) any court shall render a final, non-appealable judgment against the Borrower
or the Equityholder in an amount in excess of $500,000 (in the case of the
Borrower) or $5,000,000 (in the case of the Equityholder) (in each case
exclusive of judgment amounts to the extent covered by applicable insurance or
any payments made from a capital contribution to the Borrower) which shall not
be satisfactorily stayed, discharged, vacated, set aside or satisfied within 30
days of the making thereof;

 

-111-



--------------------------------------------------------------------------------

(m) the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that Dechert LLP or any other reputable counsel could no
longer render a substantive nonconsolidation opinion with respect to the
Borrower;

(n) for any reason Overcollateralization Ratio is less than 105% as of any
Measurement Date and remains so for seven (7) days after such Measurement Date;
or

(o) the occurrence of a Servicer Default.

Section 13.2 Effect of Event of Default.

(a) Optional Termination. Upon notice by the Collateral Agent or the Facility
Agent that an Event of Default (other than an Event of Default described in
Section 13.1(d) or an Event of Default that has been waived in accordance with
Section 17.2) has occurred, the Revolving Period will automatically terminate
and no Advances will thereafter be made, and the Collateral Agent (at the
direction of the Facility Agent or the Required Lenders) may declare all or any
portion of the outstanding principal amount of the Advances and other
Obligations to be due and payable together with any Prepayment Fee in respect of
such Advances, whereupon the full unpaid amount of such Advances and other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment (all
of which are hereby expressly waived by the Borrower) and the Facility
Termination Date shall be deemed to have occurred.

(b) Automatic Termination. Upon the occurrence of an Event of Default described
in Section 13.1(d), the Facility Termination Date shall be deemed to have
occurred automatically, and all outstanding Advances under this Agreement and
all other Obligations under this Agreement shall become immediately and
automatically due and payable together with any Prepayment Fee in respect of
such Advances, all without presentment, demand, protest or notice of any kind
(all of which are hereby expressly waived by the Borrower).

Section 13.3 Rights upon Event of Default. If an Event of Default shall have
occurred and be continuing, the Facility Agent may, in its sole discretion, or
shall at the direction of the Required Lenders, exercise or direct the
Collateral Agent to exercise any of the remedies specified herein in respect of
the Collateral including (subject to Section 13.9 and Section 13.11):

(a) to require the Servicer to obtain the prior written consent of the Facility
Agent before (i) agreeing to any modification or waiver of any Collateral
Obligation, (ii) taking any discretionary action with respect to any Collateral
Obligation or (iii) causing the Borrower to sell or otherwise dispose of any
Collateral Obligation;

(b) institute proceedings in its own name and on behalf of the Secured Parties
as Collateral Agent for the collection of all Obligations, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Borrower and any other obligor with respect thereto moneys adjudged due, for the
specific enforcement of any covenant or agreement in any Transaction Document or
in the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Collateral Agent by Applicable
Law or any Transaction Document;

 

-112-



--------------------------------------------------------------------------------

(c) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the right and remedies of the
Collateral Agent and the Secured Parties which rights and remedies shall be
cumulative; and

(d) require the Borrower and the Servicer, at the Servicer’s expense, to
(1) assemble all or any part of the Collateral as directed by the Collateral
Agent (at the direction of the Facility Agent) and make the same available to
the Collateral Agent at a place to be designated by the Collateral Agent (at the
direction of the Facility Agent) that is reasonably convenient to such parties
and (2) without notice except as specified below, sell the Collateral (at the
direction of the Facility Agent) or any part thereof in one or more parcels at a
public or private sale, at any of the Collateral Agent’s or the Facility Agent’s
offices or elsewhere in accordance with Applicable Law. The Borrower agrees
that, to the extent notice of sale shall be required by law, at least ten
Business Days’ notice to the Borrower of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent (at the direction of the Facility Agent) may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. All cash proceeds received by the Collateral
Agent in respect of any sale of, collection from, or other realization upon, all
or any part of the Collateral (after payment of any amounts incurred in
connection with such sale) shall be deposited into the applicable Collection
Account and to be applied against the outstanding Obligations pursuant to
Section 4.1. For the avoidance of doubt, the Servicer, the Lenders and any of
their respective Affiliates shall be permitted to participate in any such sale.

Section 13.4 Collateral Agent May Enforce Claims Without Possession of
Notes. All rights of action and of asserting claims under the Transaction
Documents, may be enforced by the Collateral Agent (at the direction of the
Facility Agent) without the possession of the Notes or the production thereof in
any trial or other proceedings relative thereto, and any such action or
proceedings instituted by the Collateral Agent shall be brought in its own name
as Collateral Agent and any recovery of judgment, subject to the payment of the
reasonable, out-of-pocket and documented expenses, disbursements and
compensation of the Collateral Agent, each predecessor Collateral Agent and
their respective agents and attorneys, shall be for the ratable benefit of the
holders of the Notes and other Secured Parties.

Section 13.5 Collective Proceedings. In any proceedings brought by the
Collateral Agent to enforce the Liens under the Transaction Documents (and also
any proceedings involving the interpretation of any provision of any Transaction
Document), the Collateral Agent shall be held to represent all of the Secured
Parties, and it shall not be necessary to make any Secured Party a party to any
such proceedings.

Section 13.6 Insolvency Proceedings. In case there shall be pending, relative to
the Borrower or any other obligor upon the Notes or any Person having or
claiming an ownership interest in the Collateral, proceedings under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or other similar law, or in case a receiver, assignee or trustee in bankruptcy
or reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Borrower, its property or such other
obligor or Person,

 

-113-



--------------------------------------------------------------------------------

or in case of any other comparable judicial proceedings relative to the Borrower
or other obligor upon the Notes, or to the creditors of property of the Borrower
or such other obligor, the Collateral Agent, irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Collateral Agent shall
have made any demand pursuant to the provisions of this Section 13.6, shall be
entitled and empowered but without any obligation, subject to Section 13.9(a),
by intervention in such proceedings or otherwise:

(a) to file and prove a claim or claims for the whole amount of principal and
Yield owing and unpaid in respect of the Notes, all other amounts owing to the
Lenders and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Collateral Agent (including any
claim for reimbursement of all reasonable and documented out-of-pocket expenses
(including the reasonable fees and expenses of outside counsel) and liabilities
incurred, and all advances, if any, made, by the Collateral Agent and each
predecessor Collateral Agent except as determined to have been caused by its own
gross negligence or willful misconduct) and of each of the other Secured Parties
allowed in such proceedings;

(b) unless prohibited by Applicable Law and regulations, to vote (at the
direction of the Facility Agent) on behalf of the holders of the Notes in any
election of a trustee, a standby trustee or person performing similar functions
in any such proceedings;

(c) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Secured Parties on their behalf; and

(d) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Collateral Agent or
the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;

and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent (at the direction of the Facility Agent) to
the making of payments directly to such Secured Parties, to pay to the
Collateral Agent such amounts as shall be sufficient to cover all reasonable and
documented out-of-pocket expenses and liabilities incurred, and all advances
made, by the Collateral Agent and each predecessor Collateral Agent except as
determined to have been caused by its own gross negligence or willful
misconduct.

Section 13.7 Delay or Omission Not Waiver. No delay or omission of the
Collateral Agent or of any other Secured Party to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article XIII or by law to the Collateral
Agent or to the other Secured Parties may be exercised from time to time, and as
often as may be deemed expedient, by the Collateral Agent or by the other
Secured Parties, as the case may be.

 

-114-



--------------------------------------------------------------------------------

Section 13.8 Waiver of Stay or Extension Laws. The Borrower waives and covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law wherever enacted, now or at any time
hereafter in force (including filing a voluntary petition under Chapter 11 of
the Bankruptcy Code and by the voluntary commencement of a proceeding or the
filing of a petition seeking winding up, liquidation, reorganization or other
relief under any bankruptcy, insolvency, receivership or similar law now or
hereafter in effect), which may affect the covenants, the performance of or any
remedies under this Agreement; and the Borrower (to the extent that it may
lawfully do so) hereby expressly waives all benefits or advantages of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Collateral Agent, but will suffer and permit the
execution of every such power as though no such law had been enacted.

Section 13.9 Limitation on Duty of Collateral Agent in Respect of Collateral.
(a) Beyond the safekeeping of the Collateral Obligation Files in accordance with
Article XVIII, neither the Collateral Agent nor the Collateral Custodian shall
have any duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and neither the Collateral Agent nor the Collateral Custodian shall be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral. Neither the Collateral Agent nor the Collateral Custodian shall be
liable or responsible for any misconduct, negligence or loss or diminution in
the value of any of the Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent, attorney or bailee selected by the
Collateral Agent or the Collateral Custodian in good faith and with due care
hereunder.

(b) Neither the Collateral Agent nor the Collateral Custodian shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, or for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.

(c) Neither the Collateral Agent nor the Collateral Custodian shall have any
duty to act outside of the United States in respect of any Collateral located in
any jurisdiction other than the United States.

Section 13.10 Power of Attorney. (a) Each of the Borrower and the Servicer
hereby irrevocably appoints the Collateral Agent as its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its
expense (at the direction of the Facility Agent), in connection with the
enforcement of the rights and remedies provided for (and subject to the terms
and conditions set forth) in this Agreement including without limitation the
following powers: (i) to give any necessary receipts or acquittance for amounts
collected or received hereunder, (ii) to make all necessary transfers of the
Collateral in connection with any such sale or other disposition made pursuant
hereto, (iii) to execute and deliver for value all necessary or appropriate
bills of sale, assignments and other instruments in connection with any

 

-115-



--------------------------------------------------------------------------------

such sale or other disposition, the Borrower and the Servicer hereby ratifying
and confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto, and (iv) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document.
Nevertheless, if so requested by the Collateral Agent, the Borrower shall ratify
and confirm any such sale or other disposition by executing and delivering to
the Collateral Agent all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.

(b) No person to whom this power of attorney is presented as authority for the
Collateral Agent to take any action or actions contemplated by clause (a) shall
inquire into or seek confirmation from the Borrower or the Servicer as to the
authority of the Collateral Agent to take any action described below, or as to
the existence of or fulfillment of any condition to the power of attorney
described in clause (a), which is intended to grant to the Collateral Agent
unconditionally the authority to take and perform the actions contemplated
herein, and each of the Borrower and the Servicer irrevocably waives any right
to commence any suit or action, in law or equity, against any person or entity
that acts in reliance upon or acknowledges the authority granted under this
power of attorney. The power of attorney granted in clause (a) is coupled with
an interest and may not be revoked or canceled by the Borrower or the Servicer
until all obligations of each of the Borrower and the Servicer under the
Transaction Documents have been paid in full (other than any contingent
obligations that is not then due and payable).

(c) Notwithstanding anything to the contrary herein, the power of attorney
granted pursuant to this Section 13.10 shall only be effective after the
occurrence and during the continuance of an Event of Default.

Section 13.11 Standstill Period. In the event that the Facility Termination Date
shall occur and the outstanding Advances and all other Obligations are
immediately due and payable pursuant to Section 13.2(a) or (b), the Equityholder
may notify the Facility Agent no later than two (2) Business Days after the date
on which such acceleration has occurred that it will deposit into the Principal
Collection Account, then the Facility Agent shall not direct the Collateral
Agent to sell such Collateral until the earlier to occur of (A) twelve (12)
Business Days after the date on which the Equityholder provides such notice to
the Facility Agent and (B) the date on which such proceeds are deposited into
the Principal Collection Account (in which case such proceeds shall be applied
to repay the Obligations in full (other than contingent Obligations for which no
claim has been made) and the Collateral Agent shall release and transfer to the
Equityholder without recourse, representation or warranty all of the right,
title and interest of the Collateral Agent for the benefit of the Secured
Parties in, to and under such Collateral and such Collateral shall be
automatically released from the Lien of this Agreement as provided in
Section 12.3).

ARTICLE XIV

THE FACILITY AGENT

Section 14.1 Appointment. Each Lender hereby irrevocably designates and appoints
Synovus as Facility Agent hereunder and under the other Transaction Documents,
and authorizes

 

-116-



--------------------------------------------------------------------------------

the Facility Agent to take such action on its behalf under the provisions of
this Agreement and the other Transaction Documents and to exercise such powers
and perform such duties as are expressly delegated to the Facility Agent by the
terms of this Agreement and the other Transaction Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Facility Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Facility Agent. The appointment and
authority of the Facility Agent hereunder shall terminate on the Facility
Termination Date.

Section 14.2 Delegation of Duties. The Facility Agent may execute any of its
duties under this Agreement and the other Transaction Documents by or through
its subsidiaries, affiliates, agents or attorneys-in-fact for the facility and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Facility Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 14.3 Exculpatory Provisions. Neither the Facility Agent (acting in such
capacity) nor any of its directors, officers, agents or employees shall be
(a) liable for any action lawfully taken or omitted to be taken by it or them or
any Person described in Section 14.2 under or in connection with this Agreement
or the other Transaction Documents or (b) responsible in any manner to any
Person for any recitals, statements, representations or warranties of any Person
(other than itself) contained in the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, the Transaction Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Transaction Documents or any other document furnished in connection
therewith or herewith, or for any failure of any Person (other than itself or
its directors, officers, agents or employees) to perform its obligations under
any Transaction Document or for the satisfaction of any condition specified in a
Transaction Document. Except as otherwise expressly provided in this Agreement,
the Facility Agent shall not be under any obligation to any Person to ascertain
or to inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, the Transaction Documents, or to
inspect the properties, books or records of the Borrower or the Servicer.

Section 14.4 Reliance by Facility Agent. The Facility Agent shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to each of the Lenders),
Independent Accountants and other experts selected by the Facility Agent. The
Facility Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement, any other Transaction Document or any
other document furnished in connection herewith or therewith unless it shall
first receive such advice or concurrence of the Lenders, as it deems
appropriate, or it shall first be indemnified to its satisfaction by the
Lenders, against any and all liability, cost and expense which may be incurred
by it by reason of taking or continuing to take any such action. The

 

-117-



--------------------------------------------------------------------------------

Facility Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement, the other Transaction Documents or any other
document furnished in connection herewith or therewith in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all current and future
Lenders.

Section 14.5 Notices. The Facility Agent shall not be deemed to have knowledge
or notice of the occurrence of any breach of this Agreement or the occurrence of
any Event of Default unless it has received notice from the Servicer, the
Borrower or any Secured Party, referring to this Agreement and describing such
event. In the event the Facility Agent receives such a notice, it shall promptly
give notice thereof to the Secured Parties. The Facility Agent shall take such
action with respect to such event as shall be reasonably directed in writing by
the Required Lenders; provided, that unless and until the Facility Agent shall
have received such directions, the Facility Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such event as it shall deem advisable in the best interests of the Lenders,
as applicable.

Section 14.6 Non-Reliance on Facility Agent. The Lenders expressly acknowledge
that neither the Facility Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Facility Agent hereafter taken,
including any review of the affairs of the Borrower or the Servicer, shall be
deemed to constitute any representation or warranty by the Facility Agent to any
Lender. Each Lender represents to the Facility Agent that it has, independently
and without reliance upon the Facility Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, the
Servicer, and the Collateral Obligations and made its own decision to purchase
its interest in the Notes hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Facility Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own analysis,
appraisals and decisions in taking or not taking action under any of the
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Servicer, and the Collateral
Obligations. Except as expressly provided herein, the Facility Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the Collateral or the business, operations, property,
prospects, financial and other condition or creditworthiness of the Borrower,
the Servicer or the Lenders which may come into the possession of the Facility
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

In no event shall the Facility Agent be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Facility Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action. In no
event shall the Facility Agent be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.

 

-118-



--------------------------------------------------------------------------------

Section 14.7 Indemnification. The Lenders agree to indemnify the Facility Agent
and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Borrower or the Servicer under the Transaction
Documents, and without limiting the obligation of such Persons to do so in
accordance with the terms of the Transaction Documents), ratably according to
the outstanding amounts of their Advances (or their Commitments, if no Advances
are outstanding) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for the Facility Agent or the affected Person in
connection with any investigative, or judicial proceeding commenced or
threatened, whether or not the Facility Agent or such affected Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Facility Agent or such affected Person as a result of, or
arising out of, or in any way related to or by reason of, any of the
transactions contemplated hereunder or under the Transaction Documents or any
other document furnished in connection herewith or therewith. The provisions of
this Section shall survive the payment of the obligations under this Agreement,
including the Advances, the termination of this Agreement, and any resignation
or removal of the Facility Agent.

Section 14.8 Successor Facility Agent. If the Facility Agent shall resign as
Facility Agent under this Agreement, then the Required Lenders shall appoint a
successor agent, with the consent of the Borrower so long as no Event of Default
has occurred and is continuing, whereupon such successor agent shall succeed to
the rights, powers and duties of the Facility Agent, and the term “Facility
Agent” shall mean such successor agent, effective upon its acceptance of such
appointment, and the former Facility Agent’s rights, powers and duties as
Facility Agent shall be terminated, without any other or further act or deed on
the part of such former Facility Agent or any of the parties to this Agreement.
In addition, prior to any assignment or participation by Synovus or any of its
Affiliates of any interest in its Commitment which, in either case, after giving
effect to such assignment or participation would result in Synovus and its
Affiliates holding (unparticipated) less than 25% of the Facility Amount in
aggregate Commitments, Synovus shall provide notice of such event to the
Borrower, the Servicer and the Lenders (with the consent of the Required Lenders
and, unless an Event of Default has occurred and is continuing, the Servicer)
shall be permitted to appoint a new Facility Agent. After the Facility Agent’s
resignation hereunder, the provisions of this Article XIV shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Facility Agent under this Agreement. No resignation of the Facility Agent shall
become effective until a successor Facility Agent shall have assumed the
responsibilities and obligations of the Facility Agent hereunder; provided, that
in the event a successor Facility Agent is not appointed within 60 days after
such notice of its resignation is given as permitted by this Section 14.8, the
Borrower or the Servicer may petition a court for its removal.

Section 14.9 Facility Agent in its Individual Capacity. The Facility Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower or the Servicer as though the Facility
Agent were not an agent hereunder. The Facility Agent may act as Facility Agent
without regard to and without additional duties or liabilities arising from its
role as such administrator or agent or arising from its acting in any

 

-119-



--------------------------------------------------------------------------------

such other capacity. None of the provisions to this Agreement shall require the
Facility Agent to expend or risk its own funds or otherwise to incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not assured to it.

Section 14.10 Borrower Audit. The Facility Agent shall, at the Borrower’s
expense, retain a nationally recognized audit firm acceptable to the Facility
Agent in its sole discretion to conduct and complete a procedural review of the
Collateral Obligations in compliance with the standards set forth on Exhibit B
hereto, (i) within 120 days after the Closing Date and (ii) annually at the
request of the Facility Agent thereafter; provided that there shall be no limits
on the Facility Agent’s right to conduct audits (at the Borrower’s expense)
during the occurrence of an Event of Default. The Facility Agent shall promptly
forward the results of such audit to the Servicer.

Section 14.11 Compliance with Applicable Anti-Bribery and Corruption,
Anti-Terrorism and Anti-Money Laundering Regulations. In order to comply with
Applicable Banking Law, the Facility Agent is required to obtain, verify, record
and update certain information relating to individuals and entities which
maintain a business relationship with the Facility Agent. Accordingly, each of
the parties agree to provide to the Facility Agent, upon its reasonable request
from time to time such identifying information and documentation as may be
available for such party in order to enable the Facility Agent to comply with
Applicable Banking Law.

ARTICLE XV

ASSIGNMENTS

Section 15.1 Restrictions on Assignments by the Borrower and the Servicer.
Except as specifically provided herein, neither the Borrower nor the Servicer
may assign any of their respective rights or obligations hereunder or any
interest herein without the prior written consent of the Facility Agent and the
Required Lenders in their respective sole discretion and any attempted
assignment in violation of this Section 15.1 shall be null and void.
Notwithstanding the foregoing, the Servicer may assign any of its rights or
obligations under this Agreement (A) without the consent of any other Person,
but with prior written notice to the Facility Agent and the Collateral Agent, to
an Affiliate provided that such Affiliate (i) is directly or indirectly wholly
owned by, and under the voting control of, AllianceBernstein, L.P., (ii) is duly
qualified, (iii) has the ability to professionally and competently perform
duties similar to those imposed upon the Servicer pursuant to this Agreement and
the other Transaction Documents, (iv) has the legal right and capacity to act as
Servicer under this Agreement and the other Transaction Documents, (v) shall not
cause the Borrower or the pool of Collateral to become required to register
under the provisions of the 1940 Act, and (vi) immediately after the assignment,
employs or otherwise has the benefit of the services of substantially the same
personnel performing the duties required under this Agreement who would have
performed the duties had the assignment not occurred and (B) in connection with
a change of control transaction that is deemed to be an assignment within the
meaning of Section 202(a)(1) of the Investment Advisers Act; provided that the
Servicer obtains consent thereto in a manner consistent with SEC Staff
interpretations of Section 205(a)(2) of the Investment Advisers Act. In
connection with any such permitted

 

-120-



--------------------------------------------------------------------------------

assignment, the Servicer shall deliver to the Facility Agent an assignment and
assumption agreement in form and substance reasonably satisfactory to the
Facility Agent pursuant to which the assignee agrees to assume and perform the
duties of the Servicer under this Agreement, and the Servicer shall promptly
execute and deliver all further instruments and documents, and take all further
action, that the Facility Agent may reasonably request, in order to perfect,
protect or more fully evidence the assignee’s assumption of such obligations,
and to enable the Facility Agent to exercise or enforce the terms of this
Agreement against such assignee.

Section 15.2 Documentation. In connection with any assignment permitted pursuant
to Section 15.4, each Lender shall deliver to each assignee an assignment, in
such form as such Lender and the related assignee may agree, duly executed by
such Lender assigning any such rights, obligations, Advance or Note to the
assignee; and such Lender shall promptly execute and deliver all further
instruments and documents, and take all further action, that the assignee may
reasonably request, in order to perfect, protect or more fully evidence the
assignee’s right, title and interest in and to the items assigned, and to enable
the assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance. In the case of an assignment of any Commitment (or any
portion thereof) or any Advance (or any portion thereof) the assignee shall
execute and deliver to the Servicer, the Borrower, the Facility Agent, the Loan
Registrar and the Collateral Agent a fully executed assignment thereof or a
Joinder Agreement substantially in the form of Exhibit G hereto. If the assignee
is not an existing Lender it shall deliver to the Collateral Agent any tax forms
and other information requested by the Collateral Agent for purposes of
conducting its customary “know your customer” inquiries.

Section 15.3 Rights of Assignee. Upon the foreclosure of any assignment of any
Advances made for security purposes, or upon any other assignment of any Advance
from any Lender pursuant to this Article XV, the respective assignee receiving
such assignment shall have all of the rights of such Lender hereunder with
respect to such Advances and all references to the Lender or Lenders in Sections
4.3 or 5.1 shall be deemed to apply to such assignee.

Section 15.4 Assignment by Lenders. Any Lender may assign an interest in, or
sell a participation interest in any Advance (or portion thereof) or its
Commitment (or any portion thereof) pursuant to any one of the following clauses
(a) through (e); provided that the Lenders shall not assign any interest in, or
sell a participation in any Advance (or portion thereof) or its Commitment (or
any portion thereof), to the Equityholder or any Affiliate of the Equityholder:

(a) to any person other than a Competitor, if an Event of Default has occurred
and is continuing;

(b) to an Affiliate of such Lender;

(c) to another Lender;

(d) to any Person that is not a Competitor if such Lender makes a determination
that its ownership of any of its rights or obligations hereunder is prohibited
by Applicable Law (including, without limitation, the Volcker Rule); or

(e) to any Person with the prior written consent of the Borrower;

 

-121-



--------------------------------------------------------------------------------

provided, that each Lender shall first offer to sell such interest(s) to each
remaining Lender (pro rata) for a period of 10 Business Days prior to offering
to any Person that is not an existing Lender.

Each Lender shall endorse the Notes to reflect any assignments made pursuant to
this Article XV or otherwise.

Section 15.5 Registration; Registration of Transfer and Exchange. (a) The
Collateral Agent, acting solely for this purpose as agent for the Borrower (and,
in such capacity, the “Loan Registrar”), shall maintain a register for the
recordation of the name and address of each Lender (including any assignees),
and the principal amounts (and stated interest) owing to such Lender pursuant to
the terms hereof from time to time (the “Loan Register”). The entries in the
Loan Register shall be conclusive absent manifest error, and the Borrower, the
Collateral Agent, the Facility Agent and each Lender shall treat each Person
whose name is recorded in the Loan Register pursuant to the terms hereof as a
Lender hereunder. The Loan Register shall be available for inspection by any
Lender, the Borrower or the Servicer at any reasonable time and from time to
time upon reasonable prior notice.

(b) Each Person who has or who acquired an interest in a Note shall be deemed by
such acquisition to have agreed to be bound by the provisions of this Article
15. A Note may be exchanged (in accordance with Section 15.5(c)) and transferred
to the holders (or their agents or nominees) of the Advances and to any assignee
(in accordance with Section 15.1 and Section 15.4) (or its agent or nominee) of
all or a portion of the Advances. The Loan Registrar shall not register (or
cause to be registered) the transfer of such Note, unless the proposed
transferee shall have delivered to the Loan Registrar either (i) an Opinion of
Counsel that the transfer of such Note is exempt from registration or
qualification under the Securities Act of 1933, as amended, and all applicable
state securities laws and that the transfer does not constitute a non-exempt
“prohibited transaction” under ERISA or (ii) an express agreement by the
proposed transferee to be bound by and to abide by the provisions of this
Section 15.5 and the restrictions noted on the face of such Note.

(c) At the option of the holder thereof, a Note may be exchanged for one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Loan Registrar) the new Note which the holder making the exchange is entitled to
receive at the Loan Registrar’s office, located at the address set forth in
Annex A hereto.

(d) Upon surrender for registration of transfer of any Note at an office or
agency of the Borrower, the Borrower shall execute and deliver (through the Loan
Registrar), in the name of the designated transferee or transferees, one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount.

(e) All Notes issued upon any registration of transfer or exchange of any Note
in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.

 

-122-



--------------------------------------------------------------------------------

(f) Every Note presented or surrendered for registration of transfer or for
exchange shall (if so required by the Borrower or the Loan Registrar) be fully
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Loan Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.

(g) No service charge shall be made for any registration of transfer or exchange
of a Note, but the Borrower may require payment from the transferee holder of a
sum sufficient to cover any Taxes that may be imposed in connection with any
registration of transfer of exchange of a Note.

(h) The holders of the Notes shall be bound by the terms and conditions of this
Agreement.

Section 15.6 Mutilated, Destroyed, Lost and Stolen Notes. (a) If any mutilated
Note is surrendered to the Loan Registrar, the Borrower shall execute and
deliver (through the Loan Registrar) in exchange therefor a new Note of like
class and tenor and principal amount and bearing a number not contemporaneously
outstanding.

(b) If there shall be delivered to the Borrower and the Loan Registrar prior to
the payment of the Notes (i) evidence to their satisfaction of the destruction,
loss or theft of any Note and (ii) such security or indemnity as may be required
by them to save each of them and any agent of either of them harmless, then, in
the absence of notice to the Borrower or the Loan Registrar that such Note has
been acquired by a bona fide Lender, the Borrower shall execute and deliver
(through the Loan Registrar), in lieu of any such destroyed, lost or stolen
Note, a new Note of like class, tenor and principal amount and bearing a number
not contemporaneously outstanding.

(c) Upon the issuance of any new Note under this Section 15.6, the Borrower may
require the payment from the transferor holder of a sum sufficient to cover any
Taxes that may be imposed in relation thereto and any other expenses connected
therewith.

(d) Every new Note issued pursuant to this Section 15.6 and in accordance with
the provisions of this Agreement, in lieu of any destroyed, lost or stolen Note
shall constitute an original additional contractual obligation of the Borrower,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.

(e) The provisions of this Section 15.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of a mutilated, destroyed, lost or stolen Note.

Section 15.7 Persons Deemed Owners. The Borrower, the Servicer, the Facility
Agent, the Collateral Agent and any agent for any of the foregoing may treat the
holder of any Note identified as such in the Loan Register as the owner of such
Note for all purposes whatsoever, whether or not such Note may be overdue, and
none of Borrower, the Servicer, the Facility Agent, the Collateral Agent and any
such agent shall be affected by notice to the contrary.

 

-123-



--------------------------------------------------------------------------------

Section 15.8 Cancellation. All Notes surrendered for payment or registration of
transfer or exchange shall be promptly canceled. The Borrower shall promptly
cancel and deliver to the Loan Registrar any Notes previously authenticated and
delivered hereunder which the Borrower may have acquired in any manner
whatsoever, and all Notes so delivered shall be promptly canceled by the
Borrower. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 15.8, except as expressly permitted
by this Agreement.

Section 15.9 Participations; Pledge. (a) At any time and from time to time, each
Lender may, in accordance with Applicable Law, grant participations in all or a
portion of its Note and/or its interest in the Advances and other payments due
to it under this Agreement to any Person other than a Competitor (each, a
“Participant”). Each Lender hereby acknowledges and agrees that (A) any such
participation will not alter or affect such Lender’s direct obligations
hereunder, and (B) none of the Borrower, the Servicer, the Facility Agent, any
Lender, the Collateral Agent nor the Servicer shall have any obligation to have
any communication or relationship with any Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Section 4.3 and
Section 5.1 (subject to the requirements and limitations therein, including the
requirements under Section 4.3(f) (it being understood that the documentation
required under Section 4.3(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to this Article XV; provided that such Participant
(A) agrees to be subject to the provisions of Section 17.16 as if it were an
assignee under this Article XV and makes the representations set forth in
Section 17.19; and (B) shall not be entitled to receive any greater payment
under Section 4.3 or Section 5.1, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
that such entitlement to receive a greater payment results from a change in any
Applicable Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 17.16(b) with respect to any Participant.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 17.1 as though it were a Lender.

(b) Notwithstanding anything in Section 15.9(a) to the contrary, each Lender may
pledge its interest in the Advances and the Notes to any Federal Reserve Bank as
collateral in accordance with Applicable Law without the prior written consent
of any Person.

(c) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the obligations under the Transaction Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any obligations under any Transaction Document) except
to the extent that such disclosure is necessary to establish that such
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Facility Agent (in its capacity as Facility
Agent) shall have no responsibility for maintaining a Participant Register.

 

-124-



--------------------------------------------------------------------------------

Section 15.10 Reallocation of Advances. Any reallocation of Advances among
Lenders pursuant to an assignment executed by such Lender and its assignee(s)
and delivered pursuant to Article XV or pursuant to a Joinder Agreement executed
and delivered pursuant to Article XV in each case shall be wired by the
applicable purchasing Lender(s) to the Collateral Agent pursuant to the wiring
instructions provided by the Collateral Agent; provided that the Collateral
Agent shall not wire such amounts to the applicable selling Lender(s) until it
has received an executed assignment agreement or Joinder Agreement, as
applicable.

ARTICLE XVI

INDEMNIFICATION

Section 16.1 Borrower Indemnity. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Borrower agrees to
indemnify the Facility Agent, the Lenders, the Servicer, the Loan Registrar, the
Collateral Custodian, the Securities Intermediary and the Collateral Agent and
each of their Affiliates, and each of their respective successors, transferees,
participants and assigns and all officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each of the foregoing
Persons being individually called an “Indemnified Party”), forthwith on demand,
from and against any and all damages, losses, claims, liabilities and related
reasonable and documented out-of-pocket costs and expenses, including reasonable
and documented attorneys’ and accountants’ fees and disbursements (all of the
foregoing being collectively called “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or in connection with, or by reason of
any one or more of the following: (i) preparation for a defense of any
investigation, litigation or proceeding arising out of, related to or in
connection with this Agreement, any other Transaction Document, any Underlying
Instrument or any of the transactions contemplated hereby or thereby; (ii) any
breach or alleged breach of any representation, warranty or covenant by the
Borrower, the Equityholder or the Servicer contained in any Transaction
Document; (iii) any representation or warranty made or deemed made by the
Borrower, the Equityholder or the Servicer contained in any Transaction Document
or in any certificate, statement or report delivered in connection therewith is
false or incorrect; (iv) any failure by the Borrower, the Equityholder or the
Servicer to comply with any Applicable Law or contractual obligation binding
upon it; (v) any failure to vest, or delay in vesting, in the Collateral Agent
(for the benefit of the Secured Parties) a perfected security interest in all of
the Collateral free and clear of all Liens (other than Permitted Liens); (vi)
any action or omission, not expressly authorized by the Transaction Documents,
by the Borrower or any Affiliate of the Borrower which has the effect of
impairing the validity or enforceability of the Collateral or the rights of the
Collateral Agent or the other Secured Parties with respect thereto; (vii) the
failure to file, or any delay in filing, financing statements, continuation
statements or the equivalent thereof in any foreign jurisdiction or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Law with respect to any Collateral, whether at the time of any
Advance or at any subsequent time; (viii) any dispute, claim, offset or defense
(other than the discharge in bankruptcy of an Obligor) of an Obligor to the
payment with respect to any

 

-125-



--------------------------------------------------------------------------------

Collateral (including a defense based on any Collateral Obligation (or the
Underlying Instruments evidencing such Collateral Obligation) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms, except to the extent such unenforceability is due to
the bankruptcy of such Obligor), or any other claim resulting from any related
property securing such Collateral Obligation; (ix) the commingling of
Collections on the Collateral at any time with other funds; (x) any failure by
the Borrower to give reasonably equivalent value to the applicable seller, in
consideration for the transfer by such seller to the Borrower of any item of
Collateral or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including any provision of the Bankruptcy Code; (xi) the failure of the
Borrower, the Servicer or any of their respective agents or representatives to
remit to the Collection Account, within two (2) Business Day of receipt,
Collections on the Collateral Obligations remitted to the Borrower, the Servicer
or any such agent or representative as provided in this Agreement; and (xii) any
Event of Default; in each case excluding any Indemnified Amounts payable to an
Indemnified Party (a) to the extent determined by a court of competent
jurisdiction to have resulted from gross negligence, bad faith or willful
misconduct on the part of any Indemnified Party and (b) resulting from the
performance of the Collateral Obligations. This Section 16.1 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

In the event that the Borrower makes any payment pursuant to this Section 16.1
and the Indemnified Party subsequently receives the benefit of any payment from
a third party, such Indemnified Party shall return the amount of such payment to
the Borrower.

Notwithstanding anything to the contrary herein, in no event shall the Borrower
be liable to an Indemnified Party for any special, indirect, consequential,
remote, speculative or punitive damages (as opposed to direct or actual
damages), even if the Borrower or the Servicer has been advised of the
likelihood of such loss or damage and regardless of the form of action, and each
Indemnified Party hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected; provided that this sentence shall in no way limit or vitiate any
obligations of the Borrower to indemnify an Indemnified Party hereunder with
respect to any claims brought by third parties for special, indirect,
consequential, remote, speculative or punitive damages whatsoever.

Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation. For the
avoidance of doubt, notwithstanding anything to the contrary contained herein,
the Borrower will be obligated to pay any Indemnified Amount on any given day
only to the extent there are amounts available therefor pursuant to Section 8.3.

Section 16.2 Contribution. If for any reason (other than the exclusions set
forth in the first paragraph of Section 16.1) the indemnification provided above
in Section 16.1 is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless, then the Borrower agrees to contribute to
the amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party, on the one hand,
and the Borrower

 

-126-



--------------------------------------------------------------------------------

and its Affiliates, on the other hand, but also the relative fault of such
Indemnified Party, on the one hand, and the Borrower and its Affiliates, on the
other hand, as well as any other relevant equitable considerations.

Section 16.3 After-Tax Basis. Indemnification under Section 16.1 and
Section 16.2 shall be in an amount necessary to make the Indemnified Party whole
after taking into account any Tax consequences to the Indemnified Party of the
receipt of the indemnity provided hereunder (or of the incurrence of the
underlying damage, cost or expense), including the effect of such Tax or refund
on the amount of Tax measured by net income or profits that is or was payable by
the Indemnified Party (and the effect of any deduction or loss realized by the
Indemnified Party).

ARTICLE XVII

MISCELLANEOUS

Section 17.1 No Waiver; Remedies. No failure on the part of any Lender, the
Facility Agent, the Collateral Agent, the Collateral Custodian, the Securities
Intermediary any Indemnified Party or any Affected Person to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any of them of any
right, power or remedy hereunder preclude any other or further exercise thereof,
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Without limiting the foregoing, each Lender is hereby authorized by the Borrower
during the existence of an Event of Default, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by it to or for the credit or the account of the Borrower to the
amounts owed by the Borrower under this Agreement, to the Facility Agent, the
Collateral Agent, the Collateral Custodian, the Securities Intermediary, any
Affected Person, any Indemnified Party or any Lender or their respective
successors and assigns. Without limiting the foregoing, each Lender is hereby
authorized by the Servicer during the existence of an Event of Default, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by it to or for the credit or the account
of the Servicer to the amounts owed by the Servicer under this Agreement, to the
Facility Agent, the Collateral Agent, the Collateral Custodian, the Securities
Intermediary, any Affected Person, any Indemnified Party or any Lender or their
respective successors and assigns.

Section 17.2 Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 17.2.

The Borrower, the Servicer, the Facility Agent and the Required Lenders may,
from time to time enter into written amendments, supplements, waivers or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of any party hereto or waiving, on such
terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, that no such amendment, supplement,

 

-127-



--------------------------------------------------------------------------------

waiver or modification shall (i) reduce the amount of or extend the maturity of
any payment with respect to an Advance or reduce the rate or extend the time of
payment of Yield thereon, or reduce or alter the timing of any other amount
payable to any Lender hereunder, in each case without the consent of each Lender
affected thereby, (ii) amend, modify or waive any provision of this Section 17.2
or Section 17.11, or reduce the percentage specified in the definition of
Required Lenders, in each case without the written consent of all Lenders,
(iii) amend, modify or waive any provision adversely affecting the obligations
or duties of the Collateral Agent, in each case without the prior written
consent of the Collateral Agent, (iv) amend, modify or waive any provision
adversely affecting the obligations or duties of the Collateral Custodian, in
each case without the prior written consent of the Collateral Custodian,
(v) constitute a Fundamental Amendment without the prior written consent of the
Required Lenders (other than a Fundamental Amendment described in clause (a) of
the definition thereof, which shall only require the consent of each Lender
affected by such Fundamental Amendment) and (vi) amend this Agreement in any
manner that would violate the agreements set forth in Section 12(a) of the
Account Control Agreement. Upon execution of any amendments by the Borrower, the
Servicer and the Facility Agent as provided herein, the Servicer shall deliver a
copy of such amendment to the Collateral Agent. Any waiver of any provision of
this Agreement shall be limited to the provisions specifically set forth therein
for the period of time set forth therein and shall not be construed to be a
waiver of any other provision of this Agreement; provided that after the
Collateral Agent (acting at the direction of the Facility Agent) has given a
Notice of Exclusive Control (as defined in the Account Control Agreement) any
waiver or rescission of an Events of Default shall include a direction by the
Facility Agent to the Collateral Agent to rescind such Notice of Exclusive
Control.

Notwithstanding the foregoing, the Borrower, the Servicer and the Facility Agent
may (and such parties will reasonably cooperate with each other in good faith in
order to) amend this Agreement to change the base rate in respect of the
Advances from the then current Reference Rate to a Benchmark Replacement Rate on
the occurrence of a Benchmark Transition Event or to a Fallback Rate and make
such other amendments as are necessary or advisable in the sole discretion of
the Servicer to facilitate such change (any amendment described in this
paragraph, a “Reference Rate Amendment”) or, with the consent of the Required
Lenders, to modify the definition of the terms “Benchmark Replacement Rate”
and/or “Fallback Rate” set forth herein.

Notwithstanding the foregoing, upon the reasonable determination by any Lender
that its ownership of any of its rights or obligations hereunder is prohibited
by Applicable Law (including, without limitation, the Volcker Rule), each of the
Borrower, the Servicer, each Lender, the Collateral Agent, the Collateral
Custodian and the Facility Agent hereby agree to work in good faith to amend or
amend and restate the commercial terms of this Agreement (including, if
necessary, to re-document under a note purchase agreement or indenture) to
ensure future compliance with such Applicable Law.

The Borrower and the Servicer each acknowledge that the Facility Agent may be
communicating with other Lenders or potential lenders in connection with an
amendment or syndication of this Agreement.

Section 17.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile

 

-128-



--------------------------------------------------------------------------------

communication) and shall be personally delivered or sent by certified mail,
electronic mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth under its name on Annex A or
at such other address or facsimile number as shall be designated by such party
in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered, when received,
(b) if sent by certified mail, three Business Days after having been deposited
in the mail, postage prepaid, (c) if sent by overnight courier, one Business Day
after having been given to such courier, and (d) if transmitted by facsimile,
when sent, receipt confirmed by telephone or electronic means, except that
notices and communications pursuant to Section 2.2, shall not be effective until
received.

Section 17.4 Costs and Expenses. In addition to the rights of indemnification
granted under Section 16.1, the Borrower agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses of the Facility Agent, the
Collateral Agent, the Collateral Custodian, the Securities Intermediary and the
Lenders in connection with the preparation, execution, delivery, syndication and
administration of this Agreement, any liquidity support facility and the other
documents and agreements to be delivered hereunder or with respect hereto, and,
subject to any cap on such costs and expenses agreed upon in a separate letter
agreement among the Borrower, the Servicer and the Facility Agent or the
Collateral Agent and Collateral Custodian Fee Letter, as applicable, and the
Borrower further agrees to pay all reasonable and documented out-of-pocket costs
and expenses of the Facility Agent and the Lenders in connection with any
amendments, waivers or consents executed in connection with this Agreement,
including the reasonable fees and reasonable and documented out-of-pocket
expenses of counsel to the Facility Agent and any related Lender, the Collateral
Agent, the Collateral Custodian and the Securities Intermediary with respect
thereto and with respect to advising the Facility Agent and the Lenders as to
its rights and remedies under this Agreement, and to pay all reasonable,
documented and out-of-pocket costs and expenses, if any (including reasonable
outside counsel fees and expenses), of the Facility Agent, the Collateral Agent,
the Collateral Custodian, the Securities Intermediary and the Lenders, in
connection with the enforcement against the Servicer or the Borrower of this
Agreement or any of the other Transaction Documents and the other documents and
agreements to be delivered hereunder or with respect hereto; provided that in
the case of reimbursement of counsel, such reimbursement shall be limited to
(i) one outside counsel to the Facility Agent and any related Lender and
(ii) one outside counsel to the Collateral Agent, the Collateral Custodian and
the Securities Intermediary.

Section 17.5 Binding Effect; Survival. This Agreement shall be binding upon and
inure to the benefit of Borrower, the Lenders, the Facility Agent, the Servicer,
the Collateral Agent, the Collateral Custodian and their respective successors
and assigns, and the provisions of Section 4.3, Article V, and Article XVI shall
inure to the benefit of the Affected Persons and the Indemnified Parties,
respectively, and their respective successors and assigns; provided, nothing in
the foregoing shall be deemed to authorize any assignment not permitted by
Article XV. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until (subject to the immediately following sentence)
such time when all Obligations have been finally and fully paid in cash and
performed. The rights and remedies with respect to any breach of any
representation and warranty made by the Borrower pursuant to Article IX and the
indemnification and payment provisions of Article V. Article XVI and the
provisions of Section 17.10, Section 17.11 and

 

-129-



--------------------------------------------------------------------------------

Section 17.11(b) shall be continuing and shall survive any termination of this
Agreement and any termination of any Person’s rights to act as Servicer
hereunder or under any other Transaction Document.

Section 17.6 Captions and Cross References. The various captions (including the
table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section of or Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.

Section 17.7 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 17.8 GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.

Section 17.9 Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original but all
of which shall constitute together but one and the same agreement. Delivery of
this Agreement by facsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement.

Section 17.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF THE EQUITYHOLDER, THE BORROWER, THE SERVICER, THE FACILITY AGENT, THE AGENTS
OR ANY OTHER AFFECTED PERSON. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS
AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.

Section 17.11 No Proceedings.

(a) Notwithstanding any other provision of this Agreement, each of the Servicer,
the Collateral Agent, the Collateral Custodian each Lender and the Facility
Agent hereby agrees that it will not institute against the Borrower, or join any
other Person in

 

-130-



--------------------------------------------------------------------------------

instituting against the Borrower, any insolvency proceeding (namely, any
proceeding of the type referred to in the definition of Insolvency Event) so
long as any Advances or other amounts due from the Borrower hereunder shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such Advances or other amounts shall be outstanding. The
foregoing shall not limit such Person’s right to file any claim in or otherwise
take any action with respect to any insolvency proceeding that was instituted by
any Person other than such Person.

(b) The provisions of this Section 17.11 are a material inducement for the
Secured Parties to enter into this Agreement and the transactions contemplated
hereby and are an essential term hereof. The parties hereby agree that monetary
damages are not adequate for a breach of the provisions of this Section 17.11
and the Facility Agent may seek and obtain specific performance of such
provisions (including injunctive relief), including, without limitation, in any
bankruptcy, reorganization, arrangement, winding up, insolvency, moratorium,
winding up or liquidation proceedings, or other proceedings under United States
federal or state bankruptcy laws, or any similar laws. The provisions of this
paragraph shall survive the termination of this Agreement.

Section 17.12 Limited Recourse. No recourse under any obligation, covenant or
agreement of a Lender contained in this Agreement shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of each Lender,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of a Lender contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by a Lender of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.

Section 17.13 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 17.14 Confidentiality. (a) The Borrower, the Servicer, the Collateral
Custodian and the Collateral Agent shall hold in confidence, and not disclose to
any Person, the identity of any Lender or the terms of any fees payable in
connection with this Agreement except they may disclose such information (i) to
their officers, directors, employees, agents, counsel, accountants, auditors,
advisors, prospective lenders, equity investors or representatives, (ii) with
the consent of such Lender, (iii) to the extent such information has become
available to the public other than

 

-131-



--------------------------------------------------------------------------------

as a result of a disclosure by or through such Person, or (iv) to the extent the
Borrower, the Servicer, the Collateral Custodian or the Collateral Agent or any
Affiliate of any of them should be required by any law or regulation applicable
to it (including securities laws) or requested by any Official Body to disclose
such information.

(b) The Facility Agent, the Collateral Agent, the Collateral Custodian and each
Lender, severally and with respect to itself only, covenants and agrees that any
information about the Borrower, the Equityholder, the Servicer or their
respective Affiliates or the Obligors, the Collateral Obligations, the Related
Security or otherwise obtained by the Facility Agent, the Collateral Agent or
such Lender pursuant to this Agreement shall be held in confidence (it being
understood that documents provided to the Facility Agent hereunder may in all
cases be distributed by the Facility Agent to the Lenders and their successors)
except that the Facility Agent, the Collateral Agent, the Collateral Custodian
or such Lender may disclose such information (i) to its affiliates, officers,
directors, employees, agents, counsel, accountants, auditors, advisors or
representatives who shall (x) be informed of the confidentiality of such
information and (y) agree to keep such information confidential in accordance
with the terms of this Section 17.14, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Facility Agent, the Collateral Agent, the Collateral Custodian or
such Lender, (iii) to the extent such information was available to the Facility
Agent or such Lender on a non-confidential basis prior to its disclosure to the
Facility Agent or such Lender hereunder, (iv) with the consent of the Servicer,
(v) to the extent permitted by Article XV, or (vi) to the extent the Facility
Agent or such Lender should be (A) required in connection with any legal or
regulatory proceeding or (B) requested by any Official Body to disclose such
information; provided, that in the case of clause (vi) above, the Facility Agent
or such Lender, as applicable, will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by law) notify the
Servicer of its intention to make any such disclosure prior to making any such
disclosure.

Section 17.15 Non-Confidentiality of Tax Treatment. All parties hereto agree
that each of them and each of their employees, representatives, and other agents
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of Treasury Regulation Section 1.6011-4; provided that with respect
to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, the provisions of this Section 17.15 shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated hereby.

Section 17.16 Replacement of Lenders.

(a) If any Lender requests compensation under Section 5.1, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
Official Body for the account of any Lender pursuant to Section 4.3 then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking the Obligations or
to assign its rights and obligations hereunder to another of its

 

-132-



--------------------------------------------------------------------------------

offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.3 or Section 5.1, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) At any time there is more than one Lender, the Borrower shall be permitted,
at its sole expense and effort, to replace any Lender, except (i) the Facility
Agent or (ii) any Lender which is administered by the Facility Agent or an
Affiliate of the Facility Agent, that (a) requests reimbursement, payment or
compensation for any amounts owing pursuant to Section 4.3 or Section 5.1 or
(b) has received a written notice from the Borrower of an impending change in
law that would entitle such Lender to payment of additional amounts pursuant to
Section 4.3 or Section 5.1, unless such Lender designates a different lending
office before such change in law becomes effective pursuant to Section 17.16(a)
and such alternate lending office obviates the need for the Borrower to make
payments of additional amounts pursuant to Section 4.3 or Section 5.1 or (c) has
not consented to any proposed amendment, supplement, modification, consent or
waiver, each pursuant to Section 17.2 or (d) becomes a Defaulting Lender;
provided, that (i) nothing herein shall relieve a Lender from any liability it
might have to the Borrower or to the other Lenders for its failure to make any
Advance, (ii) the replacement financial institution shall purchase, at par, all
Advances and other amounts owing to such replaced Lender on or prior to the date
of replacement and reallocation of such Advances between the replacement
financial institution and such replaced Lender shall be made in accordance with
Section 15.10, (iii) during the Revolving Period, the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Facility Agent, (iv) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 15.4(a), (v) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) for Increased Costs or Taxes, as the case may be,
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Facility Agent or any other Lender shall have against the
replaced Lender, and (vii) if such replacement is being effected as a result of
a Lender requesting compensation pursuant to Section 4.3 or Section 5.1, such
replacement, if effected, will result in a reduction in such compensation or
payment thereafter. Notwithstanding anything contained to the contrary in this
Agreement, no Lender removed or replaced under the provisions hereof shall have
any right to receive any amounts set forth in Section 2.5(b) in connection with
such removal or replacement. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Section 17.17 Consent to Jurisdiction. Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to the Transaction Documents, and each party hereto hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or

 

-133-



--------------------------------------------------------------------------------

proceeding. The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

Section 17.18 Option to Acquire Rating. Each party hereto hereby acknowledges
and agrees that the Facility Agent (on behalf and at the expense of the
requesting Lender) may, at any time and in its sole discretion, obtain a public
rating for this loan facility. The Borrower and the Servicer hereby agree to use
commercially reasonable efforts, at the request of the Facility Agent, to
cooperate with the acquisition and maintenance of any such rating.

Section 17.19 Lender and Participant Representations. Each Lender represents
(and each Lender that sells a participation in its Commitment or Advances
pursuant hereto agrees that it will obtain a similar representation from each
Participant) that it is a Qualified Purchaser for purposes of Section 3(c)(7) of
the Investment Company Act of 1940, as amended, and that it intends that such
Commitment and the Advances it makes hereunder constitute loans, not securities.

Section 17.20 Acknowledgement Regarding Any Supported QFCs. To the extent that
this Agreement provides support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that this Agreement and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and this Agreement were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

-134-



--------------------------------------------------------------------------------

ARTICLE XVIII

COLLATERAL CUSTODIAN

Section 18.1 Designation of Collateral Custodian.

The role of Collateral Custodian with respect to the Collateral Obligation Files
shall be conducted by the Person designated as Collateral Custodian hereunder
from time to time in accordance with this Section 18.1. U.S. Bank National
Association is hereby appointed as, and hereby accepts such appointment and
agrees to perform the duties and obligations of, Collateral Custodian pursuant
to the terms hereof.

Section 18.2 Duties of the Collateral Custodian.

(a) Duties. The Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

(i) The Collateral Custodian, as the duly appointed agent of the Secured
Parties, shall take and retain custody of the Collateral Obligation Files
delivered to it by, or on behalf of, the Borrower for each Collateral
Obligation. The Collateral Custodian acknowledges additional Collateral
Obligation Files (specified on an accompanying Schedule of Collateral
Obligations supplement) may be delivered to the Collateral Custodian from time
to time. Promptly upon the receipt of any such delivery of Collateral Obligation
Files and without any review, the Collateral Custodian shall send notice of such
receipt to the Servicer, the Borrower and the Facility Agent.

(ii) With respect to each Collateral Obligation File which has been or will be
delivered to the Collateral Custodian, the Collateral Custodian shall act
exclusively as the custodian of the Secured Parties, and has no instructions to
hold any Collateral Obligation File for the benefit of any Person other than the
Secured Parties and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. In so taking and retaining custody
of the Collateral Obligation Files, the Collateral Custodian shall be deemed to
be acting for the purpose of perfecting the Collateral Agent’s security interest
therein under the UCC. Except as permitted by Section 18.5, no Collateral
Obligation File or other document constituting a part of a Collateral Obligation
File shall be released from the possession of the Collateral Custodian.

(iii) The Collateral Custodian shall maintain continuous custody of all
Collateral Obligation Files in its possession in secure facilities in accordance
with customary standards for such custody and shall reflect in its records the
interest of the Secured Parties therein. Each Collateral Obligation File which
comes into the possession of the Collateral Agent (other than documents
delivered electronically) shall be maintained in fire-resistant vaults or
cabinets at the office of the Collateral Custodian specified in Annex A or at
such other offices as shall be specified to the Facility Agent and the Servicer
in a written notice at least thirty (30) days prior to such change. Each
Collateral Obligation File shall be marked with an appropriate

 

-135-



--------------------------------------------------------------------------------

identifying label and maintained in such manner so as to permit retrieval and
access by the Collateral Custodian and the Facility Agent. The Collateral
Custodian shall keep the Collateral Obligation Files clearly segregated from any
other documents or instruments in its files.

(iv) With respect to the documents comprising each Collateral Obligation File,
the Collateral Custodian shall (i) act exclusively as Collateral Custodian for
the Secured Parties, (ii) hold all documents constituting such Collateral
Obligation File received by it for the exclusive use and benefit of the Secured
Parties and (iii) make disposition thereof only in accordance with the terms of
this Agreement or with written instructions furnished by the Facility Agent;
provided, that in the event of a conflict between the terms of this Agreement
and the written instructions of the Facility Agent, the Facility Agent’s written
instructions shall control.

(v) The Collateral Custodian shall accept only written instructions of a
Responsible Officer of the Borrower, the Servicer or the Facility Agent, as
applicable, concerning the use, handling and disposition of the Collateral
Obligation Files.

(vi) In the event that (i) the Borrower, the Facility Agent, the Servicer, the
Collateral Custodian or the Collateral Agent shall be served by a third party
with any type of levy, attachment, writ or court order with respect to any
Collateral Obligation File or a document included within a Collateral Obligation
File or (ii) a third party shall institute any court proceeding by which any
Collateral Obligation File or a document included within a Collateral Obligation
File shall be required to be delivered other than in accordance with the
provisions of this Agreement, the party receiving such service shall promptly
deliver or cause to be delivered to the other parties to this Agreement (to the
extent not prohibited by Applicable Law) copies of all court papers, orders,
documents and other materials concerning such proceedings. The Collateral
Custodian shall, to the extent permitted by law, continue to hold and maintain
all the Collateral Obligation Files that are the subject of such proceedings
pending a final, nonappealable order of a court of competent jurisdiction
permitting or directing disposition thereof. Upon final determination of such
court, the Collateral Custodian shall dispose of such Collateral Obligation File
or a document included within such Collateral Obligation File as directed by the
Facility Agent, which shall give a direction consistent with such determination.
Expenses of the Collateral Custodian incurred as a result of such proceedings
shall be borne by the Borrower.

(vii) The Facility Agent may direct the Collateral Custodian to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Custodian hereunder, the
Collateral Custodian shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Facility Agent; provided that the Collateral Custodian shall not be required to
take any action hereunder at the request of the Facility Agent, any Secured
Parties or otherwise if the taking of such action, in the reasonable
determination of the Collateral Custodian, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Custodian to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Custodian requests the consent of the
Facility Agent and the Collateral Custodian does

 

-136-



--------------------------------------------------------------------------------

not receive a consent (either positive or negative) from the Facility Agent
within ten (10) Business Days of its receipt of such request, then the Facility
Agent shall be deemed to have declined to consent to the relevant action.

(viii) The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Facility Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

Section 18.3 Delivery of Collateral Obligation Files. (a) The Servicer (on
behalf of the Borrower) shall deliver, on or prior to the applicable Funding
Date (but no more than five (5) Business Days after such Funding Date) the
Collateral Obligation Files for each Collateral Obligation listed on the
Schedule of Collateral Obligations attached to the related Purchase Notice. In
connection with each delivery of a Collateral Obligation File to the Collateral
Custodian, the Servicer shall represent and warrant that the Collateral
Obligation Files delivered to the Collateral Custodian include all of the
documents listed in the related Document Checklist and all of such documents and
the information contained in the Schedule of Collateral Obligations are complete
in all material respects pursuant to a certification in the form of Exhibit H
executed by a Responsible Officer of the Servicer.

(b) From time to time, the Servicer, promptly following receipt, shall forward
to the Collateral Custodian (as identified on an accompanying Schedule of
Collateral Obligations) additional documents evidencing any assumption,
modification, consolidation or extension of a Collateral Obligation, and upon
receipt of any such other documents, the Collateral Custodian shall hold such
other documents as the Servicer shall deliver in writing from time to time.

(c) With respect to any documents comprising the Collateral Obligation File that
have been delivered or are being delivered to recording offices for recording
and have not been returned to the Borrower or the Servicer in time to permit
their delivery hereunder at the time required, in lieu of delivering such
original documents, the Borrower or the Servicer shall indicate such on a
Schedule of Collateral Obligations supplement and deliver to the Collateral
Custodian a true copy thereof. The Borrower or the Servicer shall deliver such
original documents to the Collateral Custodian promptly when they are received.

Section 18.4 Collateral Obligation File Certification. (a) On or prior to each
Funding Date, the Servicer shall provide a Schedule of Collateral Obligations
and related Document Checklist dated as of such Funding Date to the Collateral
Custodian, the Collateral Agent and the Facility Agent (such information
contained in the Schedule of Collateral Obligations shall also be delivered in
Microsoft Excel format or another format reasonably acceptable to the Collateral
Custodian) with respect to the Collateral Obligations to be delivered to the
Collateral Agent on such Funding Date.

 

-137-



--------------------------------------------------------------------------------

(b) In connection with (and as part of) each Monthly Report, with respect to the
Collateral Obligation Files delivered at least three (3) Business Days’ prior to
the related Reporting Date, the Collateral Custodian shall prepare a report (to
be included as a part of each Monthly Report) in respect of each of the
Collateral Obligations, to the effect that, as to each Collateral Obligation
listed on the Schedule of Collateral Obligations, based on the Collateral
Custodian’s examination of the Collateral Obligation File for each Collateral
Obligation and the related Document Checklist, except for variances from the
documents identified in the Document Checklist with respect to the related
Collateral Obligation Files, (i) all documents required to be delivered in
respect of such Collateral Obligations pursuant to the Document Checklist have
been delivered and are in the possession of the Collateral Custodian as part of
the Collateral Obligation File for such Collateral Obligation (other than those
released pursuant to Section 18.5), and (ii) all such documents have been
reviewed by the Collateral Custodian and appear on their face to be regular and
to relate to such Collateral Obligation. The Collateral Custodian shall also
maintain records of the total number of Collateral Obligation Files that do not
have the documents provided on the Document Checklist and will include such
total in each Monthly Report.

(c) Notwithstanding any language to the contrary herein, the Collateral
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibility, insurability, effectiveness or suitability of
any such Collateral Obligation.

Section 18.5 Release of Collateral Obligation Files. (a) Upon satisfaction of
any of the conditions set forth in Section 12.3, the Servicer will provide an
Officer’s Certificate to such effect to the Collateral Custodian (with a copy to
the Collateral Agent and the Facility Agent) and shall deliver to the Collateral
Custodian a Request for Release and Receipt substantially in the form of Exhibit
E-2 of the Collateral Obligation File and a copy thereof shall be sent
concurrently by the Servicer to the Facility Agent. Upon receipt of such
certification and request, unless it receives notice to the contrary from the
Facility Agent, the Collateral Custodian shall within three days release the
related Collateral Obligation File to the Servicer and the Servicer will not be
required to return the related Collateral Obligation File to the Collateral
Custodian.

(b) From time to time and as appropriate for the servicing or foreclosure of any
of the Collateral Obligations, including, for this purpose, collection under any
insurance policy relating to the Collateral Obligations, the Collateral
Custodian shall, upon receipt of a Request for Release and Receipt substantially
in the form of Exhibit E-2 from an authorized representative of the Servicer (as
listed on Exhibit E-1, as such exhibit may be amended from time to time by the
Servicer with notice to the Collateral Custodian and the Facility Agent),
release the related Collateral Obligation File or the documents set forth in
such Request for Release and Receipt to the Servicer. In the event an Unmatured
Event of Default or an Event of Default has occurred and is continuing, the
Servicer shall not make any such request with respect to any original documents
unless the Facility Agent shall have consented in writing thereto (which consent
may be evidenced by an executed counterpart to such request). The Servicer shall
return each and every original document previously requested from the

 

-138-



--------------------------------------------------------------------------------

Collateral Obligation File to the Collateral Custodian when (x) the need
therefor by the Servicer no longer exists or (y) the Collateral Obligation File
or such document has been delivered to an attorney, or to a public trustee or
other public official as required by law, for purposes of initiating or pursuing
legal action or other proceedings for the foreclosure of the Related Security
either judicially or non-judicially, the Servicer shall deliver to the
Collateral Custodian a certificate executed by a Responsible Officer certifying
as to the name and address of the Person to which such Collateral Obligation
File or such document was delivered and the purpose or purposes of such
delivery. Upon receipt of a certificate of the Servicer substantially in the
form of Exhibit E-3, with a copy to the Facility Agent, stating that such
Collateral Obligation was either (x) liquidated and that all amounts received or
to be received in connection with such liquidation that are required to be
deposited have been so deposited, or (y) sold or substituted in accordance with
Section 7.10, the Collateral Custodian shall within three (3) Business Days
(provided that the Collateral Custodian has received such request by 12:00 p.m.,
New York City time, and if received after 12:00 p.m., New York City time, four
(4) Business Days) of receipt of the Request for Release and Receipt, release
the requested Collateral Obligation File, and the Servicer will not be required
to return the related Collateral Obligation File to the Collateral Custodian.

(c) Notwithstanding anything to the contrary set forth herein, the Servicer
shall not, without the prior written consent of the Facility Agent (which
consent shall not be unreasonably withheld, conditioned or delayed), request any
documents (other than copies thereof) held by the Collateral Custodian if the
sum of the unpaid Principal Balances of all Collateral Obligations for which the
Servicer is then in possession of the related Collateral Obligation File or any
document comprising such Collateral Obligation File (other than for Collateral
Obligations then held by the Servicer which have been sold, repurchased, paid
off or liquidated in accordance with this Agreement) (including the documents to
be requested) exceeds 7.5% of the aggregate sum of the Assigned Values of all
Eligible Collateral Obligations. The Servicer may hold, and hereby acknowledges
that it shall hold, any documents and all other property included in the
Collateral that it may from time to time receive hereunder as custodian for the
Secured Parties solely at the will of the Collateral Custodian and the Secured
Parties for the sole purpose of facilitating the servicing of the Collateral
Obligations and such retention and possession shall be in a custodial capacity
only. To the extent the Servicer, as agent of the Collateral Custodian and the
Borrower, holds any Collateral, the Servicer shall do so in accordance with the
Servicing Standard as such standard applies to servicers acting as custodial
agent. The Servicer shall promptly report to the Collateral Custodian and the
Facility Agent the loss by it of all or part of any Collateral Obligation File
previously provided to it by the Collateral Custodian and shall promptly take
appropriate action to remedy any such loss. The Servicer shall hold (in
accordance with Section 9-313(C) of the UCC) all documents comprising the
Collateral Obligation Files in its possession as agent of the Collateral Agent.
In such custodial capacity, the Servicer shall have and perform the following
powers and duties:

(i) hold the Collateral Obligation Files and any document comprising a
Collateral Obligation File that it may from time to time have in its possession
for the benefit of the Collateral Custodian, on behalf of the Secured Parties,
maintain accurate records pertaining to each Collateral Obligation to enable it
to comply with the terms and conditions of this Agreement, and maintain a
current inventory thereof;

 

-139-



--------------------------------------------------------------------------------

(ii) implement policies and procedures consistent with the Servicing Standard
and requirements of this Agreement so that the integrity and physical possession
of such Collateral Obligation Files will be maintained; and

(iii) take all other actions, in accordance with the Servicing Standard, in
connection with maintaining custody of such Collateral Obligation Files on
behalf of the Collateral Agent.

Acting as custodian of the Collateral Obligation Files pursuant to this
Section 18.5, the Servicer agrees that it does not and will not have or assert
any beneficial ownership interest in the Collateral Obligations or the
Collateral Obligation Files.

Section 18.6 Examination of Collateral Obligation Files. Upon reasonable prior
notice to the Collateral Custodian, the Borrower, the Servicer, the Facility
Agent and their respective agents, accountants, attorneys and auditors will be
permitted during normal business hours to examine and make copies of the
Collateral Obligation Files, documents, records and other papers in the
possession of or under the control of the Collateral Custodian relating to any
or all of the Collateral Obligations. Prior to the occurrence of an Unmatured
Event of Default or an Event of Default, upon the request of the Facility Agent
and at the cost and expense of the Servicer, the Collateral Custodian shall
promptly provide the Facility Agent with the Collateral Obligation Files or
copies, as designated by the Facility Agent, subject to the cap on costs and
expenses and other terms and conditions set forth in Section 7.9(d); provided,
the Collateral Custodian shall not be required to provide such copies if it does
not receive adequate assurance of payment.

Section 18.7 Lost Note Affidavit. In the event that the Collateral Custodian
fails to produce any original promissory note delivered to it related to a
Collateral Obligation that was in its possession pursuant to Section 10.22
within five (5) Business Days after required or requested by the Facility Agent
and provided that (a) the Collateral Custodian previously certified in writing
to the Facility Agent that it had received such original promissory note and
(b) such original promissory note is not outstanding pursuant to a Request for
Release and Receipt, then the Collateral Custodian shall with respect to any
missing original promissory note, promptly deliver to the Facility Agent upon
request a lost note affidavit in form and substance reasonably satisfactory to
the Facility Agent.

Section 18.8 Transmission of Collateral Obligation Files. Written instructions
as to the method of shipment and shipper(s) the Collateral Custodian is directed
to utilize in connection with the transmission of Collateral Obligation Files in
the performance of the Collateral Custodian’s duties hereunder shall be
delivered by the Facility Agent or the Servicer to the Collateral Custodian
prior to any shipment of any Collateral Obligation Files hereunder. In the event
the Collateral Custodian does not receive such written instruction from the
Facility Agent or the Servicer (as applicable), the Collateral Custodian shall
be authorized and indemnified as provided herein to utilize a nationally
recognized courier service. The Servicer shall arrange for the provision of such
services at its sole cost and expense (or, at the Collateral Custodian’s option,
reimburse the Collateral Custodian for all costs and expenses incurred by the
Collateral Custodian consistent with such instructions) and shall maintain such
insurance against loss or damage to the Collateral Obligation Files as the
Servicer deems appropriate.

 

-140-



--------------------------------------------------------------------------------

Section 18.9 Merger or Consolidation. Any Person (i) into which the Collateral
Custodian may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Custodian shall be a party, or (iii) that
may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this
Agreement without further act of any of the parties to this Agreement.

Section 18.10 Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower or the Servicer, or both but
without duplication, to the Collateral Custodian (including Indemnified Amounts
under Article XVI) under the Transaction Documents (collectively, the
“Collateral Custodian Fees and Expenses”). The Borrower agrees to reimburse the
Collateral Custodian in accordance with the provisions of Section 8.3 for all
reasonable expenses, disbursements and advances incurred or made by the
Collateral Custodian in accordance with any provision of this Agreement or the
other Transaction Documents or in the enforcement of any provision hereof or in
the other Transaction Documents. The Collateral Custodian’s entitlement to
receive fees (other than any previously accrued and unpaid fees) shall cease on
the earlier to occur of: (i) its removal as Collateral Custodian and appointment
and acceptance by the successor Collateral Custodian pursuant to Section 18.11
and the Collateral Custodian has ceased to hold any Collateral Obligation Files
or (ii) the termination of this Agreement.

Section 18.11 Removal or Resignation of Collateral Custodian. (a) After the
expiration of the 180-day period commencing on the date hereof, the Collateral
Custodian may at any time resign and terminate its obligations under this
Agreement upon at least 60 days’ prior written notice to the Servicer, the
Borrower and the Facility Agent; provided, that no resignation or removal of the
Collateral Custodian will be permitted unless a successor Collateral Custodian
has been appointed which successor Collateral Custodian is reasonably acceptable
to the Servicer (so long as no Event of Default has occurred and is continuing)
and the Facility Agent. Promptly after receipt of notice of the Collateral
Custodian’s resignation, the Facility Agent shall promptly appoint a successor
Collateral Custodian by written instrument, in duplicate, copies of which
instrument shall be delivered to the Borrower, the Servicer, the Facility Agent,
the resigning Collateral Custodian and to the successor Collateral Custodian.

(b) The Facility Agent upon at least 60 days’ prior written notice to the
Collateral Custodian, may remove and discharge the Collateral Custodian or any
successor Collateral Custodian thereafter appointed from the performance of its
duties under this Agreement for cause. Promptly after giving notice of removal
of the Collateral Custodian, the Facility Agent shall appoint, or petition a
court of competent jurisdiction to appoint, a successor Collateral Custodian.
Any such appointment shall be accomplished by written instrument and one
original counterpart of such instrument of appointment shall be delivered to the
Collateral Custodian and the successor Collateral Custodian, with a copy
delivered to the Borrower and the Servicer.

 

-141-



--------------------------------------------------------------------------------

(c) In the event of any such resignation or removal, the Collateral Custodian
shall, no later than five (5) Business Days after receipt of notice of the
successor Collateral Custodian, transfer to the successor Collateral Custodian,
as directed in writing by the Facility Agent, all the Collateral Obligation
Files being administered under this Agreement. The cost of the shipment of
Collateral Obligation Files arising out of the resignation of the Collateral
Custodian pursuant to Section 18.11(a), or the termination for cause of the
Collateral Custodian pursuant to Section 18.11(b), shall be at the expense of
the Collateral Custodian. Any cost of shipment arising out of the removal or
discharge of the Collateral Custodian without cause pursuant to Section 18.11(b)
shall be at the expense of the Borrower.

Section 18.12 Limitations on Liability. (a) The Collateral Custodian may
conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Custodian
may rely conclusively on and shall be fully protected in acting upon (a) the
written instructions of any designated officer of the Facility Agent or (b) the
verbal instructions of the Facility Agent.

(b) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties and in the case of the grossly
negligent performance of its duties in taking and retaining custody of the
Collateral Obligation Files.

(d) The Collateral Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any action hereunder that
might in its judgment involve any expense or liability for which it reasonably
believes it will not receive reimbursement or payment as Collateral Custodian
Fees and Expenses pursuant to Section 8.3.

(e) The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

(f) The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder. In no event shall the
Collateral Custodian be liable for any failure or delay in the performance of
its obligations hereunder because of

 

-142-



--------------------------------------------------------------------------------

circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action (including any laws, ordinances, regulations) or the like that
delay, restrict or prohibit the providing of services by the Collateral
Custodian as contemplated by this Agreement.

(g) It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(h) In case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, unless an Event of Default has occurred or is
continuing or prior to the Facility Termination Date, request instructions from
the Servicer and may, after the occurrence and during the continuance of an
Event of Default or after the Facility Termination Date, request instructions
from the Facility Agent, and shall be entitled at all times to refrain from
taking any action unless it has received instructions from the Servicer or the
Facility Agent, as applicable. The Collateral Custodian shall in all events have
no liability, risk or cost for any action taken pursuant to and in compliance
with the instruction of the Facility Agent. In no event shall the Collateral
Custodian be liable for special, indirect, punitive or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Custodian has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(i) Each of the protections, reliances, indemnities and immunities offered to
the Collateral Agent in Section 11.3(c), Section 11.7 and Section 11.8 shall be
afforded to the Collateral Custodian.

Section 18.13 Collateral Custodian as Agent of Collateral Agent. The Collateral
Custodian agrees that, with respect to any Collateral Obligation File at any
time or times in its possession or held in its name, the Collateral Custodian
shall be the agent and custodian of the Collateral Agent, for the benefit of the
Secured Parties, for purposes of perfecting (to the extent not otherwise
perfected) the Collateral Agent’s security interest in the Collateral and for
the purpose of ensuring that such security interest is entitled to first
priority status under the UCC. For so long as the Collateral Custodian is the
same entity as the Collateral Agent, the Collateral Custodian shall be entitled
to the same rights and protections afforded to the Collateral Agent hereunder.

[Signature pages begin on next page]

 

-143-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ABPCIC FUNDING II LLC, as Borrower By:   AB Private Credit Investors
Corporation, its sole member By:  

/s/ Roy Castromonte

  Name: Roy Castromonte   Title: Junior Officer

 

S-1



--------------------------------------------------------------------------------

AB Private Credit Investors LLC, as Servicer By:  

/s/ Roy Castromonte

  Name: Roy Castromonte   Title: Vice President

 

S-2



--------------------------------------------------------------------------------

AB PRIVATE CREDIT INVESTORS CORPORATION, as Equityholder By:  

/s/ Roy Castromonte

  Name: Roy Castromonte   Title: Junior Officer

 

S-3



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Scott D. DeRoss

  Name: Scott D. DeRoss   Title: Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Custodian

By:  

/s/ Scott D. DeRoss

  Name: Scott D. DeRoss   Title: Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

By:  

/s/ Scott D. DeRoss

  Name: Scott D. DeRoss   Title: Senior Vice President

 

S-4



--------------------------------------------------------------------------------

SYNOVUS BANK, SPECIALTY FINANCE DIVISION, as Facility Agent By:  

/s/ Daniel Courchesne

  Name: Daniel Courchesne   Title: Authorized Signatory SYNOVUS BANK, SPECIALTY
FINANCE DIVISION, as a Lender By:  

/s/ Daniel Courchesne

  Name: Daniel Courchesne   Title: Authorized Signatory

 

S-5



--------------------------------------------------------------------------------

ANNEX A

ABPCIC FUNDING II LLC,

as Borrower

c/o AllianceBernstein

1345 Avenue of the Americas

New York, New York 10105

Attn: Emerson Lee

Telephone No.: (212) 969-6751

Facsimile No.: (512) 721-2925

Email: Wesley.raper@abglobal.com /

emerson.lee@alliancebernstein.com

AB Private Credit Investors LLC,

as Servicer

c/o AllianceBernstein

1345 Avenue of the Americas

New York, New York 10105

Attn: Emerson Lee

Telephone No.: (212) 969-6751

Facsimile No.: (512) 721-2925

Email: Wesley.raper@abglobal.com /

emerson.lee@alliancebernstein.com

AB PRIVATE CREDIT INVESTORS CORPORATION,

as Equityholder

c/o AllianceBernstein

1345 Avenue of the Americas

New York, New York 10105

Attn: Emerson Lee

Telephone No.: (212) 969-6751

Facsimile No.: (512) 721-2925

Email: Wesley.raper@abglobal.com /

emerson.lee@alliancebernstein.com

 

A-1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent, Collateral Custodian and Securities Intermediary

For delivery of Collateral Obligation files:

U.S. Bank National Association

Global Corporate Trust Services

1719 Otis Way

Florence, South Carolina 29501

Attn: Document Custody Services/ABPCI Direct Lending Funding VI

Facsimile: (843) 673-0162

Telephone: (843) 676-8901

Email: steven.garrett@usbank.com

For communications to the Loan Registrar

U.S. Bank National Association

214 North Tryon Street, 27th Floor

Charlotte, NC 28202

Attn: Agency Services

Telephone No.: 302-485-4191

Email: James.Hanley1@usbank.com

Ref: ABPCIC Funding II LLC

For all other communications:

U.S. Bank National Association

214 North Tryon Street, 26th Floor

Charlotte, NC 28202

Attn: Global Corporate Trust Services

Telephone No.: (704) 335-4573

Facsimile No.: (713) 335-4678

Email: christopher.simanic@usbank.com

Ref: ABPCIC Funding II LLC

SYNOVUS BANK, SPECIALTY FINANCE DIVISION,

as Facility Agent

Ref ABPCIC Funding II, LLC

Synovus Bank

1200 Ashwood Parkway, Suite 150

Atlanta, GA 30338

Attn: Salvatore Carvo, Managing Director, Structured Lending Division

Telephone No: 678-218-1266

Email : salvatorecarvo@synovus.com

 

A-2



--------------------------------------------------------------------------------

With Copy to:

Synovus Bank

1200 Ashwood Parkway, Suite 150

Atlanta, GA 30338

Attn: Roman Mazo, Managing Director, Structured Lending Division

Telephone No: 678-218-1169

Email : romanmanzo@synovus.com

SYNOVUS BANK, SPECIALTY FINANCE DIVISION,

as a Lender

Synovus Bank

1200 Ashwood Parkway, Suite 150

Atlanta, GA 30338

Attn: Mary Brown, ABL Ops Manager

Telephone No: 678-784-7155

Primary Email : abl@synovus.com

Secondary Email: marybrown@synovus.com

With copy to:

Synovus Bank

1200 Ashwood Parkway, Suite 150

Atlanta, GA 30338

Attn: Shawneen Carson-Johnson, Sr. Collateral Analyst

Telephone No: 404-364-2729

Primary Email : abl@synovus.com

Secondary Email: shawneencarson-johnson@synovus.com

Ref: ABPCIC Funding II, LLC

 

A-3



--------------------------------------------------------------------------------

Annex B

 

Lender

   Commitment  

Synovus Bank, Specialty Finance Division

   $ 100,000,000  

 

B-1